Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

 

Dated as of June 30, 2008

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment”) among Capmark
Financial Group Inc., a Nevada corporation (the “Company”), certain subsidiaries
of the Company (together with the Company, the “Borrowers” and, each a
“Borrower”), the financial institutions and other institutional lenders party
hereto, and Citibank, N.A., as administrative agent (the “Agent”) for the
Lenders.

 

RECITALS:

 

(1)           THE BORROWERS, THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL
LENDERS PARTY THERETO (THE “LENDERS”), THE AGENT AND THE OTHER AGENTS PARTY
THERETO HAVE ENTERED INTO A CREDIT AGREEMENT DATED AS OF MARCH 23, 2006, AS
AMENDED BY AMENDMENT NO. 1 TO THE CREDIT AGREEMENT DATED AS OF APRIL 17, 2007
(AS FURTHER AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE “CREDIT
AGREEMENT”).  CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS AMENDMENT HAVE THE
SAME MEANINGS AS SPECIFIED IN THE CREDIT AGREEMENT.

 

(2)           THE BORROWERS HAVE REQUESTED THAT THE LENDERS AGREE TO AMEND
CERTAIN PROVISIONS OF THE CREDIT AGREEMENT AS SET FORTH IN THE CREDIT AGREEMENT
AS ATTACHED IN ANNEX A HERETO.  SUCH AMENDMENTS TO THE CREDIT AGREEMENT ARE
REPRESENTED IN ANNEX A WITH STRIKETHROUGH FONT FOR ALL DELETIONS THERETO AND
WITH BOLD, DOUBLE UNDERLINED FONT FOR ALL ADDITIONS THERETO.

 

(3)           PURSUANT TO SUBSECTION 10.1(A) OF THE CREDIT AGREEMENT, THE
MAJORITY LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE MAJORITY LENDERS, THE
AGENT MAY, FROM TIME TO TIME, ENTER INTO WITH THE BORROWERS, WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THE CREDIT AGREEMENT FOR THE PURPOSE OF ADDING
ANY PROVISIONS TO THE CREDIT AGREEMENT OR CHANGING IN ANY MANNER THE RIGHTS OF
THE LENDERS OR OF THE BORROWERS UNDER THE CREDIT AGREEMENT.

 

(4)           THE AGENT AND THE MAJORITY LENDERS HAVE EACH AGREED, SUBJECT TO
THE TERMS AND CONDITIONS STATED BELOW, TO AMEND THE CREDIT AGREEMENT AS SET
FORTH IN ANNEX A HERETO.

 

SECTION 1.           AMENDMENTS TO CREDIT AGREEMENT

 

THE CREDIT AGREEMENT IS HEREBY AMENDED AS SET FORTH IN THE CREDIT AGREEMENT AS
ATTACHED IN ANNEX A HERETO.  SUCH AMENDMENTS TO THE CREDIT AGREEMENT ARE
REPRESENTED IN ANNEX A WITH STRIKETHROUGH FONT FOR ALL DELETIONS THERETO AND
WITH BOLD, DOUBLE UNDERLINED FONT FOR ALL ADDITIONS THERETO.

 

SECTION 2.           CONDITIONS OF EFFECTIVENESS

 

This Amendment shall become effective as of the date first above written when,
and only when, the following conditions have been satisfied:


 


(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT
EXECUTED BY THE COMPANY, THE OTHER BORROWERS, THE MAJORITY LENDERS, AND/OR, AS
TO ANY SUCH MAJORITY LENDER, ADVICE SATISFACTORY TO THE AGENT THAT SUCH LENDER
HAS EXECUTED THIS AMENDMENT;


 


(B)           EACH GUARANTOR HAS EXECUTED AND DELIVERED A CONSENT IN THE FORM OF
ANNEX B HERETO; AND


 


(C)           ALL FEES AND EXPENSES OF THE AGENT AND THE LENDERS (INCLUDING ALL
REASONABLE FEES AND EXPENSES OF COUNSEL TO THE AGENT), TO THE EXTENT INVOICED
PRIOR TO THE DATE HEREOF, SHALL HAVE BEEN PAID.


 

--------------------------------------------------------------------------------


 

SECTION 3.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

 


(A)           EACH OF THE COMPANY AND EACH BORROWER HERETO HEREBY REPRESENTS AND
WARRANTS, ON AND AS OF THE DATE HEREOF, THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT (TO THE EXTENT RELATING TO SUCH LOAN PARTY)
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF,
BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, AS THOUGH MADE ON AND AS OF
THE DATE HEREOF, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY
THEIR TERMS, REFER TO A SPECIFIC DATE.


 


(B)           THE COMPANY HEREBY REPRESENTS AND WARRANTS THAT, ON AND AS OF THE
DATE HEREOF, NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT.


 

SECTION 4.           AFFIRMATION OF THE COMPANY AND THE BORROWERS

 

The Company and each Borrower hereby consents to the amendments to the Credit
Agreement effected hereby, and hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment, the obligations of the Company and each
such Borrower contained in the Credit Agreement, as amended hereby, or in any
other Loan Documents to which it is a party are, and shall remain, in full force
and effect and are hereby ratified and confirmed in all respects.

 

SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS

 

(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment.

 


(B)           THE CREDIT AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

SECTION 6.           COSTS, EXPENSES

 

The Borrowers agree to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of subsection 10.5 of the Credit Agreement.

 

SECTION 7.           EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or in “pdf” format by electronic mail shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.           GOVERNING LAW

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[The remainder of this page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CAPMARK FINANCIAL GROUP INC.,
as the Company

 

 

 

By:

 /s/ Gregory J. McManus

 

 

 Name:

Gregory J. McManus

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

CAPMARK CANADA LIMITED,
as a Borrower

 

 

 

By:

 /s/ John Lucerne

 

 

 Name:

John Lucerne

 

 

 Title:

Vice President

 

 

 

 

 

 

 

CAPMARK BANK EUROPE, PUBLIC
COMPANY,
as a Borrower

 

 

 

By:

 /s/ Marc A. Fox

 

 

 Name:

Marc A. Fox

 

 

 Title:

Treasurer

 

 

 

 

 

 

 

CAPMARK EI IRELAND LIMITED,
as a Borrower

 

 

 

By:

 /s/ Peter Kearney

 

 

 Name:

Peter Kearney

 

 

 Title:

President

 

 

 

 

 

 

 

CAPMARK IRELAND LIMITED,
as a Borrower

 

 

 

By:

 /s/ Peter Kearney

 

 

 Name:

Peter Kearney

 

 

 Title:

Director

 

--------------------------------------------------------------------------------


 

 

CAPMARK AB NO. 2 LIMITED,
as a Borrower

 

 

 

By:

 /s/ Peter Kearney

 

 

 Name:

Peter Kearney

 

 

 Title:

Senior Vice President

 

 

 

 

 

 

 

CAPMARK FINANCE INC.,
as a Borrower

 

 

 

By:

 /s/ Gregory J. McManus

 

 

 Name:

Gregory J. McManus

 

 

 Title:

Executive Vice President

 

 

 

 

 

 

 

SJM CAP, LLC,
as a Borrower

 

 

 

By:

 /s/ John Lucerne

 

 

 Name:

John Lucerne

 

 

 Title:

Vice President

 

 

 

 

 

 

 

CAPMARK BANK,
as a Borrower

 

 

 

By:

 /s/ Steven J. Nielsen

 

 

 Name:

Steven J. Nielsen

 

 

 Title:

Chief Executive Officer

 

 

 

 

 

 

 

CAPMARK FUNDING JAPAN, K.K.,
as a Borrower

 

 

 

By:

 /s/ John Troutman

 

 

 Name:

John Troutman

 

 

 Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CAPMARK JAPAN, K.K.,
as a Borrower

 

 

 

 

By:

 /s/ John Lucerne

 

 

 Name:

John Lucerne

 

 

 Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

By:

   /s/ Maureen P. Maroney

 

 

  Name: Maureen P. Maroney

 

 

  Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Majority Lender

 

 

 

By:

  /s/ Maureen P. Maroney

 

 

  Name: Maureen P. Maroney

 

 

  Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Majority Lender

 

 

 

By:

  /s/ Dmitry V. Yakimchuk

 

 

  Name:

Dmitry V. Yakimchuk

 

 

  Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH,

 

as a Majority Lender

 

 

 

By:

  /s/ Ian Nalitt

 

 

  Name:

Ian Nalitt

 

 

  Title:

Director

 

 

 

 

By:

  /s/ Christopher Reo Day

 

 

  Name:

Christopher Reo Day

 

 

  Title:

Associate

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS,
L.P.,

 

as a Majority Lender

 

 

 

By:

  /s/ Andrew Caditz

 

 

  Name:

Andrew Caditz

 

 

  Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Majority Lender

 

 

 

By:

  /s/ Angela Reilly

 

 

  Name:

Angela Reilly

 

 

  Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION,

 

as a Majority Lender

 

 

 

By:

  /s/ Natsuhiro Samejima

 

 

  Name:  

Natsuhiro Samejima

 

 

  Title:   

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, National Association,

 

as a Majority Lender

 

 

 

By:

  /s/ Karen Hanke

 

 

  Name:

Karen Hanke

 

 

  Title:

Director

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

New York Branch, as a Majority Lender

 

 

 

By:

  /s/ L. Bressler

 

 

  Name:  

L. Bressler

 

 

  Title:   

Senior Vice President and
Manager

 

--------------------------------------------------------------------------------


 

 

Bank of America,

 

as a Majority Lender

 

 

 

By:

  /s/ Stefanie Brown

 

 

  Name:

Stefanie Brown

 

 

  Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia,

 

as a Majority Lender

 

 

 

By:

  /s/ David Mahmood

 

 

  Name:  

David Mahmood

 

 

  Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada,

 

as a Majority Lender

 

 

 

By:

  /s/ Howard Lee

 

 

  Name:

Howard Lee

 

 

  Title:  

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS HOLDINGS INC.,

 

as a Majority Lender

 

 

 

By:

  /s/ Ann Tucker Hackett

 

 

  Name:

A. Tucker Hackett

 

 

  Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank,

 

as a Majority Lender

 

 

 

By:

  /s/ Mike Mendenhall

 

 

  Name:

Mike Mendenhall

 

 

  Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Societe Generale,

 

as a Majority Lender

 

 

 

By:

  /s/ Ambrish Thanawala

 

 

  Name:

Ambrish Thanawala

 

 

  Title:  

Managing Director

 

--------------------------------------------------------------------------------


 

 

Bear Stearns Corporate Lending Inc.,

 

as a Majority Lender

 

 

 

By:

  JPMorgan Chase Bank, N.A.,

 

 

  authorized signatory

 

 

 

 

By:

  /s/ Dmitry V. Yakimchuk

 

 

  Name:

Dmitry V. Yakimchuk

 

 

  Title:  

Vice President

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA,

 

as a Majority Lender

 

 

 

By:

  /s/ David Millett

 

 

  Name:

David Millett

 

 

  Title:  

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIC KA WAH BANK LIMITED, NEW
YORK BRANCH,

 

as a Majority Lender

 

 

 

By:

  /s/ Peter Zhao

 

 

  Name:

Peter Zhao

 

 

  Title:  

Executive Vice President &
Country Head, USA

 

--------------------------------------------------------------------------------


 

 

Mega International Commercial Bank

 

Silicon Valley Branch,

 

as a Majority Lender

 

 

 

By:

  /s/ Kuang Hua Wei

 

 

  Name:

Kuang Hua Wei

 

 

  Title:  

SVP & General Manager

 

--------------------------------------------------------------------------------


 

 

QUATTRO SPECIAL SITUATIONS, LLC,

 

as a Majority Lender

 

 

 

By:

  /s/ Patrick Criscillo

 

 

  Name:

Patrick Criscillo

 

 

  Title:  

CFO

 

--------------------------------------------------------------------------------


 

 

DISTRESSED SECURITIES & SPECIAL
SITUATIONS-1,

 

as a Majority Lender

 

 

 

By:

  /s/ Patrick Criscillo

 

 

  Name:

Patrick Criscillo

 

 

  Title:  

CFO

 

--------------------------------------------------------------------------------


 

Annex A to

Amendment No. 2 to the Credit Agreement

 

--------------------------------------------------------------------------------


 

$5,500,000,000 CREDIT AGREEMENT

 

Among

 

CAPMARK FINANCIAL GROUP INC.,

 

THE DESIGNATED BORROWERS NAMED HEREIN,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CITIBANK, N.A.,
as Administrative Agent,

 

J.P. MORGAN SECURITIES INC.,
as Syndication Agent

 

CREDIT SUISSE,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
- and -
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents

 

Dated as of March 23, 2006

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,

CREDIT SUISSE,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS, L.P.,
- and -
THE ROYAL BANK OF SCOTLAND PLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

 

 

 

1.2.

Other Definitional Provisions

2730

 

 

 

SECTION 2.

AMOUNT AND TERMS OF THE FACILITIES

2830

 

 

 

2.1.

Revolving Credit Commitments

2830

 

 

 

2.2.

Term Commitments

3235

 

 

 

2.3.

Issuance of and Drawings and Reimbursement Under Letters of Credit

3235

 

 

 

2.4.

Procedure for Revolving Credit Borrowing and Term Borrowing

3437

 

 

 

2.5.

Bankers’ Acceptances

3538

 

 

 

2.6.

Swing Line Commitments

3942

 

 

 

2.7.

Yen Swing Line Commitments

4144

 

 

 

2.8.

Designated Borrowers

4447

 

 

 

2.9.

Termination or Reduction of Commitments

4548

 

 

 

2.10.

Prepayments

4549

 

 

 

2.11.

Conversion and Continuation Options

4650

 

 

 

2.12.

Minimum Amounts of Eurocurrency Borrowings; Interest Periods

4650

 

 

 

2.13.

Repayment of Loans and Letter of Credit Drawings; Evidence of Debt

4750

 

 

 

2.14.

Interest Rates and Payment Dates

4953

 

 

 

2.15.

Facility Fee

5055

 

 

 

2.16.

Computation of Interest and Fees

5155

 

 

 

2.17.

Inability to Determine Interest Rate

5256

 

--------------------------------------------------------------------------------


 

2.18.

Pro Rata Treatment and Payments

5256

 

 

 

2.19.

Illegality

5357

 

 

 

2.20.

Increased Costs

5358

 

 

 

2.21.

Taxes

5559

 

 

 

2.22.

Indemnity

5863

 

 

 

2.23.

Notice of Amounts Payable; Relocation of Funding Office; Mandatory Assignment

5963

 

 

 

2.24.

Availability

5964

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

6066

 

 

 

3.1.

Financial Condition

6066

 

 

 

3.2.

No Change

6066

 

 

 

3.3.

Corporate Existence

6067

 

 

 

3.4.

Corporate Power; Authorization; Enforceable Obligations

6067

 

 

 

3.5.

No Legal Bar

6067

 

 

 

3.6.

No Material Litigation

6167

 

 

 

3.7.

Federal Regulations

6167

 

 

 

3.8.

Investment Company Act

6167

 

 

 

3.9.

ERISA

6167

 

 

 

3.10.

No Material Misstatements

6168

 

 

 

3.11.

Solvency

6168

 

 

 

3.12.

Purpose of Loans

6168

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

6168

 

 

 

4.1.

Conditions to Initial Loans

6168

 

 

 

4.2.

Conditions to Each Credit Event

6369

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

6370

 

 

 

5.1.

Financial Statements

6370

 

ii

--------------------------------------------------------------------------------


 

5.2.

Certificates; Other Information

6471

 

 

 

5.3.

Notices

6471

 

 

 

5.4.

Conduct of Business and Maintenance of Existence

6571

 

 

 

5.5.

Compliance with Laws, Etc.

6572

 

 

 

5.6.

Payment of Taxes, Etc.

6572

 

 

 

5.7.

Visitation Rights

6572

 

 

 

5.8.

Keeping of Books

6572

 

 

 

5.9.

Maintenance of Properties, Etc.

6572

 

 

 

5.10.

Maintenance of Insurance

6572

 

 

 

5.11.

Transactions with Affiliates

6572

 

 

 

5.12.

Covenant to Guaranty Obligations

6672

 

 

 

SECTION 6.

NEGATIVE COVENANTS

6673

 

 

 

6.1.

Leverage Ratio

6673

 

 

 

6.2.

Merger, Consolidation, etc.

6673

 

 

 

6.3.

Limitation on Liens

6673

 

 

 

6.4.

Indebtedness

6774

 

 

 

SECTION 7.

EVENTS OF DEFAULT

6875

 

 

 

7.1.

Events of Default

6875

 

 

 

7.2.

Actions in Respect of the Letters of Credit upon Default

7076

 

 

 

SECTION 8.

GUARANTEE

7077

 

 

 

8.1.

Guarantee

7077

 

 

 

SECTION 9.

THE AGENT

7278

 

 

 

9.1.

Appointment

7278

 

 

 

9.2.

Delegation of Duties

7279

 

 

 

9.3.

Exculpatory Provisions

7279

 

iii

--------------------------------------------------------------------------------


 

9.4.

Reliance by Agent

7279

 

 

 

9.5.

Notice of Default

7379

 

 

 

9.6.

Non-Reliance on Agent and Other Lenders

7380

 

 

 

9.7.

Indemnification

7380

 

 

 

9.8.

Agent in Its Individual Capacity

7480

 

 

 

9.9.

Successor Agent

7481

 

 

 

9.10.

Sub-Agent

7481

 

 

 

SECTION 10.

MISCELLANEOUS

7481

 

 

 

10.1.

Amendments and Waivers

7481

 

 

 

10.2.

Notices

7683

 

 

 

10.3.

No Waiver; Cumulative Remedies

7885

 

 

 

10.4.

Survival of Representations and Warranties

7885

 

 

 

10.5.

Payment of Expenses and Taxes

7885

 

 

 

10.6.

No Liability of the Issuing Banks

7885

 

 

 

10.7.

Successors and Assigns; Participations and Assignments

7986

 

 

 

10.8.

Adjustments

8390

 

 

 

10.9.

Counterparts

8390

 

 

 

10.10.

Judgment

8491

 

 

 

10.11.

Substitution of Currency

8491

 

 

 

10.12.

Intentionally Omitted.

8491

 

 

 

10.13.

Severability

8491

 

 

 

10.14.

Governing Law

8491

 

 

 

10.15.

USA PATRIOT Act

8592

 

 

 

10.16.

WAIVER OF JURY TRIAL

8592

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

I

 

Commitments

1.1

 

Mandatory Cost Formulae

2.8

 

Designated Borrowers

II

 

Addresses for Notices

III

 

Guarantors

IV

 

Administrative Schedule

V

 

Surviving Indebtedness

 

 

 

EXHIBITS

 

A

 

Commitment Increase Supplement

B

 

Additional Lender Supplement

C

 

Designated Borrower Request and Assumption Agreement

D

 

Designated Borrower Notice

E

 

[Intentionally Omitted]

F

 

[Intentionally Omitted]

G

 

Assignment and Assumption

H-1

 

Opinion of Lionel Sawyer & Collins, Nevada counsel to the Company

H-2

 

Opinion of Simpson Thacher & Bartlett LLP, counsel to the Company

H-3

 

Opinion Matters – Local Counsel to Loan Parties

H-4

 

Opinions of Local Counsel to Designated Borrowers

I

 

Form of Note

J

 

Swing Line Loan Participation Certificate

K

 

Yen Swing Line Loan Participation Certificate

L

 

US Tax Compliance Certificate

M

 

Form of Subsidiary Guaranty

N

 

Irish Swing Line Loan Participation Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of March 23, 2006, among:

 

(a)           CAPMARK FINANCIAL GROUP INC., a Nevada corporation (the
“Company”);

 

(b)           certain Subsidiaries of the Company listed on Schedule 2.8 or that
may hereafter become a party hereto pursuant to subsection 2.8 (each a
“Designated Borrower” and, together with the  Company, the “Borrowers” and, each
a “Borrower”);

 

(c)           the several banks and other financial institutions, from time to
time parties to this Agreement, including, as applicable, branches or affiliates
thereof regardless of whether or not such brand or affiliate has signed this
Agreement, (the “Lenders”);

 

(d)           J.P. Morgan Securities Inc., as syndication agent (in such
capacity, the “Syndication Agent”);

 

(e)           Credit Suisse, Deutsche Bank Securities Inc., Goldman Sachs Credit
Partners, L.P. and The Royal Bank of Scotland plc, as documentation agents
(each, in such capacity, a “Documentation Agent”);

 

(f)            the Lenders from time to time parties to this Agreement in the
capacities as issuers of letters of credit; and

 

(g)           CITIBANK, N.A., as administrative agent for the Lenders hereunder
(in such capacity, together with its affiliates and any sub-agent appointed
pursuant to the terms of this Agreement, the “Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1.  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:

 

“A-Rated Specified Loans and Securities”:  Specified Loans and Securities of the
type referred to in clause (c) of the definition thereof which are not rated at
least “AA-” by S&P, “Aa3” by Moody’s or “AA-” by Fitch.

 

“Acceptance Fee”:  as defined in subsection 2.5(d).

 

“Acceptance Note”:  as defined in subsection 2.5(f)(ii).

 

“Acceptance Note Lender”:  as defined in subsection 2.5(f)(i).

 

“Acquisition”:  the acquisition by the Investors of approximately 80.0% of the
capital stock of the Company from GMAC Mortgage Group, Inc. pursuant to the
terms of the Purchase Agreement concurrently with the initial extension of
credit hereunder.

 

“Additional Lender”:  as defined in subsection 2.1(b)(ii).

 

“Additional Lender Supplement”:  as defined in subsection 2.1(b)(ii).

 

--------------------------------------------------------------------------------


 

“Administrative Schedule”:  Schedule IV to this Agreement, as amended from time
to time in accordance with the provisions hereof.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent”:  as defined in the preamble hereto.  To the extent that the Agent has
appointed a Sub-Agent to perform its obligations under this Agreement in respect
of any Facility, each reference to “the Agent” contained in this Agreement with
respect to such Facility shall be deemed to be a reference to such Sub-Agent to
the extent applicable.

 

“Agreement”:  this Agreement, as amended, supplemented or otherwise modified
from time to time.

 

“Applicable Borrowing Minimum”:  (a) in respect of Revolving Credit Loans
denominated in Dollars, $5,000,000 and (b) in respect of Loans in any Available
Foreign Currency, the amount set forth as the “Applicable Borrowing Minimum” for
such Currency on the Administrative Schedule.

 

“Applicable Borrowing Multiple”:  (a) in respect of Revolving Credit Loans
denominated in Dollars, $1,000,000 and (b) in respect of Loans denominated in
any Available Foreign Currency, the amount set forth as the “Applicable
Borrowing Multiple” for such Currency on the Administrative Schedule.

 

“Applicable Irish Swing Line Rate”: (i) in the case of Irish Swing Line Loans
that are made to Irish Revolving Credit Borrowers that are US Borrowers and that
are denominated in Dollars, the Federal Funds Rate (as determined by the Agent
from time to time) or (ii) in the case of Irish Swing Line Loans that are made
(A) to Irish Revolving Credit Borrowers that are US Borrowers and that are
denominated in Euros or Pounds Sterling or (B) to Irish Revolving Credit
Borrowers that are not US Borrowers, the Eurocurrency Reference Rate with
respect to Dollars, Euros or Pounds Sterling, as applicable; plus, in each case,
the Applicable Margin then in effect for Eurocurrency Loans.

 

“Applicable Margin”:  as defined in subsection 2.14(h).

 

“Applicable Revolving Credit Commitment”:  as to any Lender, such Lender’s
Canadian Revolving Credit Commitment, Irish Revolving Credit Commitment, US
Revolving Credit Commitment or Japanese Revolving Credit Commitment, as the
context requires.

 

“Applicant Borrower”:  as defined in subsection 2.8(b).

 

“Approved Fund”:  as defined in subsection 10.7(b)(ii).

 

“ARB 51”:  Accounting Research Bulletin No. 51, as amended.

 

2

--------------------------------------------------------------------------------


 

“Arrangers”:  Citigroup Global Markets Inc., J.P. Morgan Securities Inc., Credit
Suisse, Deutsche Bank Securities Inc., Goldman Sachs Credit Partners, L.P. and
The Royal Bank of Scotland plc, in their capacity as joint lead arrangers and
joint bookrunners under this Agreement.

 

“Assignee”:  as defined in subsection 10.7(b)(i).

 

“Attributed Capitalization”:  as of any date of determination, (a) with respect
to any Specified Subsidiary, the aggregate consolidated value of the assets of
such Specified Subsidiary, and (b) with respect to any Specified Asset Category,
the aggregate consolidated value of the assets in such Specified Asset Category,
in each case with “consolidated value” being determined in a manner consistent
with the consolidated value of assets reflected on the Company’s financial
statements delivered pursuant to subsection 5.1.

 

“Attributed Equity”:  Attributed Capitalization minus Attributed Indebtedness.

 

“Attributed Indebtedness”:  as of any date of determination, with respect to any
Specified Subsidiary or Specified Asset Category, an amount equal to the amount
of the Attributed Capitalization of such Specified Subsidiary or Specified Asset
Category, respectively, in each case multiplied by the Indebtedness Factor with
respect to such Specified Subsidiary or Specified Asset Category.

 

“Availability Reduction Amount”: as of the date of any determination, the amount
by which the aggregate amount of Indebtedness secured in accordance with the
provisions of Section 6.3(g) and (without duplication) the Indebtedness incurred
pursuant to Section 6.4(h) exceeds 20% and 30%, respectively, of the difference
of consolidated shareholders’ equity of the Company and its Subsidiaries minus
Attributed Equity.  With respect to any Revolving Credit Facility, “Availability
Reduction Amount” shall mean the portion of the aggregate Availability Reduction
Amount attributable to such Revolving Credit Facility (on a pro rata basis based
on the aggregate Commitments under all Revolving Credit Facilities (excluding
any Incremental Commitments)).

 

“Available Foreign Currencies”:  Euro, Pounds Sterling, Yen and, in the case of
the Canadian Revolving Credit Facility, Canadian Dollars.

 

“Available Letter of Credit Amount”:  at any time, the maximum amount available
to be drawn under a Letter of Credit at such time (assuming compliance at such
time with all conditions to drawing).

 

“Available Revolving Credit Commitment”:  as to any Revolving Credit Lender
under any Revolving Credit Facility at any time, the excess, if any, of such
Lender’s Applicable Revolving Credit Commitment over such Lender’s Revolving
Credit Usage in respect of the applicable Revolving Credit Facility.

 

“BA Discount Proceeds”:  proceeds in respect of any Bankers’ Acceptance to be
purchased by a Lender on any day under subsection 2.5 in an amount (rounded to
the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:

 

(a)           the Face Amount of such Bankers’ Acceptance; by

 

3

--------------------------------------------------------------------------------


 

(b)           the sum of one plus the product of:

 

(i)            the BA Discount Rate (expressed as a decimal) applicable to such
Bankers’ Acceptance; and

 

(ii)           a fraction, the numerator of which is the number of days in the
term of such Bankers’ Acceptance commencing on the date of acceptance of the
Bankers’ Acceptance and ending on, but excluding, its BA Maturity Date, and the
denominator of which is 365;

 

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

 

“BA Discount Rate”:  in respect of a Bankers’ Acceptance, the rate determined by
the Agent on any date as the average of the per annum discount rates for
Canadian Dollar bankers’ acceptances having a comparable term and Face Amount
appearing on the Reuters Screen CDOR Page (or such other page as is a
replacement page therefor) at 10:00 A.M. (Toronto time) on the date of the
acceptance of such Bankers’ Acceptance to be accepted by a Canadian Revolving
Credit Lender that is a Schedule I Bank or if such date is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Agent after
10:00 A.M. (Toronto time) to reflect any error in any posted rate or in the
posted average annual rate (the “CDOR Rate”), and in the case of Bankers’
Acceptances to be accepted by a Canadian Revolving Credit Lender that is a
Schedule II Bank or a Schedule III Bank, the lesser of (a) the  bid rate quoted
by such Lender for its own bankers’ acceptances of a comparable term and Face
Amount with effect as at or about 10:00 A.M. (Toronto time) on the applicable
date of determination and (b) the CDOR Rate  plus 10 bps.  If per annum discount
rates for Canadian Dollar bankers’ acceptances do not appear on the Reuters
Screen CDOR Page at such time, the CDOR Rate shall be determined by the Agent at
or about 10:00 A.M. (Toronto time) on the date of acceptance of such Bankers’
Acceptance as the average of the discount rates quoted by such Schedule I Banks
as the Agent considers reasonable at which such Schedule I Banks would, in
accordance with their normal practice, purchase on such date their own bankers’
acceptances with a term and Face Amount comparable to the terms and Face Amount
of the Bankers’ Acceptances to be issued.

 

                “BA Maturity Date”:  with respect to any Bankers’ Acceptance,
the date that is 30, 60, 90 or 180 days, as the applicable Canadian Revolving
Credit Borrower may elect in the applicable notice of Canadian Revolving Credit
Borrowing, after the date of issuance of such Bankers’ Acceptance specified in
such notice of Canadian Revolving Credit Borrowing; provided that:

 

                (a)           any BA Maturity Date that would otherwise fall on
a day which is not a Business Day shall be extended to the next succeeding
Business Day, and

 

                (b)           no BA Maturity Date with respect to a Bankers’
Acceptance purchased or accepted by any Canadian Revolving Credit Lender may
fall after the Termination Date of such Canadian Revolving Credit Lender.

 

“Bankers’ Acceptance” or “BA”:  a non-interest bearing bill of exchange (within
the meaning of the Bills of Exchange Act (Canada)) or a depository bill (within
the meaning of the Depository Bills and Notes Act (Canada)), as applicable,
drawn by the applicable Designated Borrower which is a Canadian Revolving Credit
Borrower and accepted by a Canadian Revolving Credit Lender at a Canadian
Revolving Credit Borrower’s request as a Borrowing hereunder, in such form as
the Agent may from time to time require.

 

4

--------------------------------------------------------------------------------


 

“Banking and Market Destined Assets”:  all assets that either (a) fall within
any Specified Asset Category or (b) are owned by any Specified Subsidiary.

 

“Bankruptcy Remote Special Purpose Entity”:  a Person that satisfies each of the
following criteria:  (i) such Person is an entity that is consolidated for
accounting purposes with the Company and designed to make remote the possibility
that it would enter into bankruptcy or other receivership; (ii) all or
substantially all of such Person’s assets consist of Receivables or securities
backed by Receivables plus any rights or other assets (including cash reserves)
designed to assure the servicing or timely distribution of proceeds to the
holders of its obligations; and (iii) Receivables or securities backed by
Receivables owned by such Person satisfy the legal isolation criteria set forth
in paragraph 9(a) of FAS 140 (in relation to the Company and any Subsidiary that
is not a Bankruptcy Remote Special Purpose Entity).

 

“Base Rate”:  a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of:

 

(a)  the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

 

(b)  1/2 of one percent per annum above the Federal Funds Rate;

 

provided that, in the case of Base Rate Loans made to a Canadian Revolving
Credit Borrower that is domiciled in Canada, “Base Rate” shall mean a
fluctuating interest rate per annum in effect from time to time, which rate per
annum shall at all times be equal to the higher of, (a) the rate of interest
established by Citibank from time to time and in effect as its base rate at its
principal office in Toronto, Ontario for determining interest rates on U.S.
Dollar-denominated commercial loans made by it in Canada and (b) 1/2 of one
percent per annum above the Federal Funds Rate.

 

“Base Rate Loans”:  Revolving Credit Loans or Term Loans (in each case,
denominated in Dollars) bearing interest at a rate determined by reference to
the Base Rate.

 

“Benefitted Lender”:  as defined in subsection 10.8.

 

“Board of Directors”:  as to the Company, its Board of Directors or any
committee thereof.

 

“Borrowers”:  as defined in the preamble hereto.

 

“Borrowing”:  a Revolving Credit Borrowing, a Term Borrowing, a Swing Line
Borrowing, an Irish Swing Line Borrowing or a Yen Swing Line Borrowing.

 

“Bridge Facility”:  the $5,250,000,000 Bridge Loan Agreement dated as of
March 23, 2006 among the Company, Citicorp North America, Inc., as Bridge Agent,
and the Bridge Lenders referred to therein, as amended to the extent permitted
under the Loan Documents.

 

“BTMU”: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Business Day”:  (a) when such term is used in respect of any amounts
denominated or to be denominated in (i) any Available Foreign Currency, a London
Banking Day which is also a day other than a Saturday or Sunday and on which
banks are open for general banking business in (w) the city which is the
principal financial center of the country of issuance of such Available

 

5

--------------------------------------------------------------------------------


 

Foreign Currency, (x) in the case of Canadian Dollars only, Toronto, Canada,
(y) in the case of Euros only, London, England and (z) New York City and
(ii) Dollars, (x) in the case of a Eurocurrency Loan, any fundings,
disbursements, payments and settlements in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to any Loan Document in
respect of any such Eurocurrency Loan, a London Banking Day which is also a day
other than a Saturday or Sunday and on which banks are open for general banking
business in New York City, and (y) in the case of a Base Rate Loan, any
fundings, disbursements, payments and settlements in respect of any such Base
Rate Loan, or any other dealings to be carried out pursuant to any Loan Document
in respect of any such Base Rate Loan, a day other than a Saturday or Sunday and
on which banks are open for general banking business in New York City (and, if
such Base Rate Loan is made to a Canadian Revolving Credit Borrower that is
domiciled in Canada, Toronto, Canada) and (b) when such term is used for the
purpose of determining the date on which the Eurocurrency Rate is determined
under this Agreement for any Loan denominated in Euros for any Interest Period
therefor and for purposes of determining the first and last day of any Interest
Period, references in this Agreement to Business Days shall be deemed to be
references to Target Operating Days.

 

“Canadian Dollars”:  the lawful money of Canada.

 

“Canadian Prime Rate”:  for any day, a rate per annum equal to the higher of
(a) the rate of interest per annum established by Citibank Canada as the
reference rate of interest then in effect for determining interest rates on
commercial loans denominated in Canadian Dollars made by it in Canada and
(b) the sum of ½ of 1% plus the one-month CDOR Rate for such day.

 

“Canadian Prime Rate Loan”:  a Revolving Credit Loan available to a Canadian
Revolving Credit Borrower, denominated in Canadian Dollars and bearing interest
based on the Canadian Prime Rate as further set forth in subsection 2.14(b).

 

“Canadian Revolving Credit Borrower”: (a) in the case of Eurocurrency Loans and
Base Rate Loans under the Canadian Revolving Credit Facility, each US Borrower
and each Designated Borrower listed on Part A of Schedule 2.8 and each
Subsidiary of the Company organized under the laws of Canada or a jurisdiction
thereof that becomes a Designated Borrower under the Canadian Revolving Credit
Facility pursuant to subsection 2.8 after the Closing Date and (b) in the case
of Canadian Prime Rate Loans and Bankers’ Acceptances, each Designated Borrower
listed on Part A of Schedule 2.8 and each Subsidiary of the Company organized
under the laws of Canada or a jurisdiction thereof that becomes a Designated
Borrower under the Canadian Revolving Credit Facility pursuant to subsection 2.8
after the Closing Date.

 

“Canadian Revolving Credit Borrowing”:  a group of Canadian Revolving Credit
Loans of a single Type and in the same Currency made by the Canadian Revolving
Credit Lenders, as the case may be, on a single date and, if applicable, as to
which a single Interest Period is in effect.

 

“Canadian Revolving Credit Commitment”:  as to any Canadian Revolving Credit
Lender at any time, the obligation of such Lender to make Canadian Revolving
Credit Loans in an aggregate amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Canadian Revolving Credit Commitment”, as such amount may be increased or
reduced from time to time in accordance with the provisions of this Agreement;
provided that, except with respect to any Incremental Commitments of Increasing
Lenders under the Canadian Revolving Credit Facility, the Canadian Revolving

 

6

--------------------------------------------------------------------------------


 

Credit Commitments at any time shall be reduced pro rata by the Availability
Reduction Amount attributable to the Canadian Revolving Credit Facility at such
time.

 

“Canadian Revolving Credit Commitment Percentage”:  as to any Canadian Revolving
Credit Lender at any time, the percentage which such Lender’s Canadian Revolving
Credit Commitment then constitutes of the aggregate Canadian Revolving Credit
Commitments (or, at any time after the Canadian Revolving Credit Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Canadian Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Canadian Revolving Credit
Loans then outstanding).

 

“Canadian Revolving Credit Facility”:  in an initial amount of $400,000,000 or,
at any time, the aggregate amount of the Canadian Revolving Credit Lenders’
Canadian Revolving Credit Commitments at such time.

 

“Canadian Revolving Credit Lender”:  a Lender that has a Canadian Revolving
Credit Commitment (with respect to which such Lender (or its designated
Affiliate for purposes of making Loans in Canadian Dollars to Canadian Revolving
Credit Borrowers domiciled in Canada) is a Schedule I Bank, a Schedule II Bank,
a Schedule III Bank or a Person otherwise established under the laws of Canada
or any province or territory thereof that is authorized to carry on business in
Canada pursuant to Part XII of the Bank Act (Canada)) or an “authorized foreign
bank” as defined in section 2 of the Bank Act (Canada).

 

“Canadian Revolving Credit Loan”:  a revolving credit loan under the Canadian
Revolving Credit Facility or the purchase of a Bankers’ Acceptance under the
Canadian Revolving Credit Facility and made by a Canadian Revolving Credit
Lender for the account of a Canadian Revolving Credit Borrower as part of a
Canadian Revolving Credit Borrowing.

 

“Canadian Sub-Agent”:  has the meaning specified in subsection 2.5(b)(i).

 

                “Cash Equivalents”:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof and having maturities
of not more than 12 months after the date of acquisition;

 

(2)           time deposits or certificates of deposit of any bank of recognized
standing having capital and surplus in excess of $100 million or whose
commercial paper rating is at least A-1 by S&P or P-1 by Moody’s and having
maturities of not more than 12 months after the date of acquisition;

 

(3)           commercial paper rated at least A-1 by S&P or P-1 by Moody’s and
having maturities of not more than 12 months after the date of acquisition;

 

(4)           direct obligations (or certificates representing an ownership
interest in such obligations) of any state of the United States (including any
agency or instrumentality thereof) the long-term debt of which is rated A-3 or
higher by Moody’s or A- or higher by S&P (or rated the equivalent by at least
one nationally recognized statistical rating organization) and having maturities
of not more than 12 months after the date of acquisition; and

 

7

--------------------------------------------------------------------------------


 

(5)           in the case of any foreign Subsidiary of the Company, investments
(A) in direct obligations of the sovereign nation (or any agency or
instrumentality thereof) in which such Subsidiary is organized or is conducting
a substantial amount of business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or agency or instrumentality) or (B) of the
type and maturity described in clause (1) through (4) above of foreign obligors,
which investments or obligors (or their parents) have ratings equivalent to
those described above (which may be equivalent ratings from foreign rating
agencies).

 

“CCAA”:  the Companies’ Creditors Arrangement Act (Canada).

 

“CDOR Rate”:  has the meaning specified in the definition of “BA Discount Rate”
contained in this subsection 1.1.

 

“Change of Control”:  (a) prior to the consummation of a Qualifying IPO, the
Equity Investors shall cease to own, collectively, at least 35% of the Voting
Stock of the Company or (b) any Person or two or more Persons acting in concert
other than the Investors shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Company (or other securities convertible into such Voting Stock) representing
more than 50% of the combined voting power of all Voting Stock of the Company or
(c) prior to the consummation of a Qualifying IPO, General Motors Corporation or
any of its Affiliates shall hold Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing more than the
combined voting power of all Voting Stock of the Company held by the Equity
Investors.

 

“Citibank”:  Citibank, N.A.

 

“CLO”:  as defined in subsection 10.7(b)(ii).

 

“Closing Date”:  the date on which each of the conditions precedent set forth in
subsection 4.1 shall have been satisfied.

 

“Closing Date Material Adverse Effect”:  a material adverse effect on the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, excluding the effects of changes
to the extent caused by or resulting from (a) changes in business or economic
conditions generally or the financial services industries in which General
Motors Acceptance Corporation, GMAC Mortgage Group, Inc., General Motors
Corporation or the Company and its Subsidiaries operate, in each case which do
not have a materially disproportionate effect on the Company and its
Subsidiaries, taken as a whole (relative to other comparable industry
participants), (b) any outbreak of major armed hostilities in which the United
States is engaged or the occurrence of any terrorist attack upon the United
States or any part thereof, (c) changes  in securities markets generally
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes after the date of this Agreement in GAAP or
(e) the performance of any obligations under the Transaction Documents (as
defined in the Purchase Agreement).

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  a Revolving Credit Commitment, a Term Commitment, a Letter of
Credit Commitment, a Swing Line Commitment, an Irish Swing Line Commitment or a
Yen Swing Line Commitment, as applicable.

 

8

--------------------------------------------------------------------------------


 

“Commitment Increase Supplement”:  as defined in subsection 2.1(b)(ii).

 

“Commitment Period”:  the period from and including the date hereof to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

 

“Company”:  as defined in the preamble hereto.

 

“Conduit Lender”:  any special purpose funding vehicle that (i) is organized
under the laws of the United States or any state thereof and (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Currencies”:  the collective reference to Dollars and the Available Foreign
Currencies.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Designated Account”: each deposit account specified in subsection 2.7 or such
other deposit account as may be designated as a “Designated Account” from time
to time in accordance with subsection 2.7, in each case in respect of which a
Yen Overdraft Swing Line Lender has a Yen Overdraft Swing Line Commitment.

 

“Designated Borrower”:  as defined in the preamble hereto.

 

“Designated Borrower Notice”: as defined in subsection 2.8(b).

 

“Designated Borrower Request and Assumption Agreement”: as defined in subsection
2.8(b).

 

“Designated Lenders”:  as defined in subsection 10.9(c).

 

“Documentation Agent”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  the lawful currency of the United States of America.

 

“Environmental Law”:  any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of hazardous materials.

 

“Environmental Permit”:  any permit, approval, identification number, license or
other authorization required under any Environmental Law.

 

“Equity Investors”:  Affiliates of Kohlberg Kravis Roberts & Co. L.P., The
Goldman Sachs Group, Inc., Dune Capital Management, L.P. and Five Mile Capital
Partners LLC.

 

9

--------------------------------------------------------------------------------


 

“Equivalent”:  in determining any amount (a) in Dollars of any amount in any
Available Foreign Currency or other foreign currency on any date means such
amount in such Available Foreign Currency or other foreign currency multiplied
by (x) in the case of any foreign currency other than Yen borrowed in Japan, the
quoted spot rate at which the Agent’s principal office in London offers to
exchange Dollars for such Available Foreign Currency or other foreign currency
in London prior to 11:00 A.M. (London time) on such date or (y) in the case of
Yen borrowed in Japan, the quoted spot rate at Citibank N.A. Tokyo prior to
10:00 A.M. (Tokyo) time on such date and (b) in any Available Foreign Currency
or other foreign currency of any amount in Dollars on any date means such amount
in Dollars multiplied by (x) in the case of any foreign currency other than Yen
borrowed in Japan, the quoted spot rate at which the Agent’s principal office in
London offers to exchange such Available Foreign Currency or other foreign
currency for Dollars in London prior to 11:00 A.M. (London time) on such date or
(y) in the case of Yen borrowed in Japan, by the quoted spot rate at Citibank
N.A. Tokyo prior to 10:00 A.M. (Tokyo) time on such date.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any Person that for purposes of Title IV of ERISA is a
member of the Borrowers’ controlled group, or under common control with the
Borrowers, within the meaning of Section 414(b) or (c) of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (g) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA.

 

“EURIBO Rate”:  for any Interest Period, the rate appearing on Page 248 of the
Moneyline Telerate Service (or on any successor or substitute page of such
Service or of any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euros by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euros)
at approximately 10:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euros with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average of the respective rates per annum at which deposits
in Euros are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount

 

10

--------------------------------------------------------------------------------


 

substantially equal, in the case of a Revolving Credit Borrowing, to such
Reference Bank’s Eurocurrency Rate Loans comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.

 

“Eurocurrency Borrowing”:  a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan”:  any Eurocurrency Revolving Credit Loan or Eurocurrency
Term Loan.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, (a) in the case of any Eurocurrency Loans
denominated in Dollars or any Available Foreign Currency (other than Euros), the
rate of interest determined on the basis of the rate for deposits in Dollars or
such Available Foreign Currency, respectively, for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period or (b) in the case of any
Eurocurrency Loans denominated in Euros, the EURIBO Rate.  In the event that
such rate does not appear on Page 3750 of the Telerate Service (or otherwise on
such service), the “Eurocurrency Rate” shall be determined by reference to such
other publicly available service for displaying eurocurrency rates as may be
agreed upon by the Agent and the Company or, in the absence of such agreement,
the “Eurocurrency Rate” shall instead be the rate per annum equal to the average
of the respective rates notified to the Agent by each of the Reference Lenders
as the rate at which such Reference Lender is offered deposits in the applicable
Currency at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurocurrency market where
the eurodollar and foreign currency and exchange operations in respect of its
Eurocurrency Loans are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurocurrency Loan to be outstanding during such
Interest Period.

 

“Eurocurrency Reference Rate” means, for any day, (i) in the case of Irish Swing
Line Loans denominated in Euros, the rate per annum which is the average of the
rates quoted at approximately 11:00 A.M., London time, to leading banks in the
European interbank market by the Reference Lenders for the offering of overnight
deposits in Euros, (ii) in the case of Irish Swing Line Loans denominated in
Pounds Sterling, the London interbank offered rate (as reflected on the
applicable Telerate Screen) for overnight deposits of Pounds Sterling on such
day and (iii) in the case of Irish Swing Line Loans denominated in Dollars, the
London interbank offered rate (as reflected on the applicable Telerate Screen)
for overnight deposits of Dollars on such day; in each case for an amount
comparable to the amount of such Irish Swing Line Loan to be outstanding.  In
the event that the Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the applicable overnight rates described in clauses
(i)-(iii) above, then, upon notice by the Agent to the applicable Borrower and
the applicable Lenders, and until the Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such determination
no longer exist, the Eurocurrency Reference Rate shall be the rate per annum
which is the average of the rates quoted at approximately 11:00 A.M., London
time, to leading banks in the European interbank market by the applicable Swing
Line Lenders for the offering of overnight deposits in Dollars, Pounds Sterling
or Euros, as applicable, for an amount comparable to the amount of such Swing
Line Loan to be outstanding.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Rate”:  with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula:

 

 

Eurocurrency Rate

 

 

1.00 – Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

 

“Eurocurrency Revolving Credit Loan”:  any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurocurrency Rate.

 

“Eurocurrency Term Loan”:  any Term Loan bearing interest at a rate determined
by reference to the Eurocurrency Rate.

 

“Euros” and “€”:  the single currency of the participating members of the
European Union.

 

“Event of Default”:  any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excluded Subsidiary”:  any Subsidiary of the Company that is (a) a “controlled
foreign corporation” of the Company under Section 957 of the Code; (b) organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia; (c) a Bankruptcy Remote Special Purpose Entity;
(d) prohibited by any Requirement of Law or Contractual Obligation from
providing a guaranty of the obligations of the Company hereunder, provided that
any such Contractual Obligation (i) shall have been entered into or incurred
prior to the Closing Date (or, in the case of any Subsidiary formed or acquired
by the Company subsequent to the Closing Date, prior to such formation or
acquisition) and (ii) in any event, shall not have been entered into or incurred
in contemplation of this provision; (e) any Permitted Receivables Subsidiary; or
(f) an Immaterial Subsidiary.

 

“Existing Indebtedness”:  Indebtedness of the Company and its Subsidiaries
existing immediately before the occurrence of the Closing Date.

 

“Face Amount”:  with respect of any Bankers’ Acceptance or Acceptance Note, the
amount payable to the holder of such Bankers’ Acceptance or Acceptance Note on
its then existing BA Maturity Date.

 

“Facility”:  any Revolving Credit Facility, any Term Facility, the Letter of
Credit Facility, the Swing Line Facility, the Irish Swing Line Facility or the
Yen Swing Line Facility, as the context shall require; collectively, the
“Facilities.”

 

12

--------------------------------------------------------------------------------


“FAS 66”:  Statement of Financial Accounting Standards No. 66.

 

“FAS 140”:  Statement of Financial Accounting Standards No. 140.

 

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Citibank on such
day on such transactions as determined by the Agent.

 

“Fee Letter”:  that certain Fee Letter dated as of August 2, 2005 among the
Arrangers and GMACCH Investor LLC.

 

“FIN 46(R)”:  FASB Interpretation No. 46 (revised December 2003).

 

“Financial Officer”:  with respect to any Person, the chief financial officer,
the chief accounting officer, a financial vice president or the treasurer or
assistant treasurer of such Person.

 

“Fitch”:  Fitch Investors’ Services Inc. and its successors.

 

“Funding Office”:  for each Type of Loan and each Currency, the Funding Office
set forth in respect thereof in the Administrative Schedule.

 

“Funding Time”:  for each Type of Loan and each Currency, the Funding Time set
forth in respect thereof in the Administrative Schedule.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time and as applied by the Company in the
preparation of its public financial statements, except that with respect to any
Indebtedness that is determined in accordance with GAAP contained in the
definition of “Total Consolidated Indebtedness” and “Total Capitalization” and
the covenants contained in subsections 6.1 and 6.4, “GAAP” shall mean generally
accepted accounting principles in the United States of America in effect on the
date hereof and in accordance with the audited financial statements of the
Company for the fiscal year ended December 31, 2004, and without giving effect
to any changes thereto or in the interpretation or application thereof
(including without limitation any changes in, or in the interpretation or
application of, FAS 140 or FIN 46(R)) after such date in the preparation of its
public financial statements.

 

“Government Sponsored Enterprises”:  the collective reference to (i) the Federal
Home Loan Mortgage Corp. (Freddie MAC) and (ii) the Federal National Mortgage
Association (Fannie Mae).

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Guarantors”:  the wholly owned, first-tier and second-tier Subsidiaries of the
Company listed on Schedule III and each other Subsidiary of the Company that
executes and delivers a guaranty pursuant to subsection 5.12 or otherwise
executes and delivers a guaranty or guaranty supplement in form and substance
reasonably satisfactory to the Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents.

 

“Guaranty”:  a subsidiary guaranty substantially in the form of Exhibit M
hereto, executed by each of the Guarantors listed on Schedule III, together with
each other guaranty and guaranty supplement delivered by a Guarantor, in each
case as amended, amended and restated, supplemented or otherwise modified.

 

“Guarantee”:  as to any Person, any financial obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of any other Person or in any manner providing for the payment of any
Indebtedness of any other Person, provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The value of any Guarantee of any Person shall be determined by
reference to the carrying value of such Guarantee, with the “carrying value”
being determined in a manner consistent with the carrying value of Guarantees as
reflected on the Company’s financial statements delivered pursuant to subsection
5.1.

 

“Guaranteed Obligations”: as defined in subsection 8.1(a).

 

“Hedge Agreements”:  interest rate swap, cap or collar agreements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts and other hedging agreements.

 

“Hybrid Capital”:  “hybrid capital” instruments issued to GMAC on the Closing
Date on terms reasonably acceptable to the Arrangers in an aggregate liquidation
amount of $250,000,000.

 

“Immaterial Subsidiary”:  any direct or indirect Subsidiary of the Company
(a) whose total net assets, together with the total net assets of all of its
Subsidiaries, constitute less than 5% of the total consolidated net assets of
the Company and its Subsidiaries or (b) whose total net income, together with
the total net income of all of its Subsidiaries, constitute less than 5% of the
total consolidated net income of the Company and its Subsidiaries, all as
determined in accordance with GAAP.

 

“Increasing Lender”:  as defined in subsection 2.1(b)(ii).

 

“Incremental Commitment”:  as defined in subsection 2.1(b)(ii).

 

“Indebtedness”:  as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (but excluding any such items to the extent accounted for
under ARB 51, FAS 66 or FIN 46(R) in each case in relation to the Company’s
affordable tax credit syndication business):

 

(A)  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL OBLIGATIONS OF
SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN AGREEMENTS, CONVERTIBLE
SECURITIES (TO THE EXTENT THAT THEY HAVE PUT PROVISIONS THAT ARE EXERCISABLE
DURING THE TERM OF THIS AGREEMENT) OR OTHER SIMILAR INSTRUMENTS;

 

14

--------------------------------------------------------------------------------


 

(B)  ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH PERSON ARISING UNDER LETTERS
OF CREDIT (INCLUDING STANDBY AND COMMERCIAL), BANKERS’ ACCEPTANCES, BANK
GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;

 

(C)  ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY COURSE
OF BUSINESS);

 

(D)  INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A LIEN ON
PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS ARISING
UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR NOT
SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN
RECOURSE;

 

(E)  CAPITALIZED LEASES;

 

(F)  ALL SYNTHETIC DEBT (OTHER THAN RECOURSE FACTORING OF RECEIVABLES);

 

(G)  ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING; AND

 

(H)  ALL OBLIGATIONS OF SUCH PERSON UNDER HEDGE AGREEMENTS.

 

Notwithstanding anything to the contrary herein, any obligation that is
non-recourse to any such Person other than to specified assets of such Person
shall not be deemed Indebtedness of such Person under this definition.

 

Notwithstanding anything to the contrary contained in the foregoing, in no event
shall “Indebtedness” for any purposes of this Agreement include any “Mezzanine
Equity” or more than 25% of any obligations in respect of Hybrid Capital as to
which equity credit is given by Moody’s or S&P, in each case unless and until
such time as such equity or instruments become repayable or redeemable on a
mandatory basis in accordance with the terms thereof.

 

“Indebtedness Factor”:  for each of the Specified Subsidiaries and Specified
Asset Categories listed below, the amounts set forth opposite thereto:

 

GMAC Commercial Mortgage Bank

 

0.94

 

Escrow Bank USA

 

0.94

 

GMAC Commercial Mortgage Bank Europe plc

 

0.90

 

Specified Mortgage Loan Interests

 

0.92

 

Specified Loans and Securities (other than A-Rated Specified Loans and
Securities)

 

0.97

 

A-Rated Specified Loans and Securities

 

0.90

 

Cash and Cash Equivalents

 

0.97

 

 

15

--------------------------------------------------------------------------------


 

“Index Debt”:  the Company’s long-term senior unsecured Indebtedness.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan or Canadian Prime Rate
Loan, the last day of each March, June, September and December to occur while
such Loan is outstanding and the date such Loan is paid in full, (b) as to any
Eurocurrency Loan, the last day of the Interest Period applicable thereto and
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months or 90 days, as the case may be, each day which is three months or 90
days, as the case may be, after the first day of the Interest Period applicable
thereto; provided that in addition to the foregoing, each of (x) the date upon
which the Commitments under a Facility have been terminated and the Loans under
such Facility have been paid in full shall constitute an “Interest Payment Date”
with respect to such Facility and (y) the Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest which is then accrued
hereunder.

 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(A)  INITIALLY, THE PERIOD COMMENCING ON THE BORROWING OR CONVERSION DATE, AS
THE CASE MAY BE, WITH RESPECT TO SUCH EUROCURRENCY LOAN AND ENDING ONE, TWO,
THREE OR SIX MONTHS THEREAFTER OR, TO THE EXTENT AVAILABLE TO ALL APPLICABLE
LENDERS, NINE OR TWELVE MONTHS THEREAFTER, AS SELECTED BY ANY BORROWER IN ITS
NOTICE OF BORROWING OR NOTICE OF CONVERSION, AS THE CASE MAY BE, GIVEN WITH
RESPECT THERETO; AND

 

(B)  THEREAFTER, EACH PERIOD COMMENCING ON THE LAST DAY OF THE NEXT PRECEDING
INTEREST PERIOD APPLICABLE TO SUCH EUROCURRENCY LOAN AND ENDING ONE, TWO, THREE
OR SIX MONTHS THEREAFTER OR, TO THE EXTENT AVAILABLE TO ALL APPLICABLE LENDERS,
NINE OR TWELVE MONTHS THEREAFTER, AS SELECTED BY ANY BORROWER BY IRREVOCABLE
NOTICE TO THE AGENT NOT LESS THAN THREE BUSINESS DAYS PRIOR TO THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(a)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of an Interest Period pertaining to a Eurocurrency Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and

 

(b)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

Notwithstanding anything to the contrary contained in this Agreement, no
Interest Period for Revolving Credit Loans or Term Loans shall be selected by
any Borrower which ends on a date after the Termination Date.

 

“Investors”:  the Equity Investors and the management, officers and employees of
the Company or any Subsidiary as of the Closing Date who are or become investors
in the Company.

 

“Irish Bank”: either of (a) the holder of a license for the time being in force
granted under section 9 of the Irish Central Bank Act 1971 or (b) an authorized
credit institution under the terms of EU Council Directive 2000/12/EC of 20
March 2000 which has duly established a branch in

 

16

--------------------------------------------------------------------------------


 

Ireland or has made all necessary notifications to its home state competent
authorities required thereunder in relation to its intention to carry on banking
business in Ireland.

 

“Irish Revolving Credit Borrower”:  each US Borrower, each Designated Borrower
listed on Part B of Schedule 2.8 and each Subsidiary of the Company incorporated
under the laws of Ireland that becomes a Designated Borrower under the Irish
Revolving Credit Facility pursuant to subsection 2.8 after the Closing Date.

 

“Irish Revolving Credit Borrowing”:  a group of Irish Revolving Credit Loans of
a single Type and in the same Currency made by the Irish Revolving Credit
Lenders, as the case may be, on a single date and, if applicable, as to which a
single Interest Period is in effect.

 

“Irish Revolving Credit Commitment”:  as to any Irish Revolving Credit Lender at
any time, the obligation of such Lender to make Irish Revolving Credit Loans and
of such Lender and its Affiliates to purchase participating interests in Irish
Swing Line Loans in an aggregate amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule I under the
caption “Irish Revolving Credit Commitment”, as such amount may be increased or
reduced from time to time in accordance with the provisions of this Agreement;
provided that, except with respect to any Incremental Commitments of Increasing
Lenders under the Irish Revolving Credit Facility, the Irish Revolving Credit
Commitments at any time shall be reduced pro rata by the Availability Reduction
Amount attributable to the Irish Revolving Credit Facility at such time.

 

“Irish Revolving Credit Commitment Percentage”:  as to any Irish Revolving
Credit Lender at any time, the percentage which such Lender’s Irish Revolving
Credit Commitment then constitutes of the aggregate Irish Revolving Credit
Commitments (or, at any time after the Irish Revolving Credit Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Irish Revolving Credit Loans then outstanding constitutes of
the aggregate principal amount of the Irish Revolving Credit Loans then
outstanding).

 

“Irish Revolving Credit Facility”:  in an initial amount of $800,000,000 or, at
any time, the aggregate amount of the Irish Revolving Credit Lenders’ Irish
Revolving Credit Commitments at such time.

 

“Irish Revolving Credit Lender”:  a Lender that has an Irish Revolving Credit
Commitment.

 

“Irish Revolving Credit Loans”:  as defined in subsection 2.1(a)(iii).

 

“Irish Swing Line Applicable Time”: (i) in the case of Irish Swing Line Loans
made to Irish Revolving Credit Borrowers that are US Borrowers and that are
denominated in Dollars, 1:00 P.M., New York City time, (ii) in the case of Irish
Swing Line Loans made to Irish Revolving Credit Borrowers that are US Borrowers
and that are denominated in Euros or Pounds Sterling, 11:00 A.M., London time or
(iii) in the case of Irish Swing Line Loans made to Irish Revolving Credit
Borrowers that are not US Borrowers, 11:00 A.M., London time.

 

“Irish Swing Line Borrowing”:  a group of Irish Swing Line Loans made by the
Irish Swing Line Lenders on a single date.

 

17

--------------------------------------------------------------------------------


 

“Irish Swing Line Commitment”:  with respect to each Irish Swing Line Lender,
the obligation of such Irish Swing Line Lender to make Irish Swing Line Loans
pursuant to subsection 2.25 in the amount referred to therein.

 

“Irish Swing Line Facility”: an initial amount of $300,000,000 (or the
Equivalent in Euros or Pounds Sterling, as the case may be) or, at any time, the
aggregate amount of the Irish Swing Line Lenders’ Irish Swing Line Commitments
at such time.

 

“Irish Swing Line Lenders”: each Lender which has an Irish Swing Line
Commitment.

 

“Irish Swing Line Loan Participation Certificate”: a certificate, substantially
in the form of Exhibit N.

 

“Irish Swing Line Loans”:  as defined in subsection 2.25(a).

 

“Irish Term Borrower”:  the Company.

 

“Irish Term Borrowing”:  a group of Irish Term Loans of a single Type and in the
same Currency made by the Irish Term Loan Lenders on a single date and, if
applicable, as to which a single Interest Period is in effect.

 

“Irish Term Commitment”:  as to any Irish Term Loan Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Irish Term Commitment”, as such amount may be reduced at or prior to
such time in accordance with the provisions of this Agreement.

 

“Irish Term Facility”:  an initial amount of $400,000,000 or, at any time, the
aggregate amount of the Irish Term Loan Lenders’ Irish Term Commitments or Irish
Term Loans outstanding at such time.

 

“Irish Term Loan”:  as defined in subsection 2.2(b).

 

“Irish Term Loan Lender”:  a Lender that has an Irish Term Commitment or an
Irish Term Loan outstanding.

 

“Issuance”:  with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

                “Issuing Bank”:  each Lender which has a Letter of Credit
Commitment or any other Lender or any Assignee to which all or a portion of the
Letter of Credit Commitment hereunder has been assigned pursuant to subsection
10.7 so long as such Lender or Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its applicable issuing office (which information shall be recorded by
the Agent ), for so long as such Issuing Bank, Lender or Assignee, as the case
may be, shall have a Letter of Credit Commitment.

 

“Japanese Borrower”:  a Japanese Revolving Credit Borrower or a Japanese Term
Borrower.

 

“Japanese Revolving Credit Borrower”:  each US Borrower, each Designated
Borrower listed on Part D of Schedule 2.8 and each Subsidiary of the Company
organized under the laws of

 

18

--------------------------------------------------------------------------------


 

Japan that becomes a Designated Borrower under the Japanese Revolving Credit
Facility pursuant to subsection 2.8 after the Closing Date.

 

“Japanese Revolving Credit Borrowing”:  a group of Japanese Revolving Credit
Loans of a single Type and in the same Currency made by the Japanese Revolving
Credit Lenders, as the case may be, on a single date and, if applicable, as to
which a single Interest Period is in effect.

 

“Japanese Revolving Credit Commitment”:  as to any Japanese Revolving Credit
Lender at any time, the obligation of such Lender to make Japanese Revolving
Credit Loans and of such Japanese Revolving Credit Lender and its Affiliates to
purchase participating interests in Yen Swing Line Loans in an aggregate amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the caption “Japanese Revolving Credit
Commitment”, as such amount may be increased or reduced from time to time in
accordance with the provisions of this Agreement; provided that, except with
respect to any Incremental Commitments of Increasing Lenders under the Japanese
Revolving Credit Facility, the Japanese Revolving Credit Commitments at any time
shall be reduced pro rata by the Availability Reduction Amount attributable to
the Japanese Revolving Credit Facility at such time.

 

“Japanese Revolving Credit Commitment Percentage”:  as to any Japanese Revolving
Credit Lender at any time, the percentage which such Lender’s Japanese Revolving
Credit Commitment then constitutes of the aggregate Japanese Revolving Credit
Commitments (or, at any time after the Japanese Revolving Credit Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Japanese Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Japanese Revolving Credit
Loans then outstanding.

 

“Japanese Revolving Credit Facility”:  an initial amount of $1,200,000,000 or,
at any time, the aggregate amount of the Japanese Revolving Credit Lenders’
Japanese Revolving Credit Commitments at such time.

 

“Japanese Revolving Credit Lender”:  a Lender that has a Japanese Revolving
Credit Commitment.

 

“Japanese Revolving Credit Loans”:  as defined in subsection 2.1(a)(iv).

 

“Japanese Term Borrower”:  GMAC Commercial Mortgage Funding Asia, K.K.

 

“Japanese Term Borrowing”:  a group of Japanese Term Loans of a single Type and
in the same Currency made by the Japanese Term Loan Lenders on a single date
and, if applicable, as to which a single Interest Period is in effect.

 

“Japanese Term Commitment”:  as to any Japanese Term Loan Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Japanese Term Commitment”, as such amount may be reduced at or prior to
such time in accordance with the provisions of this Agreement.

 

“Japanese Term Facility”:  an initial amount of $300,000,000 or, at any time,
the aggregate amount of the Japanese Term Loan Lenders’ Japanese Term
Commitments or Japanese Term Loans outstanding at such time.

 

19

--------------------------------------------------------------------------------


 

“Japanese Term Loan”:  as defined in subsection 2.2(c).

 

“Japanese Term Loan Lender”:  a Lender that has a Japanese Term Commitment or
has a Japanese Term Loan outstanding.

 

“L/C Cash Deposit Account”:  an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms reasonably satisfactory to the Agent.

 

“L/C Related Documents”:  as defined in subsection 2.13(i).

 

“Lenders”:  as defined in the preamble hereto.

 

“Letter of Credit”:  as defined in subsection 2.1(c).

 

“Letter of Credit Agreement”:  as defined in subsection 2.3(a).

 

“Letter of Credit Commitment”:  with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in amounts (based on the
Equivalent in Dollars thereof) not to exceed in the aggregate the Dollar amount
set forth opposite the Issuing Bank’s name on the Schedule I attached hereto and
identified as such, as such amount may be reduced from time to time pursuant to
subsection 2.9, increased by designation to the Agent and the Company from time
to time or changed as a result of an assignment pursuant to subsection 10.7.

 

“Letter of Credit Facility”:  at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $350,000,000.

 

“Lien”:  any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar encumbrance.

 

“Loan”:  a Revolving Credit Loan, a Term Loan, a Swing Line Loan, an Irish Swing
Line Loan or a Yen Swing Line Loan, as the context shall require; collectively,
the “Loans.”

 

“Loan Documents”:  this Agreement, each Note, the Guaranty and each Letter of
Credit Agreement.

 

“Loan Parties”:  the Company, the Designated Borrowers and the Guarantors.

 

“London Banking Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

 

“Majority Lenders”:  at any time, Lenders holding or owed at least a majority in
interest of the sum of (a) the aggregate principal amount (based on the
Equivalent thereof in Dollars at such time) of all Loans outstanding (with Swing
Line Loans being deemed for purposes of this definition to be held ratably by
all US Revolving Credit Lenders, with Irish Swing Line Loans being deemed for
purposes of this definition to be held ratably by all Irish Revolving Credit
Lenders and with Yen Swing Line Loans being deemed for purposes of this
definition to be held ratably by all Japanese Revolving Credit Lenders) and
(b) the Available Revolving Credit Commitments.

 

20

--------------------------------------------------------------------------------


 

“Mandatory Cost”:  with respect to any period, the percentage rate per annum
determined in accordance with Schedule 1.1.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or the rights or remedies of the
Agent and the Lenders hereunder.

 

“Mezzanine Equity”:  “mezzanine” or “temporary” equity issued to members of
management of the Company which the Company can become obligated to redeem only
upon the death or disability of the holder thereof.

 

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan”:  a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, to which the Company or any ERISA Affiliate is making or accruing an
obligation to make contributions, or in respect of which the Company or any
ERISA Affiliate has liability under Section 4212 of ERISA.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate has liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

1.             “Non-Consenting Lender”:  in the event that the Majority Lenders
have agreed to any consent, waiver or amendment pursuant to subsection 10.1 that
requires the consent of the Majority Lenders, any Lender who is entitled to
agree to such consent, waiver or amendment but who does not so agree.

 

“Non-Excluded Taxes”:  as defined in subsection 2.21(a).

 

“Non-Executing Banks”:  as defined in subsection 10.9(b).

 

“Non-US Lender”:  as defined in subsection 2.21(b).

 

“Note”:  as defined in subsection 10.7(d).

 

“Notice of Issuance”:  as defined in subsection 2.3(a).

 

“Notice of Rollover/Conversion”:  as defined in subsection 2.5(b)(ix).

 

“Other Lender”:  as defined in subsection 2.1(b)(i).

 

“Participant”:  as defined in subsection 10.7(c)(i).

 

“Patriot Act”:  as defined in subsection 10.15.

 

“Payment Office”:  for each Type of Loan and each Currency, the Payment Office
set forth in respect thereof in the Administrative Schedule.

 

2.             “PBGC”:  the Pension Benefit Guaranty Corporation (or any
successor).

 

21

--------------------------------------------------------------------------------


 

“Permanent Securities”:  (a) the public debt securities issued on the Closing
Date or (b) if the Bridge Facility shall have been funded on the Closing Date,
other senior secured or unsecured debt securities or other Indebtedness issued
or incurred by the Company for the purpose of refinancing the Bridge Facility.

 

“Permitted Receivables Financing”:  the limited recourse sale or financing of
any real estate receivables and mortgage notes and related security by the
Company or any of its Subsidiaries in connection with the sale, securitization
or syndication thereof (including for purposes of this definition planned sales,
securitizations or syndications scheduled (in the ordinary course of business
consistent with past practice) for execution within 60 days), which sale,
securitization or syndication is (a) (i) with recourse only to the extent usual
and customary in asset securitization transactions for companies with credit
characteristics similar to those of the Company or such Subsidiary and
(ii) consistent with past practice or prudent business practice or (b) is
otherwise upon terms and conditions reasonably satisfactory to the Agent.

 

“Permitted Receivables Subsidiary”:  any single purpose Subsidiary engaged
principally in a Permitted Receivables Financing.

 

“Person”:  an individual, partnership, corporation, company, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

 

3.             “Plan”:  a Multiple Employer Plan or a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
any Loan Party or any ERISA Affiliate and no Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“Pounds Sterling” and “£”:  the lawful money of the United Kingdom.

 

“Purchase Agreement”:  that certain Stock Purchase Agreement dated as of
August 2, 2005, as amended, among General Motors Acceptance Corporation, GMAC
Mortgage Group, Inc., GMAC Commercial Holding Corp. and GMACCH Investor LLC, as
amended, supplemented or otherwise modified from time to time.

 

“Qualifying IPO”:  the issuance by the Company or a direct or indirect corporate
parent thereof of its common equity interests in an underwritten primary and/or
secondary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act of 1933.

 

“Receivable”:  any right of payment from or on behalf of any obligor (including
mortgagor), whether constituting an account, chattel paper, instrument, general
intangible or otherwise, acquired or arising from the financing or leasing by
the Company or any of its Subsidiaries of property or services, and monies due
thereunder, security interests in the property and services financed or leased
thereby and any and all other related rights.

 

“Reference Lenders”:  Citibank or the applicable affiliate for the applicable
Currency, JPMorgan Chase Bank, N.A. and Deutsche Bank AG New York Branch.

 

“Refunded Irish Swing Line Loans”: as defined in subsection 2.25(c).

 

22

--------------------------------------------------------------------------------


 

“Refunded Swing Line Loans”:  as defined in subsection 2.6(c).

 

“Refunded Yen Swing Line Loans”:  as defined in subsection 2.7(c).

 

“Register”:  as defined in subsection 10.7(b)(iv).

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Revolver Credit Borrower”:  a Borrower under any Revolving Credit Facility.

 

“Revolving Credit Borrowing”:  any of a Canadian Revolving Credit Borrowing, an
Irish Revolving Credit Borrowing, a US Revolving Credit Borrowing or a Japanese
Revolving Credit Borrowing.

 

“Revolving Credit Commitment”:  any of a Canadian Revolving Credit Commitment,
an Irish Revolving Credit Commitment, a US Revolving Credit Commitment or a
Japanese Revolving Credit Commitment.

 

“Revolving Credit Commitment Percentage”:  any of a Canadian Revolving Credit
Commitment Percentage, the Irish Revolving Credit Commitment Percentage, the US
Revolving Credit Commitment Percentage or the Japanese Revolving Credit
Commitment Percentage.

 

“Revolving Credit Facility”:  any of the Canadian Revolving Credit Facility, the
Irish Revolving Credit Facility, the US Revolving Credit Facility or the
Japanese Revolving Credit Facility.

 

“Revolving Credit Lender”:  a Lender that has a Revolving Credit Commitment.

 

“Revolving Credit Loans”:  any of a Canadian Revolving Credit Loan, an Irish
Revolving Credit Loan, a US Revolving Credit Loan or a Japanese Revolving Credit
Loan.

 

“Revolving Credit Usage”:  as to any Lender at any time (a) under the Canadian
Revolving Credit Facility, the sum of (I) the aggregate outstanding principal
amount at such time of all Canadian Revolving Credit Loans denominated in
Dollars made by such Lender plus (II) the Equivalent in Dollars of the aggregate
outstanding principal amount of all Canadian Revolving Credit Loans denominated
in Canadian Dollars, Euros, Pounds Sterling and Yen (as the case may be) made by
such Lender, (b) under the Irish Revolving Credit Facility, the sum of (I) the
aggregate outstanding principal amount at such time of all Irish Revolving
Credit Loans denominated in Dollars made by such Lender plus (II) the Equivalent
in Dollars of the aggregate outstanding principal amount of all Irish Revolving
Credit Loans denominated in Euros, Pounds Sterling and Yen (as the case may be)
made by such Lender plus (III) such Lender’s Irish Revolving Credit Commitment
Percentage of the aggregate principal amount (based on the Equivalent in Dollars
thereof insofar as any Letters of Credit are not denominated in Dollars) of the
Letters of Credit outstanding at such time, plus (IV) such Lender’s Irish
Revolving Credit Commitment Percentage, if any, of the aggregate principal
amount of the Irish Swing Line Loans then outstanding, if any, (c) under the
Japanese Revolving Credit Facility, the sum of (I) the aggregate outstanding
principal amount at such time of all Japanese Revolving Credit Loans denominated
in Dollars plus (II) the Equivalent in Dollars of the aggregate outstanding
principal

 

23

--------------------------------------------------------------------------------


 

amount of all Revolving Credit Loans denominated in Euros, Pounds Sterling and
Yen (as the case may be) made by such Lender under such Facility plus (III) such
Lender’s Japanese Revolving Credit Commitment Percentage, if any, of the
aggregate principal amount of the Yen Swing Line Loans then outstanding, if any,
and (d) under the US Revolving Credit Facility, the sum of (I) the aggregate
outstanding principal amount at such time of all US Revolving Credit Loans
denominated in Dollars made by such Lender plus (II) such Lender’s US Revolving
Credit Commitment Percentage, if any, of the aggregate principal amount of the
Swing Line Loans then outstanding, if any.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Schedule I Bank”:  any bank named on Schedule I to the Bank Act (Canada).

 

“Schedule II Bank”:  any Lender named on Schedule II to the Bank Act (Canada).

 

4.             “Schedule III Bank”:  any Lender named on Schedule III to the
Bank Act (Canada) or any other Person established under the laws of Canada or
any province or territory thereof that is authorized to carry on business in
Canada pursuant to Part XII of the Bank Act (Canada).

 

5.             “Short Term Prime Rate”: the short term prime rate in effect from
time to time at The Bank of Tokyo-Mitsubishi UFJ, Ltd’s principal office in
Tokyo, Japan.

 

6.             “Solvent” and “Solvency”:  with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  Unless otherwise provided under applicable law, the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

7.             “Specified Asset Categories”:  the collective reference to
(i) Specified Mortgage Loan Interests and, (ii) Specified Loans and Securities
and (iii) cash and Cash Equivalents.

 

8.             “Specified Loans and Securities”:  all fixed and floating rate
mortgage loan interests and highly-rated securities which are not owned by any
Specified Subsidiary and (a) are direct obligations of any Government Sponsored
Enterprise or the United States government or any agency thereof and backed by
the full faith and credit of the United States or (b) are obligations that any
Government Sponsored Enterprise or the United States government or any agency
thereof backed by the full faith and credit of the United States has guaranteed
or committed to purchase or (c) are rated, on a long-term basis, at least “A-”
by S&P, “A3” by Moody’s or “A-” by Fitch.

 

9.             “Specified Mortgage Loan Interests”:  all fixed and floating rate
mortgage loan interests that are not owned by any Specified Subsidiary and
either (a) have a debt service

 

24

--------------------------------------------------------------------------------


 

coverage ratio (as determined in complianceaccordance with the Company’s
underwritingcredit rating standards as in effect onof the date hereofCompany) of
at least 1.20: to 1.00 and a loan to value ratio (as determined in
complianceaccordance with the Company’s underwriting standards as in effect on
the date hereof) of noof the Company) of not greater than 80% according to the
loan underwriting files used by the Company to manage such assets, and/or
(b) are loan interests that have been targeted for, or are the subject of, a
sale, securitization or syndication transaction which has previously closed or
which is scheduled (in the ordinary course of business consistent with past
practice) for execution within 60180 days.

 

10.           “Specified Subsidiaries”:  the collective reference to (i) GMAC
Commercial Mortgage Bank, an institution chartered under the laws of the State
of Utah, (ii) Escrow Bank USA, an institution chartered under the laws of the
State of Utah, (iii) GMAC Commercial Mortgage Bank Europe plc, an Irish licensed
bank and (iv) any Subsidiary of any of the foregoing.

 

11.           “Sub-Agent”:  any Affiliate of the Agent as may be designated in
writing to the Company and, with respect to Canadian Revolving Credit Loans,
Citibank, N.A., Canadian branch.

 

“Subsidiary”:  as to any Person, any corporation, limited liability company,
partnership or other similar entity, of which at least a majority of the
outstanding stock or other equity interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation,
partnership or other similar entity (irrespective of whether or not at the time
stock or interests of any other class or classes of such corporation,
partnership or other similar entity shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person,
or by one or more Subsidiaries, or by such Person and one or more Subsidiaries. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Surviving Indebtedness”:  Indebtedness of the Company and each of its
Subsidiaries outstanding immediately before and after the Closing Date and set
forth on Schedule V hereto.

 

“Swing Line Borrowing”:  a group of Swing Line Loans made by the Swing Line
Lenders on a single date.

 

“Swing Line Commitment”:  with respect to each Swing Line Lender, the obligation
of such Swing Line Lender to make Swing Line Loans pursuant to subsection 2.6 in
the amount referred to therein.

 

“Swing Line Facility”: an initial amount of $200,000,000 or, at any time, the
aggregate amount of the Swing Line Lenders’ Swing Line Commitments at such time.

 

“Swing Line Lenders”:  each Lender which has a Swing Line Commitment and, solely
for the purposes of clause (vi) of the proviso to subsection 10.1, each Irish
Swing Line Lender.”

 

“Swing Line Loan Participation Certificate”:  a certificate, substantially in
the form of Exhibit J.

 

“Swing Line Loans”:  as defined in subsection 2.6(a).

 

25

--------------------------------------------------------------------------------


 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Synthetic Debt”:  with respect to any Person, without duplication of any clause
within the definition of “Indebtedness,” all (a) obligations of such Person
under any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(b) obligations (other than syndication proceeds in the ordinary course) of such
Person in respect of transactions entered into by such Person (other than
deposit liabilities), the proceeds from which would be reflected on the
financial statements of such Person in accordance with GAAP as cash flows from
financings at the time such transaction was entered into (other than as a result
of equity contributions or the issuance of equity interests) and (c) obligations
of such Person in respect of other transactions entered into by such Person that
are not otherwise addressed in the definition of “Indebtedness” or in clause
(a) or (b) above that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing).

 

“Target Operating Day”:  any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Agent).

 

“Taxes” as defined in subsection 2.21(a).

 

“Term Borrower”:  any Borrower under a Term Loan Facility.

 

“Term Borrowing”:  any of a US Term Borrowing, an Irish Term Borrowing or a
Japanese Term Borrowing.

 

“Term Commitment”:  any of a US Term Commitment, an Irish Term Commitment or a
Japanese Term Commitment.

 

“Term Facility”:  any of the Irish Term Facility, the US Term Facility or the
Japanese Term Facility.

 

“Termination Date”:  March 23, 2011.

 

“Term Loan Lender”:  a Lender that has a Term Commitment.

 

“Term Loans”:  any of a US Term Loan, an Irish Term Loan or a Japanese Term
Loan.

 

“Total Capitalization”:  as of any date of determination, (a) the sum of
(i) Total Consolidated Indebtedness and (ii) consolidated shareholders’ equity
of the Company and its Subsidiaries as determined in accordance with GAAP
applied on a consistent basis (it being understood and agreed that, without
limiting the generality of the foregoing, “consolidated shareholders’ equity” as
used in this definition shall include Mezzanine Equity and 75% of the amount of
any Hybrid Capital as to which equity credit is given by Moody’s or S&P
(including, for the avoidance of doubt, any back-to-back instruments in respect
thereof), in each case unless and until such time as such equity or instruments
become repayable or redeemable on a mandatory basis in accordance with the terms
thereof), less (b) the aggregate amount of Attributed Equity of all Banking and
Market Destined Assets (excluding, solely for purposes of calculating the ratio
at any time of Total Consolidated Indebtedness to Total Capitalization and
determining compliance with Sections 6.1 and 6.4(g), the Attributed Equity of
Banking

 

26

--------------------------------------------------------------------------------


 

and Market Destined Assets comprising cash and Cash Equivalents, to the extent
that such assets are classified as Banking and Market Destined Assets pursuant
to clause (a) of the definition thereof).

 

“Total Consolidated Indebtedness”:  as of any date of determination, (a) the sum
of (i) all indebtedness for borrowed money of the Company and its Subsidiaries
on a consolidated basis as reflected on the consolidated balance sheet of the
Company as determined in accordance with GAAP applied on a consistent basis (but
in any event excluding Mezzanine Equity and 75% of the amount of any obligations
in respect of any Hybrid Capital as to which equity credit is given by Moody’s
or S&P (including, for the avoidance of doubt, any back-to-back obligations in
respect thereof), in each case unless and until such time as such equity or
instruments become repayable or redeemable on a mandatory basis in accordance
with the terms thereof) and (ii) Indebtedness of the types described in clause
(f) of the definition thereof (but in any event excluding Mezzanine Equity and
75% of the amount of any obligations in respect of any Hybrid Capital as to
which equity credit is given by S&P or Moody’s (including, for the avoidance of
doubt, any back-to-back obligations in respect thereof), in each case unless and
until such time as such equity or instruments become repayable or redeemable on
a mandatory basis in accordance with the terms thereof) and (g) of the
definition thereof, and provided that in the case of such clause (g), such
Guarantees shall be included for purposes of this definition only to the extent
they are guarantees of, and only in the amount of, any Indebtedness referred to
in clauses (i) and (ii) of this clause (a)) of the Company and its Subsidiaries
on a consolidated basis, as determined in accordance with GAAP applied on a
consistent basis, less (b) the aggregate amount of Attributed Indebtedness with
respect to all Banking and Market Destined Assets (excluding, solely for
purposes of calculating the ratio at any time of Total Consolidated Indebtedness
to Total Capitalization and determining compliance with Sections 6.1 and 6.4(g),
the Attributed Indebtedness with respect to Banking and Market Destined Assets
comprising cash and Cash Equivalents, to the extent that such assets are
classified as Banking and Market Destined Assets pursuant to clause (a) of the
definition thereof).

 

“Transferee”:  as defined in subsection 10.7(g).

 

“Treaty on European Union”:  the Treaty of Rome of March 25, 1957, as amended by
the Single European Act of 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into effect on November 1, 1993), as
amended from time to time.

 

“Type”:  as to any Revolving Credit Loan or Term Loan, its nature as an Base
Rate Loan (solely in the case of Loans denominated in Dollars), Eurocurrency
Loan, Canadian Prime Rate Loan or Bankers’ Acceptance.

 

“Unissued Letter of Credit Commitment”:  with respect to any Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
any Borrower or its specified Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the sum of
(i) aggregate Available Letter of Credit Amount of all Letters of Credit issued
by such Issuing Bank and (ii) the aggregate outstanding principal amount of all
Revolving Credit Borrowings made by such Issuing Bank pursuant to subsection
2.3(c) that have not been ratably funded by the Lenders.

 

“US Borrower”:  a US Revolving Credit Borrower or a US Term Borrower.

 

“US Revolving Credit Borrower”:  the Company, each Designated Borrower listed on
Part C of Schedule 2.8 and each Subsidiary of the Company organized under the
laws of a

 

27

--------------------------------------------------------------------------------


 

jurisdiction located within the United States that becomes a Designated Borrower
under the US Revolving Credit Facility pursuant to subsection 2.8 after the
Closing Date.

 

“US Revolving Credit Borrowing”:  a group of US Revolving Credit Loans of a
single Type and in the same Currency made by the US Revolving Credit Lenders, as
the case may be, on a single date and, if applicable, as to which a single
Interest Period is in effect.

 

“US Revolving Credit Commitment”:  as to any US Revolving Credit Lender at any
time, the obligation of such Lender to make US Revolving Credit Loans and of
such Lender and its Affiliates to purchase participating interests in Swing Line
Loans in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I under the caption “US
Revolving Credit Commitment”, as such amount may be increased or reduced from
time to time in accordance with the provisions of this Agreement; provided that,
except with respect to any Incremental Commitments of Increasing Lenders under
the US Revolving Credit Facility, the US Revolving Credit Commitments at any
time shall be reduced pro rata by the Availability Reduction Amount attributable
to the US Revolving Credit Facility at such time.

 

“US Revolving Credit Commitment Percentage”:  as to any US Revolving Credit
Lender at any time, the percentage which such Lender’s US Revolving Credit
Commitment then constitutes of the aggregate US Revolving Credit Commitments
(or, at any time after the US Revolving Credit Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
US Revolving Credit Loans then outstanding constitutes of the aggregate
principal amount of the US Revolving Credit Loans then outstanding.

 

“US Revolving Credit Facility”:  an initial amount of $350,000,000 or, at any
time, the aggregate amount of the US Revolving Credit Lenders’ US Revolving
Credit Commitments at such time.

 

“US Revolving Credit Lender”:  a Lender that has a US Revolving Credit
Commitment.

 

“US Revolving Credit Loans”:  as defined in subsection 2.1(a)(i).

 

“US Tax Compliance Certificate”:  as defined in subsection 2.21(b).

 

“US Term Borrower”:  the Company.

 

“US Term Borrowing”:  a group of US Term Loans of a single Type and in the same
Currency made by the US Term Loan Lenders on a single date and, if applicable,
as to which a single Interest Period is in effect.

 

“US Term Commitment”:  as to any US Term Loan Lender at any time, the amount set
forth opposite such Lender’s name on Schedule I hereto under the caption “US
Term Commitment”, as such amount may be reduced at or prior to such time in
accordance with the provisions of this Agreement.

 

“US Term Facility”:  in an initial amount of $2,050,000,000 or, at any time, the
aggregate amount of the US Term Loan Lenders’ US Term Commitments or the US Term
Loans outstanding at such time.

 

“US Term Loan”:  as defined in subsection 2.2(a).

 

28

--------------------------------------------------------------------------------


 

“US Term Loan Lender”:  a Lender that has a US Term Commitment or a US Term Loan
outstanding.

 

“Voting Stock”:  capital stock issued by a corporation, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.

 

“Yen” and “¥”:  the lawful money of Japan.

 

“Yen Call Rate”: means, for any day, either (i) the unsecured overnight call
volume-weighted average rate on overnight funds announced at the close of
business on that day by the Tanshi Kyokai (Interbank Brokers’ Association) or,
if the Tanshi Kyokai has not announced such an interest rate on that day, the
average of the quotations of the overnight funds call rate of three (3) Tanshi
brokers obtained by the Agent on such day, or (ii) the appropriate rate on
Telerate Markets page 9791 or 9792, as the Agent determines.

 

“Yen Overdraft Swing Line Commitment”: with respect to each Yen Overdraft Swing
Line Lender, the obligation of such Yen Overdraft Swing Line Lender to make Yen
Overdraft Swing Line Loans pursuant to subsection 2.7.

 

“Yen Overdraft Swing Line Lenders”: each Yen Swing Line Lender which has a Yen
Overdraft Swing Line Commitment.

 

“Yen Overdraft Swing Line Loans”: as defined in subsection 2.7(a).

 

“Yen Swing Line Borrowing”: a group of Yen Swing Line Loans made by each Yen
Swing Line Lender on a single date.

 

“Yen Swing Line Commitment”:  with respect to each Yen Swing Line Lender, the
obligation of such Yen Swing Line Lender to make Yen Swing Line Loans
(including, in the case of a Yen Swing Line Lender that is a Yen Overdraft Swing
Line Lender, any Yen Overdraft Swing Line Loans constituting Yen Swing Line
Loans as provided in subsection 2.7) pursuant to and in the maximum aggregate
amount referred to in subsection 2.7.

 

“Yen Swing Line Facility”:  on any date, the aggregate amount of the Yen Swing
Line Lenders’ Yen Swing Line Commitments on such date; provided, however, that a
Yen Swing Lender may increase or decrease from time to time such amount in
accordance with subsection 2.7 hereof, so long as (i) such increase or decrease
is set forth in a written notification signed by such Yen Swing Line Lender,
(ii) such increase does not cause such aggregate maximum amount to exceed
$300,000,000 and (iii) no such increase or decrease shall be effective until
written notice thereof is provided to the Agent.

 

“Yen Swing Line Lenders”: each Lender which has a Yen Swing Line Commitment.

 

“Yen Swing Line Loan Participation Certificate”:  a certificate, substantially
in the form of Exhibit K.

 

“Yen Swing Line Loans”:  as defined in subsection 2.7(a) (inclusive of Yen
Overdraft Swing Line Loans to the extent provided for in subsection 2.7(b)).

 

29

--------------------------------------------------------------------------------


 

“Yen Swing Line Rate”: the Yen Call Rate plus the Applicable Margin then in
effect for Eurocurrency Loans.

 

1.2.  Other Definitional Provisions.  (a)Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 


(A)  AS USED HEREIN, AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT HERETO, ACCOUNTING TERMS RELATING TO THE COMPANY AND ITS SUBSIDIARIES
NOT DEFINED IN SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SUBSECTION
1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER GAAP.


 


(B)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE
AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(C)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.  AMOUNT AND TERMS OF THE FACILITIES


 

2.1.  Revolving Credit Commitments.  (b)Subject to the terms and conditions
hereof:

 

(I)  EACH US REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT
LOANS (“US REVOLVING CREDIT LOANS”) DENOMINATED IN DOLLARS TO THE US REVOLVING
CREDIT BORROWERS FROM TIME TO TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S US
REVOLVING CREDIT COMMITMENT.  DURING THE COMMITMENT PERIOD, THE US REVOLVING
CREDIT BORROWERS MAY USE THE US REVOLVING CREDIT COMMITMENTS BY BORROWING,
PREPAYING THE US REVOLVING CREDIT LOANS IN WHOLE OR IN PART, AND REBORROWING,
ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO EVENT (AFTER GIVING
EFFECT TO THE USE OF PROCEEDS OF ANY US REVOLVING CREDIT BORROWING OR OTHER
CONCURRENT BORROWING) SHALL (I) ANY US REVOLVING CREDIT LENDER’S US REVOLVING
CREDIT COMMITMENT PERCENTAGE OF A US REVOLVING CREDIT BORROWING EXCEED SUCH
LENDER’S AVAILABLE REVOLVING CREDIT COMMITMENT IN RESPECT OF THE US REVOLVING
CREDIT FACILITY AT THE TIME OF SUCH BORROWING OR, (II) THE AGGREGATE AMOUNT OF
REVOLVING CREDIT USAGE UNDER THE US REVOLVING CREDIT FACILITY EXCEED THE
AGGREGATE US REVOLVING CREDIT COMMITMENTS THEN IN EFFECT OF ALL US REVOLVING
CREDIT LENDERS OR (III) THE AGGREGATE AMOUNT OF REVOLVING CREDIT USAGE UNDER ALL
REVOLVING CREDIT FACILITIES (EXCLUDING ANY REVOLVING CREDIT USAGE PURSUANT TO AN
INCREMENTAL COMMITMENT) EXCEED (X) THE AGGREGATE REVOLVING CREDIT COMMITMENTS
THEN IN EFFECT OF ALL REVOLVING CREDIT LENDERS (OTHER THAN ANY INCREMENTAL
COMMITMENTS OF INCREASING LENDERS) MINUS (Y) THE AVAILABILITY REDUCTION AMOUNT. 
THE US REVOLVING CREDIT LOANS SHALL BE MADE IN DOLLARS AND MAY FROM TIME TO TIME
BE (I) EUROCURRENCY LOANS (DENOMINATED IN DOLLARS ONLY) OR (II) IN THE CASE OF
US REVOLVING CREDIT LOANS DENOMINATED IN DOLLARS ONLY, BASE RATE

 

30

--------------------------------------------------------------------------------


 

LOANS, IN EACH CASE AS DETERMINED BY THE APPLICABLE US REVOLVING CREDIT BORROWER
AND NOTIFIED TO THE AGENT IN ACCORDANCE WITH SUBSECTIONS 2.4 AND 2.102.11;
PROVIDED THAT NO US REVOLVING CREDIT LOAN SHALL BE MADE AS A EUROCURRENCY LOAN
AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE TERMINATION DATE.

 

(II)  EACH CANADIAN REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE CANADIAN
REVOLVING CREDIT LOANS DENOMINATED IN CANADIAN DOLLARS, DOLLARS, POUNDS
STERLING, EUROS AND YEN TO THE CANADIAN REVOLVING CREDIT BORROWERS FROM TIME TO
TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT (BASED IN
RESPECT OF ANY CANADIAN REVOLVING CREDIT LOANS TO BE DENOMINATED IN CANADIAN
DOLLARS, POUNDS STERLING, EUROS OR YEN ON THE EQUIVALENT THEREOF IN DOLLARS
DETERMINED ON THE DATE OF DELIVERY OF THE APPLICABLE NOTICE OF BORROWING) AT ANY
ONE TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S CANADIAN REVOLVING CREDIT
COMMITMENT.  DURING THE COMMITMENT PERIOD, THE CANADIAN REVOLVING CREDIT
BORROWERS MAY USE THE CANADIAN REVOLVING CREDIT COMMITMENTS BY BORROWING,
PREPAYING THE CANADIAN REVOLVING CREDIT LOANS IN WHOLE OR IN PART, AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO
EVENT (AFTER GIVING EFFECT TO THE USE OF PROCEEDS OF ANY CANADIAN REVOLVING
CREDIT BORROWING OR OTHER CONCURRENT BORROWING) SHALL (I) ANY CANADIAN REVOLVING
CREDIT LENDER’S CANADIAN REVOLVING CREDIT COMMITMENT PERCENTAGE OF A CANADIAN
REVOLVING CREDIT BORROWING EXCEED SUCH LENDER’S AVAILABLE REVOLVING CREDIT
COMMITMENT IN RESPECT OF THE CANADIAN REVOLVING CREDIT FACILITY AT THE TIME OF
SUCH BORROWING OR, (II) AT THE TIME OF ANY BORROWING, THE AGGREGATE AMOUNT OF
REVOLVING CREDIT USAGE UNDER THE CANADIAN REVOLVING CREDIT FACILITY EXCEED THE
AGGREGATE CANADIAN REVOLVING CREDIT COMMITMENTS THEN IN EFFECT OF ALL CANADIAN
REVOLVING CREDIT LENDERS OR (III) THE AGGREGATE AMOUNT OF REVOLVING CREDIT USAGE
UNDER ALL REVOLVING CREDIT FACILITIES (EXCLUDING ANY REVOLVING CREDIT USAGE
PURSUANT TO AN INCREMENTAL COMMITMENT) EXCEED (X) THE AGGREGATE REVOLVING CREDIT
COMMITMENTS THEN IN EFFECT OF ALL REVOLVING CREDIT LENDERS (OTHER THAN ANY
INCREMENTAL COMMITMENTS OF INCREASING LENDERS) MINUS (Y) THE AVAILABILITY
REDUCTION AMOUNT.  THE CANADIAN REVOLVING CREDIT LOANS MAY BE MADE IN DOLLARS,
CANADIAN DOLLARS, POUNDS STERLING, EUROS OR YEN AND MAY FROM TIME TO TIME BE
(I) IN THE CASE OF EACH CANADIAN REVOLVING CREDIT BORROWER THAT IS NOT DOMICILED
IN CANADA, (A) EUROCURRENCY LOANS AND (B) IN THE CASE OF CANADIAN REVOLVING
CREDIT LOANS DENOMINATED IN DOLLARS ONLY, BASE RATE LOANS AND (II) IN THE  CASE
OF EACH CANADIAN REVOLVING  CREDIT BORROWER THAT IS DOMICILED IN CANADA,
(A) DENOMINATED IN CANADIAN DOLLARS AS CANADIAN PRIME RATE LOANS OR BANKERS’
ACCEPTANCES (AS PROVIDED IN SUBSECTION 2.5), (B) DENOMINATED IN DOLLARS AS BASE
RATE LOANS AND (C) EUROCURRENCY LOANS, IN EACH CASE AS DETERMINED BY THE
APPLICABLE CANADIAN REVOLVING CREDIT BORROWER AND NOTIFIED TO THE AGENT IN
ACCORDANCE WITH SUBSECTIONS 2.4 AND 2.102.11; PROVIDED THAT NO CANADIAN
REVOLVING CREDIT LOAN SHALL BE MADE AS A EUROCURRENCY LOAN AFTER THE DAY THAT IS
ONE MONTH PRIOR TO THE TERMINATION DATE.

 

(III)  EACH IRISH REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE REVOLVING
CREDIT LOANS (“IRISH REVOLVING CREDIT LOANS”) DENOMINATED IN DOLLARS, POUNDS
STERLING, EUROS AND YEN TO THE IRISH REVOLVING CREDIT BORROWERS FROM TIME TO
TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT (BASED IN
RESPECT OF ANY IRISH REVOLVING CREDIT LOANS TO BE DENOMINATED IN POUNDS
STERLING, EUROS OR YEN ON THE EQUIVALENT THEREOF IN DOLLARS DETERMINED ON THE
DATE OF DELIVERY OF THE APPLICABLE NOTICE OF BORROWING) AT ANY ONE TIME
OUTSTANDING NOT TO EXCEED SUCH

 

31

--------------------------------------------------------------------------------


 

LENDER’S IRISH REVOLVING CREDIT COMMITMENT.  DURING THE COMMITMENT PERIOD, THE
IRISH REVOLVING CREDIT BORROWERS MAY USE THE IRISH REVOLVING CREDIT COMMITMENTS
BY BORROWING, PREPAYING THE IRISH REVOLVING CREDIT LOANS IN WHOLE OR IN PART,
AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN NO
EVENT (AFTER GIVING EFFECT TO THE USE OF PROCEEDS OF ANY IRISH REVOLVING CREDIT
BORROWING OR OTHER CONCURRENT BORROWING) SHALL (I) ANY IRISH REVOLVING CREDIT
LENDER’S IRISH REVOLVING CREDIT COMMITMENT PERCENTAGE OF AN IRISH REVOLVING
CREDIT BORROWING EXCEED SUCH LENDER’S AVAILABLE REVOLVING CREDIT COMMITMENT IN
RESPECT OF THE IRISH REVOLVING CREDIT FACILITY AT THE TIME OF SUCH BORROWING OR,
(II) THE AGGREGATE AMOUNT OF REVOLVING CREDIT USAGE UNDER THE IRISH REVOLVING
CREDIT FACILITY EXCEED THE AGGREGATE IRISH REVOLVING CREDIT COMMITMENTS THEN IN
EFFECT OF ALL IRISH REVOLVING CREDIT LENDERS OR (III) THE AGGREGATE AMOUNT OF
REVOLVING CREDIT USAGE UNDER ALL REVOLVING CREDIT FACILITIES (EXCLUDING ANY
REVOLVING CREDIT USAGE PURSUANT TO AN INCREMENTAL COMMITMENT) EXCEED (X) THE
AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT OF ALL REVOLVING CREDIT
LENDERS (OTHER THAN ANY INCREMENTAL COMMITMENTS OF INCREASING LENDERS) MINUS
(Y) THE AVAILABILITY REDUCTION AMOUNT.  THE IRISH REVOLVING CREDIT LOANS MAY BE
MADE IN DOLLARS, POUNDS STERLING, EUROS OR YEN AND MAY FROM TIME TO TIME BE
(I) EUROCURRENCY LOANS OR (II) IN THE CASE OF IRISH REVOLVING CREDIT LOANS
DENOMINATED IN DOLLARS ONLY, BASE RATE LOANS, IN EACH CASE AS DETERMINED BY THE
APPLICABLE BORROWER AND NOTIFIED TO THE AGENT IN ACCORDANCE WITH SUBSECTIONS 2.4
AND 2.102.11; PROVIDED THAT NO IRISH REVOLVING CREDIT LOAN SHALL BE MADE AS A
EUROCURRENCY LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE TERMINATION DATE.

 

(IV)  EACH JAPANESE REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE REVOLVING
CREDIT LOANS (“JAPANESE REVOLVING CREDIT LOANS”) DENOMINATED IN DOLLARS, POUNDS
STERLING, EUROS OR YEN TO THE JAPANESE REVOLVING CREDIT BORROWERS FROM TIME TO
TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT (BASED IN
RESPECT OF ANY JAPANESE REVOLVING CREDIT LOANS TO BE DENOMINATED IN POUNDS
STERLING, EUROS OR YEN ON THE EQUIVALENT THEREOF IN DOLLARS DETERMINED ON THE
DATE OF DELIVERY OF THE APPLICABLE NOTICE OF BORROWING) AT ANY ONE TIME
OUTSTANDING NOT TO EXCEED SUCH LENDER’S JAPANESE REVOLVING CREDIT COMMITMENT. 
DURING THE COMMITMENT PERIOD, THE JAPANESE REVOLVING CREDIT BORROWERS MAY USE
THE JAPANESE REVOLVING CREDIT COMMITMENTS BY BORROWING, PREPAYING THE JAPANESE
REVOLVING CREDIT LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL IN ACCORDANCE
WITH THE TERMS AND CONDITIONS HEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IN NO EVENT (AFTER GIVING EFFECT TO THE USE OF
PROCEEDS OF ANY JAPANESE REVOLVING CREDIT BORROWING OR OTHER CONCURRENT
BORROWING) SHALL (I) ANY JAPANESE REVOLVING CREDIT LENDER’S JAPANESE REVOLVING
CREDIT COMMITMENT PERCENTAGE OF A JAPANESE REVOLVING CREDIT BORROWING EXCEED
SUCH LENDER’S AVAILABLE REVOLVING CREDIT COMMITMENT IN RESPECT OF THE JAPANESE
REVOLVING CREDIT FACILITY AT THE TIME OF SUCH BORROWING OR, (II) THE AGGREGATE
AMOUNT OF REVOLVING CREDIT USAGE UNDER THE JAPANESE REVOLVING CREDIT FACILITY
EXCEED THE AGGREGATE JAPANESE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT OF ALL
JAPANESE REVOLVING CREDIT LENDERS OR (III) THE AGGREGATE AMOUNT OF REVOLVING
CREDIT USAGE UNDER ALL REVOLVING CREDIT FACILITIES (EXCLUDING ANY REVOLVING
CREDIT USAGE PURSUANT TO AN INCREMENTAL COMMITMENT) EXCEED (X) THE AGGREGATE
REVOLVING CREDIT COMMITMENTS THEN IN EFFECT OF ALL REVOLVING CREDIT LENDERS
(OTHER THAN ANY INCREMENTAL COMMITMENTS OF INCREASING LENDERS) MINUS (Y) THE
AVAILABILITY REDUCTION AMOUNT.  THE JAPANESE REVOLVING CREDIT LOANS MAY BE MADE
IN DOLLARS, POUNDS

 

32

--------------------------------------------------------------------------------


 

STERLING, EURO AND YEN AND MAY FROM TIME TO TIME BE (I) EUROCURRENCY LOANS OR
(II) IN THE CASE OF JAPANESE REVOLVING CREDIT LOANS DENOMINATED IN DOLLARS ONLY,
BASE RATE LOANS, IN EACH CASE AS DETERMINED BY THE APPLICABLE JAPANESE REVOLVING
CREDIT BORROWER AND NOTIFIED TO THE AGENT IN ACCORDANCE WITH SUBSECTIONS 2.4 AND
2.102.11; PROVIDED THAT NO JAPANESE REVOLVING CREDIT LOAN SHALL BE MADE AS A
EUROCURRENCY LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE TERMINATION DATE.

 


(B)  (A)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ON
AND AFTER JANUARY 1, 2007, THE COMPANY MAY REQUEST FROM TIME TO TIME THAT THE
AGGREGATE REVOLVING CREDIT COMMITMENTS UNDER ONE OR MORE REVOLVING CREDIT
FACILITIES HEREUNDER BE INCREASED BY AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000,000.  THE COMPANY MAY (I) REQUEST ONE OR MORE OF THE LENDERS (WHICH
REQUEST SHALL BE IN WRITING AND SENT TO THE AGENT TO FORWARD TO SUCH LENDER OR
LENDERS) TO (A) IN THE CASE OF EXISTING REVOLVING CREDIT LENDERS, INCREASE THE
AMOUNT OF ITS REVOLVING CREDIT COMMITMENT UNDER ONE OR MORE REVOLVING CREDIT
FACILITIES OR (B) IN THE CASE OF EXISTING TERM LOAN LENDERS, PROVIDE A REVOLVING
CREDIT COMMITMENT UNDER ONE OR MORE REVOLVING CREDIT FACILITIES AND BECOME A
REVOLVING CREDIT LENDER HEREUNDER AND/OR (II) ARRANGE FOR ONE OR MORE BANKS OR
FINANCIAL INSTITUTIONS NOT A PARTY HERETO (AN “OTHER LENDER”) TO BECOME PARTIES
TO AND REVOLVING CREDIT LENDERS UNDER THIS AGREEMENT, PROVIDED THAT THE
IDENTIFICATION AND ARRANGEMENT OF EACH OTHER LENDER TO BECOME A PARTY HERETO AND
A REVOLVING CREDIT LENDER UNDER THIS AGREEMENT SHALL BE MADE IN CONSULTATION
WITH THE AGENT.  IN NO EVENT MAY ANY REVOLVING CREDIT LENDER’S REVOLVING CREDIT
COMMITMENT BE INCREASED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, NOR
MAY ANY TERM LOAN LENDER BE DESIGNATED A REVOLVING CREDIT LENDER WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH LENDER, AND THE FAILURE OF ANY LENDER TO RESPOND
TO THE COMPANY’S REQUEST FOR AN INCREASE SHALL BE DEEMED A REJECTION BY SUCH
LENDER OF THE COMPANY’S REQUEST.  THE AGGREGATE REVOLVING CREDIT COMMITMENTS OF
ALL REVOLVING CREDIT LENDERS HEREUNDER MAY NOT BE INCREASED IF, AT THE TIME OF
ANY PROPOSED INCREASE HEREUNDER, A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING.  UPON ANY REQUEST BY THE COMPANY TO INCREASE THE AGGREGATE
REVOLVING CREDIT COMMITMENTS HEREUNDER, THE COMPANY SHALL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED ON AND AS OF THE DATE OF SUCH REQUEST THAT (I) EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN OR PURSUANT TO THIS
AGREEMENT IS TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF
SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR
TERMS, REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF THE PROPOSED INCREASE, IN
WHICH CASE AS OF SUCH SPECIFIC DATE AND (II) THAT NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, NO LENDER SHALL HAVE ANY OBLIGATION WHATSOEVER TO
INCREASE THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT (OR, IN THE CASE OF A
TERM LOAN LENDER, TO PROVIDE A REVOLVING CREDIT COMMITMENT PURSUANT TO THIS
SUBSECTION 2.1(B)), AND EACH LENDER MAY AT ITS OPTION, UNCONDITIONALLY AND
WITHOUT CAUSE, DECLINE TO INCREASE ITS REVOLVING CREDIT COMMITMENT (OR, IN THE
CASE OF A TERM LOAN LENDER, TO PROVIDE A REVOLVING CREDIT COMMITMENT).


 

(I)  IF ANY LENDER IS WILLING, IN ITS SOLE AND ABSOLUTE DISCRETION, TO INCREASE
THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT HEREUNDER OR, IN THE CASE OF
EXISTING TERM LOAN LENDERS, TO PROVIDE A REVOLVING CREDIT COMMITMENT HEREUNDER
(SUCH NEW OR INCREASED REVOLVING CREDIT COMMITMENT AN “INCREMENTAL COMMITMENT”;
AND SUCH A LENDER HEREINAFTER REFERRED TO AS AN “INCREASING LENDER”), IT SHALL
ENTER INTO A WRITTEN AGREEMENT TO THAT EFFECT WITH THE COMPANY AND THE AGENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A (A “COMMITMENT INCREASE SUPPLEMENT”),
WHICH AGREEMENT SHALL

 

33

--------------------------------------------------------------------------------


 

SPECIFY, AMONG OTHER THINGS, THE AMOUNT OF THE INCREMENTAL COMMITMENT OF SUCH
INCREASING LENDER AND THE REVOLVING CREDIT FACILITY OR REVOLVING CREDIT
FACILITIES TO WHICH SUCH INCREASE APPLIES.  UPON THE EFFECTIVENESS OF SUCH
INCREASING LENDER’S INCREMENTAL COMMITMENT, SCHEDULE I SHALL, WITHOUT FURTHER
ACTION, BE DEEMED TO HAVE BEEN AMENDED APPROPRIATELY TO REFLECT THE INCREMENTAL
COMMITMENT OF SUCH INCREASING LENDER.  ANY OTHER LENDER WHICH IS WILLING TO
BECOME A PARTY HERETO AND A REVOLVING CREDIT LENDER HEREUNDER (AND WHICH
ARRANGEMENT TO BECOME A PARTY HERETO AND A REVOLVING CREDIT LENDER HEREUNDER HAS
BEEN APPROVED BY THE COMPANY AND THE AGENT) SHALL ENTER INTO A WRITTEN AGREEMENT
WITH THE COMPANY AND THE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT B (AN
“ADDITIONAL LENDER SUPPLEMENT”), WHICH AGREEMENT SHALL SPECIFY, AMONG OTHER
THINGS, ITS REVOLVING CREDIT COMMITMENT HEREUNDER AND THE REVOLVING CREDIT
FACILITY OR REVOLVING CREDIT FACILITIES TO WHICH SUCH REVOLVING CREDIT
COMMITMENT APPLIES.  WHEN SUCH OTHER LENDER BECOMES A REVOLVING CREDIT LENDER
HEREUNDER AS SET FORTH IN THE ADDITIONAL LENDER SUPPLEMENT, SCHEDULE I SHALL,
WITHOUT FURTHER ACTION, BE DEEMED TO HAVE BEEN AMENDED AS APPROPRIATE TO REFLECT
THE REVOLVING CREDIT COMMITMENT OF SUCH OTHER LENDER.  UPON THE EXECUTION BY THE
AGENT, THE COMPANY AND SUCH OTHER LENDER OF SUCH ADDITIONAL LENDER SUPPLEMENT,
SUCH OTHER LENDER SHALL BECOME AND BE DEEMED A PARTY HERETO AND A “LENDER”
HEREUNDER FOR ALL PURPOSES HEREOF AND SHALL ENJOY ALL RIGHTS AND ASSUME ALL
OBLIGATIONS ON THE PART OF THE LENDERS SET FORTH IN THIS AGREEMENT, AND ITS
REVOLVING CREDIT COMMITMENT SHALL BE THE AMOUNT, AND SHALL RELATE TO THE
REVOLVING CREDIT FACILITY OR REVOLVING CREDIT FACILITIES, SPECIFIED IN ITS
ADDITIONAL LENDER SUPPLEMENT.  EACH OTHER LENDER WHICH EXECUTES AND DELIVERS AN
ADDITIONAL LENDER SUPPLEMENT AND BECOMES A PARTY HERETO AND A “LENDER” HEREUNDER
PURSUANT TO SUCH ADDITIONAL LENDER SUPPLEMENT IS HEREINAFTER REFERRED TO AS AN
“ADDITIONAL LENDER.”

 

(II)  IN NO EVENT SHALL AN EXISTING LENDER’S INCREMENTAL COMMITMENT OR THE
REVOLVING CREDIT COMMITMENT OF AN OTHER LENDER BECOME EFFECTIVE UNTIL THE AGENT
SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF COUNSEL FOR THE COMPANY,
ADDRESSED TO THE LENDERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT AND ANY INCREASING LENDERS AND ADDITIONAL LENDERS WITH RESPECT TO SUCH
INCREMENTAL COMMITMENTS.  IN NO EVENT SHALL AN INCREMENTAL COMMITMENT OR THE
REVOLVING CREDIT COMMITMENT OF AN OTHER LENDER WHICH RESULTS IN THE AGGREGATE
REVOLVING CREDIT COMMITMENTS OF ALL REVOLVING CREDIT LENDERS HEREUNDER EXCEEDING
THE AMOUNT WHICH IS AUTHORIZED AT SUCH TIME IN RESOLUTIONS PREVIOUSLY DELIVERED
TO THE AGENT BECOME EFFECTIVE UNTIL THE AGENT SHALL HAVE RECEIVED A COPY OF THE
RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, OF THE BOARD OF
DIRECTORS OF THE COMPANY AUTHORIZING THE BORROWINGS CONTEMPLATED PURSUANT TO
SUCH INCREASE, CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
COMPANY.  UPON THE EFFECTIVENESS OF AN INCREMENTAL COMMITMENT OR THE REVOLVING
CREDIT COMMITMENT OF AN OTHER LENDER PURSUANT TO THE PRECEDING SENTENCE AND
EXECUTION BY AN INCREASING LENDER OF A COMMITMENT INCREASE SUPPLEMENT OR BY AN
ADDITIONAL LENDER OF AN ADDITIONAL LENDER SUPPLEMENT, THE COMPANY SHALL MAKE
SUCH BORROWING FROM SUCH INCREASING LENDER OR ADDITIONAL LENDER, AND/OR SHALL
MAKE SUCH PREPAYMENT OF OUTSTANDING REVOLVING CREDIT LOANS, AS SHALL BE REQUIRED
TO CAUSE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING CREDIT LOANS
EACH UNDER AFFECTED REVOLVING CREDIT FACILITY OWING TO EACH REVOLVING CREDIT
LENDER THEREUNDER (INCLUDING EACH SUCH INCREASING LENDER AND ADDITIONAL LENDER)
TO BE PROPORTIONAL TO SUCH LENDER’S SHARE OF THE AGGREGATE REVOLVING CREDIT
COMMITMENTS IN RESPECT OF SUCH REVOLVING CREDIT FACILITY AFTER GIVING EFFECT TO
ANY INCREASE THEREOF.  THE COMPANY AGREES TO INDEMNIFY EACH LENDER AND TO HOLD
EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE INCURRED AS A RESULT OF ANY SUCH
PREPAYMENT IN ACCORDANCE WITH SUBSECTION 2.22, AS APPLICABLE.

 

(III)  NO OTHER LENDER MAY BECOME AN ADDITIONAL LENDER UNLESS AN ADDITIONAL
LENDER SUPPLEMENT (OR COUNTERPARTS THEREOF) HAS BEEN SIGNED BY SUCH BANK OR
FINANCIAL INSTITUTION AND WHICH ADDITIONAL LENDER SUPPLEMENT HAS BEEN AGREED TO
AND ACKNOWLEDGED BY THE COMPANY AND ACKNOWLEDGED BY THE AGENT.  NO CONSENT OF
ANY LENDER OR ACKNOWLEDGMENT OF ANY OF THE OTHER LENDERS HEREUNDER SHALL BE
REQUIRED THEREFOR.  IN NO EVENT SHALL THE COMMITMENT OF ANY LENDER BE INCREASED
BY REASON OF ANY BANK OR FINANCIAL INSTITUTION BECOMING AN ADDITIONAL LENDER, OR
OTHERWISE, BUT THE

 

34

--------------------------------------------------------------------------------


 

AGGREGATE REVOLVING CREDIT COMMITMENTS HEREUNDER SHALL BE INCREASED BY THE
AMOUNT OF EACH ADDITIONAL LENDER’S REVOLVING CREDIT COMMITMENT.  UPON ANY LENDER
ENTERING INTO A COMMITMENT INCREASE SUPPLEMENT OR ANY ADDITIONAL LENDER BECOMING
A PARTY HERETO, THE AGENT SHALL NOTIFY EACH LENDER THEREOF AND SHALL DELIVER TO
EACH SUCH REVOLVING CREDIT LENDER THAT HAS A COMMITMENT UNDER THE RELEVANT
REVOLVING CREDIT FACILITY OR REVOLVING CREDIT FACILITIES A COPY OF THE
ADDITIONAL LENDER SUPPLEMENT EXECUTED BY SUCH ADDITIONAL LENDER, AGREED TO AND
ACKNOWLEDGED BY THE COMPANY AND ACKNOWLEDGED BY THE AGENT, AND THE COMMITMENT
INCREASE SUPPLEMENT EXECUTED BY SUCH INCREASING LENDER, AGREED TO AND
ACKNOWLEDGED BY THE COMPANY AND ACKNOWLEDGED BY THE AGENT.

 


(C)  LETTERS OF CREDIT.  EACH ISSUING BANK AGREES, ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER LENDERS SET
FORTH IN THIS AGREEMENT, TO ISSUE LETTERS OF CREDIT (EACH, A “LETTER OF CREDIT”)
FOR THE ACCOUNT OF ANY BORROWER AND ITS SPECIFIED SUBSIDIARIES FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL 30 DAYS BEFORE
THE TERMINATION DATE IN AN AGGREGATE AVAILABLE LETTER OF CREDIT AMOUNT (I) FOR
ALL LETTERS OF CREDIT ISSUED BY EACH ISSUING BANK NOT TO EXCEED AT ANY TIME THE
LESSER OF (X) THE LETTER OF CREDIT FACILITY AT SUCH TIME AND (Y) SUCH ISSUING
BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME AND (II) FOR EACH SUCH LETTER OF
CREDIT NOT TO EXCEED AN AMOUNT EQUAL TO THE AGGREGATE AVAILABLE REVOLVING CREDIT
COMMITMENTS IN RESPECT OF THE IRISH REVOLVING CREDIT FACILITY AT SUCH TIME;
PROVIDED THAT, AFTER GIVING EFFECT TO THE ISSUANCE OF ANY LETTER OF CREDIT, THE
AGGREGATE AMOUNT OF REVOLVING CREDIT USAGE UNDER ALL REVOLVING CREDIT FACILITIES
(EXCLUDING ANY REVOLVING CREDIT USAGE PURSUANT TO AN INCREMENTAL COMMITMENT)
SHALL NOT EXCEED (X) THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT
OF ALL REVOLVING CREDIT LENDERS (OTHER THAN ANY INCREMENTAL COMMITMENTS OF
INCREASING LENDERS) MINUS (Y) THE AVAILABILITY REDUCTION AMOUNT.  NO LETTER OF
CREDIT SHALL HAVE AN EXPIRATION DATE (INCLUDING ALL RIGHTS OF THE APPLICABLE
BORROWER OR THE BENEFICIARY TO REQUIRE RENEWAL) LATER THAN 10 BUSINESS DAYS
BEFORE THE TERMINATION DATE.  WITHIN THE LIMITS REFERRED TO ABOVE, THE BORROWERS
MAY FROM TIME TO TIME REQUEST THE ISSUANCE OF LETTERS OF CREDIT UNDER THIS
SUBSECTION 2.1(C).


 

2.2.  Term Commitments.  Subject to the terms and conditions hereof:

 

(A)  EACH US TERM LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (A “US TERM
LOAN”) TO THE US TERM BORROWER ON THE CLOSING DATE IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE AMOUNT OF THE US TERM COMMITMENT OF SUCH LENDER THEN IN EFFECT.  THE
US TERM BORROWING SHALL CONSIST OF US TERM LOANS MADE SIMULTANEOUSLY BY THE US
TERM LOAN LENDERS RATABLY ACCORDING TO THEIR US TERM COMMITMENTS.  AMOUNTS
BORROWED UNDER THIS SUBSECTION 2.2(A) AND REPAID OR PREPAID MAY NOT BE
REBORROWED.  THE US TERM LOANS SHALL BE MADE IN DOLLARS AND MAY FROM TIME TO
TIME BE (I) EUROCURRENCY LOANS OR (II) BASE RATE LOANS, IN EACH CASE AS
DETERMINED BY THE COMPANY AND NOTIFIED TO THE AGENT IN ACCORDANCE WITH
SUBSECTION 2.11.

 

(B)  EACH IRISH TERM LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (AN “IRISH
TERM LOAN”) TO THE IRISH TERM BORROWER ON THE CLOSING DATE IN AN AGGREGATE
AMOUNT NOT TO EXCEED THE AMOUNT OF THE IRISH TERM COMMITMENT OF SUCH LENDER THEN
IN EFFECT.  THE IRISH TERM BORROWING SHALL CONSIST OF IRISH TERM LOANS MADE
SIMULTANEOUSLY BY THE IRISH TERM LOAN LENDERS RATABLY ACCORDING TO THEIR IRISH
TERM COMMITMENTS.  AMOUNTS BORROWED UNDER THIS SUBSECTION 2.2(B) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.  THE IRISH TERM LOANS SHALL BE MADE IN POUNDS
STERLING AS EUROCURRENCY LOANS.

 

(C)  EACH JAPANESE TERM LOAN LENDER SEVERALLY AGREES TO MAKE A TERM LOAN (A
“JAPANESE TERM LOAN”) TO THE JAPANESE TERM BORROWER ON THE BUSINESS DAY (IN
TOKYO) FOLLOWING THE CLOSING DATE

 

35

--------------------------------------------------------------------------------


 

IN AN AGGREGATE AMOUNT NOT TO EXCEED THE AMOUNT OF THE JAPANESE TERM COMMITMENT
OF SUCH LENDER THEN IN EFFECT.  THE JAPANESE TERM BORROWING SHALL CONSIST OF
JAPANESE TERM LOANS MADE SIMULTANEOUSLY BY THE JAPANESE TERM LOAN LENDERS
RATABLY ACCORDING TO THEIR JAPANESE TERM COMMITMENTS.  AMOUNTS BORROWED UNDER
THIS SUBSECTION 2.2(C) AND REPAID OR PREPAID MAY NOT BE REBORROWED.  THE
JAPANESE TERM LOANS SHALL BE MADE IN YEN AS EUROCURRENCY LOANS.

 

2.3.  Issuance of and Drawings and Reimbursement Under Letters of Credit. 
(a)    Request for Issuance.  (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City Time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, with a copy to the Agent, and such Issuing Bank
shall give the Agent prompt notice thereof.  Each such notice by a Borrower of
Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telecopier,
confirmed immediately in writing, specifying therein the requested (A) date of
such Issuance (which shall be a Business Day), (B) Available Letter of Credit
Amount of such Letter of Credit, (C) expiration date of such Letter of Credit,
(D) name and address of the beneficiary of such Letter of Credit, (E) currency
in which such Letter of Credit will be denominated (which may be Dollars, any
Available Foreign Currency or any other foreign currency (to the extent the
applicable Issuing Bank is legally, and without additional unreimbursed expense,
able to provide a Letter of Credit denominated in such other foreign currency))
and (F) form of such Letter of Credit.  Such Letter of Credit shall be issued
pursuant to such application and agreement for letter of credit as such Issuing
Bank and the applicable Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), unless such Issuing Bank has received written notice from any
Lender or the Agent, at least one Business Day prior to the requested date of
issuance or amendment for the applicable Letter of Credit, that one or more of
the applicable conditions set forth in subsection 4.2 shall not then be
satisfied, such Issuing Bank will, upon satisfaction of the applicable
conditions set forth in subsection 4.2, make such Letter of Credit available to
the applicable Borrower at its office referred to in subsection 10.2 or as
otherwise agreed with such Borrower in connection with such Issuance in
accordance with such Issuing Bank’s usual and customary business practices.  In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern.

 


(B)  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A LETTER OF
CREDIT INCREASING OR DECREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER
ACTION ON THE PART OF THE APPLICABLE ISSUING BANK OR THE LENDERS, SUCH ISSUING
BANK HEREBY GRANTS TO EACH IRISH REVOLVING CREDIT LENDER, AND EACH IRISH
REVOLVING CREDIT LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION
IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S IRISH REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE AVAILABLE LETTER OF CREDIT AMOUNT OF SUCH LETTER OF
CREDIT.  EACH BORROWER HEREBY AGREES TO EACH SUCH PARTICIPATION.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH IRISH REVOLVING CREDIT
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE AGENT, FOR THE
ACCOUNT OF SUCH ISSUING BANK, SUCH LENDER’S IRISH REVOLVING CREDIT COMMITMENT
PERCENTAGE OF EACH DRAWING MADE UNDER A LETTER OF CREDIT FUNDED BY SUCH ISSUING
BANK AND NOT REIMBURSED BY THE APPLICABLE BORROWER IN ACCORDANCE WITH THE SECOND
SENTENCE OF PARAGRAPH (C) BELOW (WHICH AMOUNT IF NOT


 

36

--------------------------------------------------------------------------------



 


SO REIMBURSED WILL BE DEEMED TO BE A IRISH REVOLVING CREDIT BORROWING TO SUCH
BORROWER AS CONTEMPLATED IN SUCH SENTENCE), OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO SUCH BORROWER FOR ANY REASON, WHICH AMOUNT WILL BE
ADVANCED REGARDLESS OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SUBSECTION 4.2.  EACH IRISH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT
OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION
OR TERMINATION OF THE IRISH REVOLVING CREDIT COMMITMENTS, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.  EACH IRISH REVOLVING CREDIT LENDER FURTHER ACKNOWLEDGES AND AGREES
THAT ITS PARTICIPATION IN EACH LETTER OF CREDIT WILL BE AUTOMATICALLY ADJUSTED
TO REFLECT SUCH LENDER’S IRISH REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
AVAILABLE LETTER OF CREDIT AMOUNT OF SUCH LETTER OF CREDIT AT EACH TIME SUCH
LENDER’S IRISH REVOLVING CREDIT COMMITMENT IS AMENDED PURSUANT TO AN INCREASE IN
ACCORDANCE WITH SUBSECTION 2.1(B), AN ASSIGNMENT IN ACCORDANCE WITH SUBSECTION
10.7 OR OTHERWISE PURSUANT TO THIS AGREEMENT.


 


(C)  UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF
A DRAWING UNDER A LETTER OF CREDIT ISSUED BY AN ISSUING BANK, SUCH ISSUING BANK
WILL NOTIFY THE APPLICABLE BORROWER AND THE AGENT THEREOF.  THE PAYMENT BY AN
ISSUING BANK OF A DRAFT DRAWN UNDER ANY LETTER OF CREDIT WHICH IS NOT REIMBURSED
BY THE APPLICABLE BORROWER EITHER (X) ON THE DATE MADE IN THE EVENT THAT SUCH
NOTICE TO THE APPLICABLE BORROWER SHALL HAVE BEEN GIVEN BY 12:00 NOON (NEW YORK
CITY TIME) ON SUCH DATE OR (Y) OTHERWISE, BY 10:00 A.M. (NEW YORK CITY TIME) ON
THE FOLLOWING DAY, SHALL CONSTITUTE FOR ALL PURPOSES OF THIS AGREEMENT THE
MAKING BY ANY SUCH ISSUING BANK OF A IRISH REVOLVING CREDIT BORROWING, WHICH
SHALL BE AN BASE RATE LOAN, IN THE AMOUNT OF SUCH DRAFT, WITHOUT REGARD TO
WHETHER THE MAKING OF SUCH A BORROWING WOULD EXCEED SUCH ISSUING BANK’S
AVAILABLE REVOLVING CREDIT COMMITMENT IN RESPECT OF THE IRISH REVOLVING CREDIT
FACILITY.  UPON WRITTEN DEMAND BY SUCH ISSUING BANK, WITH A COPY OF SUCH DEMAND
TO THE AGENT AND THE APPLICABLE BORROWER, EACH IRISH REVOLVING CREDIT LENDER
SHALL PAY TO THE AGENT SUCH LENDER’S IRISH REVOLVING CREDIT COMMITMENT
PERCENTAGE OF SUCH OUTSTANDING IRISH REVOLVING CREDIT BORROWING PURSUANT TO
SUBSECTION 2.3(B).  EACH IRISH REVOLVING CREDIT LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO MAKE IRISH REVOLVING CREDIT BORROWINGS PURSUANT TO THIS
PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE
OF A DEFAULT OR REDUCTION OR TERMINATION OF THE IRISH REVOLVING CREDIT
COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  PROMPTLY AFTER RECEIPT THEREOF,
THE AGENT SHALL TRANSFER SUCH FUNDS TO SUCH ISSUING BANK.  EACH IRISH REVOLVING
CREDIT LENDER AGREES TO FUND ITS IRISH REVOLVING CREDIT COMMITMENT PERCENTAGE OF
AN OUTSTANDING IRISH REVOLVING CREDIT BORROWING ON (I) THE BUSINESS DAY ON WHICH
DEMAND THEREFOR IS MADE, PROVIDED THAT NOTICE OF SUCH DEMAND IS GIVEN NOT LATER
THAN 11:00 A.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY, OR (II) THE FIRST
BUSINESS DAY NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER
SUCH TIME.  IF AND TO THE EXTENT THAT ANY IRISH REVOLVING CREDIT LENDER SHALL
NOT HAVE SO MADE THE AMOUNT OF SUCH IRISH REVOLVING CREDIT BORROWING AVAILABLE
TO THE AGENT, SUCH LENDER AGREES TO PAY TO THE AGENT FORTHWITH ON DEMAND SUCH
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF DEMAND
UNTIL THE DATE SUCH AMOUNT IS


 

37

--------------------------------------------------------------------------------



 


PAID TO THE AGENT, AT THE FEDERAL FUNDS RATE FOR ITS ACCOUNT OR THE ACCOUNT OF
SUCH ISSUING BANK, AS APPLICABLE.  TO THE EXTENT THAT THE IRISH REVOLVING CREDIT
LENDERS PAY TO THE AGENT SUCH AMOUNT FOR THE ACCOUNT OF ANY SUCH ISSUING BANK ON
ANY BUSINESS DAY, THE RESPECTIVE AMOUNTS SO PAID BY THEM IN RESPECT OF PRINCIPAL
SHALL CONSTITUTE A IRISH REVOLVING CREDIT BORROWING MADE BY SUCH LENDER ON SUCH
BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE OUTSTANDING PRINCIPAL
AMOUNT OF THE ASSOCIATED IRISH REVOLVING CREDIT BORROWING MADE BY SUCH ISSUING
BANK PURSUANT TO THE SECOND SENTENCE OF THIS PARAGRAPH SHALL BE REDUCED BY SUCH
AMOUNT ON SUCH BUSINESS DAY.


 


(D)  EACH ISSUING BANK SHALL FURNISH (A) TO THE AGENT AND EACH LENDER (WITH A
COPY TO THE COMPANY) ON THE FIRST BUSINESS DAY OF EACH MONTH A WRITTEN REPORT
SUMMARIZING ISSUANCE AND EXPIRATION DATES OF LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK DURING THE PRECEDING MONTH AND DRAWINGS DURING SUCH MONTH UNDER ALL
LETTERS OF CREDIT AND (B) TO THE AGENT AND EACH LENDER (WITH A COPY TO THE
COMPANY) ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT
SETTING FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE LETTER OF CREDIT AMOUNT
DURING THE PRECEDING CALENDAR QUARTER OF ALL LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK.


 


(E)  THE FAILURE OF ANY LENDER TO MAKE THE IRISH REVOLVING CREDIT BORROWING TO
BE MADE BY IT ON THE DATE SPECIFIED IN SUBSECTION 2.4 SHALL NOT RELIEVE ANY
OTHER IRISH REVOLVING CREDIT LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ITS
IRISH REVOLVING CREDIT BORROWING ON SUCH DATE, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE IRISH REVOLVING
CREDIT BORROWING TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.


 


(F)  FOR THE AVOIDANCE OF DOUBT, NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION
TO ISSUE ANY LETTER OF CREDIT EITHER (I) AT THE REQUEST OF, OR FOR THE ACCOUNT
OF, ANY BORROWER OR ANY SUBSIDIARY OF A BORROWER, IN EACH CASE INCORPORATED IN
IRELAND, OR (II) TO ANY PERSON RESIDENT IN IRELAND, IN EACH CASE TO THE EXTENT
THAT SUCH ISSUING BANK IS NOT DULY AUTHORIZED TO CARRY ON THE BUSINESS OF
ISSUING CONTRACTS OF SURETYSHIP IN IRELAND (OR OTHERWISE EXEMPTED UNDER THE LAWS
OF IRELAND FROM THE REQUIREMENT TO HAVE ANY SUCH AUTHORIZATION) OR TO THE EXTENT
THAT THE ISSUANCE BY SUCH ISSUING BANK WOULD OTHERWISE CONTRAVENE ANY LAW OF
IRELAND OR ANY OTHER APPLICABLE JURISDICTION.


 

2.4.  Procedure for Revolving Credit Borrowing and Term Borrowing.  (i) Each
Revolving Credit Borrower may borrow Revolving Credit Loans under the Revolving
Credit Commitments on any Business Day during the Commitment Period and
(ii) each Term Loan Borrower may borrow Term Loans under the Term Commitments on
the Closing Date (except the Japanese Term Borrowing which shall occur on the
Business Day (in Tokyo) following the Closing Date), in each case upon
irrevocable notice to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Loans, Canadian Prime Rate Loans or Bankers’ Acceptances,
simultaneously to the applicable Sub-Agent, in the case of any Irish Revolving
Credit Borrowing, simultaneously with a copy to the Irish Swing Line Lenders and
further, in the case of any Japanese Revolving Credit Borrowing, simultaneously
with a copy to the Yen Swing Line Lenders), given not later than (x) 12:00 Noon
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Loans
denominated in Dollars, (y) 12:00 Noon (New York City time) on the fourth
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Loans denominated in Euros, Pounds
Sterling or Yen, or Borrowings consisting of Banker’s Acceptances (other than
(x) a Borrowing by way of Bankers’ Acceptances covered by a Notice

 

38

--------------------------------------------------------------------------------


 

of Rollover/Conversion delivered in accordance with subsection 2.5(b)(ix) or
(y) the Japanese Term Borrowing on the Closing Date, which shall be delivered by
12:00 Noon (New York city time) on the third Business Day prior to such date),
or (z) 10:00 A.M. (New York City time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Loans or Canadian Prime Rate
Loans, specifying, in each case, (A) the applicable Borrower, (B) the applicable
Facility, (C) the amount to be borrowed, (C) the requested borrowing date,
(D) the Type of Loans and, (E) if the borrowing is to be entirely or partly of
Eurocurrency Loans, the Currency thereof, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Periods therefor
and (F) in the case of a Revolving Credit Borrowing, the amount of the
Availability Reduction Amount, if any.  Each Revolving Credit Borrowing under
the Revolving Credit Commitments shall be in an amount equal to the Applicable
Borrowing Minimum or an Applicable Borrowing Multiple in excess thereof.  Upon
receipt of any such notice from the applicable Borrower, the Agent (or
applicable Sub-Agent) shall promptly notify each Revolving Credit Lender or Term
Loan Lender, as applicable, under the applicable Facility.  Each applicable
Lender will make the amount of its pro rata share of each Borrowing available to
the Agent (or applicable Sub-Agent) for the account of the applicable Borrower
at the Funding Office, and at or prior to the Funding Time, for the Currency of
such Loan in funds immediately available to the Agent (or applicable
Sub-Agent).  Such Borrowing will then immediately be made available to the
applicable Borrower by the Agent (or applicable Sub-Agent) crediting the account
of the applicable Borrower on the books of such Funding Office with the
aggregate of the amounts made available to the Agent (or applicable Sub-Agent)
by the Lenders and in like funds as received by the Agent (or applicable
Sub-Agent).  Notwithstanding anything to the contrary contained in the
foregoing, Bankers’ Acceptances shall be issued under the Canadian Revolving
Credit Facility in accordance with subsection 2.5 below.  Further,
notwithstanding anything to the contrary contained in this subsection 2.4, for
purposes of determining the amount of the Irish Term Borrowing and the Japanese
Term Borrowing, respectively, (x) the Equivalent in Pounds Sterling of the Irish
Term Commitment and (y) the Equivalent in Yen of the Japanese Term Commitment
shall, in each case, be determined on the date on which the applicable Borrower
submits a notice of borrowing in respect of such Facility.

 

2.5.  Bankers’ Acceptances.

 


(A)  PURSUANT TO ANY REQUEST FOR A BORROWING UNDER THE CANADIAN REVOLVING CREDIT
FACILITY, ANY CANADIAN REVOLVING CREDIT BORROWER MAY REQUEST THAT SUCH BORROWING
BE MADE BY WAY OF BANKERS’ ACCEPTANCES, IN WHICH CASE SUCH CANADIAN REVOLVING
CREDIT BORROWER MAY ISSUE BANKERS’ ACCEPTANCES DENOMINATED IN CANADIAN DOLLARS,
FOR PURCHASE BY THE CANADIAN REVOLVING CREDIT LENDERS HEREUNDER, IN EACH CASE IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION 2.5 AND IN RESPECT OF ANY SUCH
REQUEST FOR A BORROWING, PROVIDED THAT:  (I) THE PRINCIPAL AMOUNT OF BORROWING
MADE BY WAY OF BANKERS’ ACCEPTANCES SHALL BE DEEMED TO BE THE FACE AMOUNT OF THE
DRAFTS TO BE ISSUED AND ACCEPTED; AND (II) ALL OTHER CONDITIONS TO BORROWING SET
FORTH IN SUBSECTION 2.1(A)(II) AND SUBSECTION 4.2 SHALL BE COMPLIED WITH AS
CONDITIONS TO ANY BORROWING BY WAY OF BANKERS’ ACCEPTANCES.


 


(B)  (I)    THE APPLICABLE CANADIAN REVOLVING CREDIT BORROWER SHALL NOTIFY THE
APPLICABLE SUB-AGENT (THE “CANADIAN SUB-AGENT”) OF ANY BORROWING BY WAY OF
BANKERS’ ACCEPTANCES IN ACCORDANCE WITH SUBSECTION 2.4.


 

(II)  TO FACILITATE AVAILMENT OF THE CANADIAN REVOLVING CREDIT BORROWINGS BY WAY
OF BANKERS’ ACCEPTANCES, EACH CANADIAN REVOLVING CREDIT BORROWER HEREBY APPOINTS
EACH CANADIAN REVOLVING CREDIT LENDER AS ITS ATTORNEY TO SIGN AND ENDORSE ON ITS
BEHALF (FOR THE PURPOSE OF ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES
PURSUANT TO THIS AGREEMENT), IN HANDWRITING OR BY FACSIMILE OR MECHANICAL
SIGNATURE

 

39

--------------------------------------------------------------------------------


 

AS AND WHEN DEEMED NECESSARY BY SUCH LENDER, BLANK FORMS OF BANKERS’
ACCEPTANCES.  IN THIS RESPECT, IT IS EACH CANADIAN REVOLVING CREDIT LENDER’S
RESPONSIBILITY TO MAINTAIN AN ADEQUATE SUPPLY OF BLANK FORMS OF BANKERS’
ACCEPTANCES FOR ACCEPTANCE UNDER THIS AGREEMENT.  EACH CANADIAN REVOLVING CREDIT
BORROWER RECOGNIZES AND AGREES THAT ALL BANKERS’ ACCEPTANCES SIGNED AND/OR
ENDORSED ON ITS BEHALF BY A CANADIAN REVOLVING CREDIT LENDER SHALL BIND SUCH
BORROWER AS FULLY AND EFFECTUALLY AS IF SIGNED IN THE HANDWRITING OF AND DULY
ISSUED BY THE PROPER SIGNING OFFICERS OF SUCH BORROWER.  EACH CANADIAN REVOLVING
CREDIT LENDER IS HEREBY AUTHORIZED (FOR THE PURPOSE OF ACCEPTANCE AND PURCHASE
OF BANKERS’ ACCEPTANCES PURSUANT TO THIS AGREEMENT) TO ISSUE SUCH BANKERS’
ACCEPTANCES ENDORSED IN BLANK IN SUCH FACE AMOUNTS AS MAY BE DETERMINED BY SUCH
LENDER; PROVIDED THAT THE AGGREGATE AMOUNT THEREOF IS EQUAL TO THE AGGREGATE
AMOUNT OF BANKERS’ ACCEPTANCES REQUIRED TO BE ACCEPTED AND PURCHASED BY SUCH
LENDER.  NO CANADIAN REVOLVING CREDIT LENDER SHALL BE LIABLE FOR ANY DAMAGE,
LOSS OR OTHER CLAIM ARISING BY REASON OF ANY LOSS OR IMPROPER USE OF ANY SUCH
INSTRUMENT EXCEPT WHERE ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH LENDER OR ITS OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES.  ON
REQUEST BY ANY CANADIAN REVOLVING CREDIT BORROWER, A CANADIAN REVOLVING CREDIT
LENDER SHALL CANCEL ALL FORMS OF BANKERS’ ACCEPTANCES WHICH HAVE BEEN PRE-SIGNED
OR PRE-ENDORSED BY OR ON BEHALF OF SUCH BORROWER AND WHICH ARE HELD BY SUCH
LENDER AND HAVE NOT YET BEEN ISSUED IN ACCORDANCE HEREWITH.  EACH CANADIAN
REVOLVING CREDIT LENDER FURTHER AGREES TO RETAIN SUCH RECORDS IN THE MANNER
AND/OR FOR THE STATUTORY PERIODS PROVIDED IN THE VARIOUS CANADIAN PROVINCIAL OR
FEDERAL STATUTES AND REGULATIONS WHICH APPLY TO SUCH LENDER.  EACH CANADIAN
REVOLVING CREDIT LENDER SHALL MAINTAIN A RECORD WITH RESPECT TO BANKERS’
ACCEPTANCES HELD BY IT IN BLANK HEREUNDER, VOIDED BY IT FOR ANY REASON, ACCEPTED
AND PURCHASED BY IT HEREUNDER, AND CANCELLED AT THEIR RESPECTIVE MATURITIES. 
EACH CANADIAN REVOLVING CREDIT LENDER AGREES TO PROVIDE SUCH RECORDS TO THE
APPLICABLE CANADIAN REVOLVING CREDIT BORROWER AT SUCH BORROWER’S EXPENSE UPON
REQUEST.

 

(III)  BANKERS’ ACCEPTANCES SHALL BE SIGNED BY A DULY AUTHORIZED OFFICER OR
OFFICERS OF THE APPLICABLE CANADIAN REVOLVING CREDIT BORROWER OR BY ITS
ATTORNEYS, INCLUDING ITS ATTORNEYS APPOINTED PURSUANT TO SUBSECTION
2.5(B)(II) ABOVE.  NOTWITHSTANDING THAT ANY PERSON WHOSE SIGNATURE APPEARS ON
ANY BANKERS’ ACCEPTANCE AS A SIGNATORY FOR SUCH BORROWER MAY NO LONGER BE AN
AUTHORIZED SIGNATORY FOR SUCH BORROWER AT THE DATE OF ISSUANCE OF A BANKERS’
ACCEPTANCE, SUCH SIGNATURE SHALL NEVERTHELESS BE VALID AND SUFFICIENT FOR ALL
PURPOSES AS IF SUCH AUTHORITY HAD REMAINED IN FORCE AT THE TIME OF SUCH
ISSUANCE, AND ANY SUCH BANKERS’ ACCEPTANCE SO SIGNED SHALL BE BINDING ON SUCH
BORROWER.

 

(IV)  PROMPTLY FOLLOWING RECEIPT OF A NOTICE OF CANADIAN REVOLVING CREDIT
BORROWING OR NOTICE OF ROLLOVER/CONVERSION IN RESPECT OF BANKERS’ ACCEPTANCES,
THE CANADIAN SUB-AGENT SHALL ADVISE EACH CANADIAN REVOLVING CREDIT LENDER OF THE
AGGREGATE FACE AMOUNT OF BANKERS’ ACCEPTANCES TO BE ACCEPTED BY IT, THE TERMS
THEREOF, AND THE BA DISCOUNT PROCEEDS IN RESPECT THEREOF.  THE AGGREGATE FACE
AMOUNT OF BANKERS’ ACCEPTANCES TO BE ACCEPTED BY A CANADIAN REVOLVING CREDIT
LENDER IN RESPECT OF ANY CANADIAN REVOLVING CREDIT BORROWING BY WAY OF BANKERS’
ACCEPTANCES SHALL BE EQUAL TO SUCH LENDER’S CANADIAN REVOLVING CREDIT COMMITMENT
PERCENTAGE OF THE AGGREGATE FACE AMOUNT OF ALL BANKERS’ ACCEPTANCES TO BE
ACCEPTED PURSUANT TO SUCH BORROWING, EXCEPT THAT IF THE FACE AMOUNT OF A
BANKERS’ ACCEPTANCE WHICH WOULD OTHERWISE BE ACCEPTED BY A CANADIAN REVOLVING

 

40

--------------------------------------------------------------------------------


 

CREDIT LENDER WOULD NOT BE CANADIAN DOLLARS $100,000 OR A LARGER MULTIPLE
THEREOF, SUCH FACE AMOUNT SHALL BE INCREASED OR REDUCED BY THE CANADIAN
SUB-AGENT IN ITS DISCRETION TO THE NEAREST MULTIPLE OF CANADIAN DOLLARS
$100,000.

 

(V)  EACH BANKERS’ ACCEPTANCE TO BE ACCEPTED BY A CANADIAN REVOLVING CREDIT
LENDER SHALL BE ACCEPTED AT ITS APPLICABLE FUNDING OFFICE IN CANADA.

 

(VI)  ON THE DATE OF EACH ISSUANCE OF BANKERS’ ACCEPTANCES IN ACCORDANCE WITH
THIS SUBSECTION 2.5, EACH CANADIAN REVOLVING CREDIT LENDER SHALL ACCEPT AND
PURCHASE FROM THE APPLICABLE CANADIAN REVOLVING CREDIT BORROWER EACH BANKERS’
ACCEPTANCE TO BE ACCEPTED BY IT IN CONNECTION WITH THE CANADIAN REVOLVING CREDIT
BORROWING FOR A PURCHASE PRICE EQUAL TO THE APPLICABLE BA DISCOUNT PROCEEDS
DETERMINED ON THE BASIS OF THE BA DISCOUNT RATE, AND (EXCEPT TO THE EXTENT SUCH
BA DISCOUNT PROCEEDS ARE BEING APPLIED TO REPAY MATURING BANKERS’ ACCEPTANCES IN
ACCORDANCE WITH SUBSECTION 2.5(B)(IX)) SHALL REMIT TO THE CANADIAN SUB-AGENT IN
ACCORDANCE WITH SUBSECTION 2.4 THE BA DISCOUNT PROCEEDS SO DETERMINED LESS THE
ACCEPTANCE FEE PAYABLE BY SUCH BORROWER TO SUCH LENDER UNDER SUBSECTION
2.5(D) IN RESPECT OF SUCH BANKERS’ ACCEPTANCES.

 

(VII)  EACH CANADIAN REVOLVING CREDIT LENDER MAY AT ANY TIME AND FROM TIME TO
TIME HOLD, SELL, REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL BANKERS’
ACCEPTANCES ACCEPTED AND PURCHASED BY IT (IT BEING UNDERSTOOD THAT NO HOLDER
THEREOF SHALL HAVE ANY RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS UNLESS ANY SUCH HOLDER IS A LENDER).

 

(VIII)  EACH CANADIAN REVOLVING CREDIT BORROWER WAIVES PRESENTMENT FOR PAYMENT
AND ANY OTHER DEFENSE TO PAYMENT OF ANY AMOUNTS THEN DUE TO A CANADIAN REVOLVING
CREDIT LENDER IN RESPECT OF A BANKERS’ ACCEPTANCE ACCEPTED AND PURCHASED BY IT
PURSUANT TO THIS AGREEMENT WHICH MIGHT EXIST SOLELY BY REASON OF SUCH BANKERS’
ACCEPTANCE BEING HELD, AT THE MATURITY THEREOF, BY SUCH LENDER IN ITS OWN RIGHT,
AND EACH CANADIAN REVOLVING CREDIT BORROWER AGREES NOT TO CLAIM ANY DAYS OF
GRACE IF SUCH LENDER AS HOLDER SUES SUCH BORROWER ON THE BANKERS’ ACCEPTANCES
FOR PAYMENT OF THE AMOUNT PAYABLE BY SUCH BORROWER THEREUNDER.

 

(IX)  AT OR BEFORE 9:30 A.M. (TORONTO TIME) TWO BUSINESS DAYS BEFORE THE BA
MATURITY DATE OF ANY BANKERS’ ACCEPTANCES, THE APPLICABLE CANADIAN REVOLVING
CREDIT BORROWER SHALL GIVE TO THE SUB-AGENT NOTICE (A “NOTICE OF
ROLLOVER/CONVERSION”) SPECIFYING EITHER THAT SUCH BORROWER INTENDS TO REPAY THE
MATURING BANKERS’ ACCEPTANCES ON THE APPLICABLE BA MATURITY DATE OR THAT SUCH
BORROWER INTENDS TO ISSUE NEW BANKERS’ ACCEPTANCES ON THE APPLICABLE BA MATURITY
DATE TO PROVIDE FOR THE PAYMENT OF THE MATURING BANKERS’ ACCEPTANCES.  IF THE
APPLICABLE CANADIAN REVOLVING CREDIT BORROWER FAILS TO PROVIDE ANY SUCH NOTICE
TO THE CANADIAN SUB-AGENT OR FAILS TO REPAY THE MATURING BANKERS’ ACCEPTANCES ON
THE APPLICABLE BA MATURITY DATE, SUCH FAILURE SHALL BE DEEMED A NOTICE OF
ROLLOVER/CONVERSION FOR THE ISSUANCE OF NEW BANKERS’ ACCEPTANCES TO PROVIDE FOR
THE PAYMENT OF SUCH MATURING BANKERS’ ACCEPTANCES AND SUCH NEW BANKERS’
ACCEPTANCES SHALL HAVE A BA MATURITY DATE THAT IS THIRTY DAYS AFTER THE DATE OF
ISSUANCE THEREOF.  NOTWITHSTANDING THE FOREGOING, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING ON THE APPLICABLE BA MATURITY DATE OF SUCH MATURING
BANKERS’ ACCEPTANCES, EACH CANADIAN REVOLVING CREDIT BORROWER’S OBLIGATIONS IN
RESPECT OF MATURING BANKERS’ ACCEPTANCES SHALL BE DEEMED TO HAVE BEEN CONVERTED
ON THE BA

 

41

--------------------------------------------------------------------------------


 

MATURITY DATE THEREOF INTO A CANADIAN PRIME RATE LOAN IN A PRINCIPAL AMOUNT
EQUAL TO THE FULL FACE AMOUNT OF THE MATURING BANKERS’ ACCEPTANCES.  ON THE BA
MATURITY DATE OF ANY BANKERS’ ACCEPTANCE BEING REPAID BY MEANS OF THE ISSUANCE
OF NEW BANKERS’ ACCEPTANCES PURSUANT TO THIS CLAUSE (IX) THE APPLICABLE CANADIAN
REVOLVING CREDIT BORROWER SHALL PAY TO THE SUB-AGENT FOR THE ACCOUNT OF THE
APPLICABLE CANADIAN REVOLVING CREDIT LENDER AN AMOUNT EQUAL TO THE SUM OF
(A) THE ACCEPTANCE FEE PAYABLE IN RESPECT OF SUCH NEWLY ISSUED BANKERS’
ACCEPTANCE AND (B) THE EXCESS OF THE FACE AMOUNT OF SUCH MATURING BANKERS’
ACCEPTANCE OVER THE BA DISCOUNT PROCEEDS IN RESPECT OF SUCH NEWLY ISSUED
BANKERS’ ACCEPTANCE.

 


(C)  EACH BANKERS’ ACCEPTANCE SHALL MATURE, AND THE FACE AMOUNT THEREOF SHALL BE
DUE AND PAYABLE, ON THE BA MATURITY DATE SPECIFIED IN SUCH BANKERS’ ACCEPTANCE. 
ANY OVERDUE AMOUNT OF ANY BANKERS’ ACCEPTANCE SHALL BEAR INTEREST, PAYABLE ON
DEMAND, AT THE RATE SET FORTH IN SUBSECTION 2.14(I).  ANY PAYMENT OF A MATURING
BANKERS’ ACCEPTANCE SHALL, SUBJECT TO SUBSECTION 2.5(B)(IX), BE MADE AS PROVIDED
IN SUBSECTION 2.13(C) (NOTWITHSTANDING THAT ANY LENDER OR ANY OTHER PERSON MAY
BE THE HOLDER THEREOF AT MATURITY) AND ANY SUCH PAYMENT SHALL SATISFY THE
APPLICABLE CANADIAN REVOLVING CREDIT BORROWER’S OBLIGATIONS UNDER THE MATURING
BANKERS’ ACCEPTANCE TO WHICH IT RELATES, AND THE LENDER ACCEPTING AND PURCHASING
THE APPLICABLE BANKERS’ ACCEPTANCE SHALL THEREAFTER BE SOLELY RESPONSIBLE FOR
THE PAYMENT OF SUCH BANKERS’ ACCEPTANCE.


 


(D)  A FEE (AN “ACCEPTANCE FEE”) SHALL BE PAYABLE BY THE APPLICABLE CANADIAN
REVOLVING CREDIT BORROWER TO EACH CANADIAN REVOLVING CREDIT LENDER IN ADVANCE
(IN THE MANNER SPECIFIED UNDER THIS AGREEMENT) UPON THE ISSUANCE OF A BANKERS’
ACCEPTANCE TO BE ACCEPTED BY SUCH LENDER, OR UPON THE PURCHASE OF AN ACCEPTANCE
NOTE BY SUCH LENDER, CALCULATED AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE
MARGIN THEN IN EFFECT FOR EUROCURRENCY RATE LOANS, SUCH RATE PER ANNUM TO BE
CALCULATED ON THE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCE OR ACCEPTANCE NOTE, AS
THE CASE MAY BE, AND TO BE COMPUTED ON THE BASIS OF THE NUMBER OF DAYS IN THE
TERM OF SUCH BANKERS’ ACCEPTANCE OR ACCEPTANCE NOTE, AS THE CASE MAY BE.


 


(E)  BANKERS’ ACCEPTANCES MAY NOT BE PREPAID.  ANY CANADIAN REVOLVING CREDIT
BORROWER MAY, HOWEVER, AT ITS OPTION, EXERCISABLE UPON NOT LESS THAN TWO
BUSINESS DAY’S NOTICE TO THE CANADIAN SUB-AGENT, ELECT TO DEPOSIT WITH THE
CANADIAN SUB-AGENT CANADIAN DOLLARS IN SAME-DAY FUNDS TO BE HELD BY THE
SUB-AGENT, PURSUANT TO COLLATERAL ARRANGEMENTS REASONABLY SATISFACTORY TO THE
CANADIAN SUB-AGENT AND SUCH CANADIAN REVOLVING CREDIT BORROWER, FOR APPLICATION
TO THE PAYMENT OF ANY BORROWING OF BANKERS’ ACCEPTANCES DESIGNATED BY SUCH
BORROWER IN SUCH NOTICE.  IF SUCH A DEPOSIT IS MADE, THEN SUCH BANKERS’
ACCEPTANCES SHALL BE DEEMED NO LONGER OUTSTANDING FOR PURPOSES OF THIS
AGREEMENT; PROVIDED THAT THE AMOUNT OF SUCH DEPOSIT SHALL BE NOT LESS THAN THE
FULL FACE AMOUNT OF SUCH BORROWING OF BANKERS’ ACCEPTANCES.  FURTHERMORE, IN THE
EVENT THE MATURITY OF THE LOANS IS ACCELERATED PURSUANT TO SECTION 7, EACH
APPLICABLE CANADIAN REVOLVING CREDIT BORROWER SHALL CASH COLLATERALIZE ALL
OUTSTANDING BANKERS’ ACCEPTANCES ISSUED BY SUCH BORROWER.


 


(F)  (I)    IT IS UNDERSTOOD THAT FROM TIME TO TIME CERTAIN SCHEDULE II BANKS
AND SCHEDULE III BANKS MAY NOT BE AUTHORIZED TO OR MAY, AS A MATTER OF GENERAL
CORPORATE POLICY, ELECT NOT TO ACCEPT BANKERS’ ACCEPTANCES (EACH, AN “ACCEPTANCE
NOTE LENDER”); ACCORDINGLY, ANY ACCEPTANCE NOTE LENDER MAY INSTEAD

 

42

--------------------------------------------------------------------------------



 


PURCHASE ACCEPTANCE NOTES OF A CANADIAN REVOLVING CREDIT BORROWER IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION 2.5(F)(II) IN LIEU OF ACCEPTING AND PURCHASING
BANKERS’ ACCEPTANCES FOR ITS ACCOUNT.


 

(II)  IN CONNECTION WITH ANY REQUEST BY A CANADIAN REVOLVING CREDIT BORROWER FOR
THE CREATION OF BANKERS’ ACCEPTANCES, SUCH BORROWER SHALL DELIVER TO EACH
ACCEPTANCE NOTE LENDER NON-INTEREST BEARING PROMISSORY NOTES (EACH, AN
“ACCEPTANCE NOTE”) OF SUCH BORROWER HAVING THE SAME MATURITY AS THE BANKERS’
ACCEPTANCES TO BE CREATED AND IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE FACE
AMOUNT OF THE BANKERS’ ACCEPTANCES THAT WOULD OTHERWISE HAVE BEEN REQUIRED TO BE
ACCEPTED BY SUCH ACCEPTANCE NOTE LENDER AS A PART OF SUCH BORROWING.  EACH
ACCEPTANCE NOTE LENDER HEREBY AGREES TO PURCHASE ACCEPTANCE NOTES FROM EACH
CANADIAN REVOLVING CREDIT BORROWER AT A PRICE EQUAL TO THE BA DISCOUNT PROCEEDS
DETERMINED BY REFERENCE TO THE BA DISCOUNT RATE WHICH WOULD HAVE BEEN APPLICABLE
IF A BANKERS’ ACCEPTANCE HAD BEEN ACCEPTED BY IT, AND SUCH ACCEPTANCE NOTES
SHALL BE GOVERNED BY THE PROVISIONS OF THIS SUBSECTION 2.5 AS IF THEY WERE
BANKERS’ ACCEPTANCES.  THE PROVISIONS OF THIS SUBSECTION 2.5 SHALL APPLY, WITH
ALL NECESSARY CHANGES, TO ACCEPTANCE NOTES ISSUED UNDER THIS SUBSECTION
2.5(F)(II).

 


(G)  AT THE OPTION OF ANY CANADIAN REVOLVING CREDIT LENDER, BANKERS’ ACCEPTANCES
UNDER THIS AGREEMENT TO BE ACCEPTED AND PURCHASED BY SUCH LENDER MAY BE ISSUED
IN THE FORM OF DEPOSITORY BILLS FOR DEPOSIT WITH THE CANADIAN DEPOSITORY FOR
SECURITIES LIMITED PURSUANT TO THE DEPOSITORY BILLS AND NOTES ACT (CANADA).  ALL
DEPOSITORY BILLS SO ISSUED SHALL BE GOVERNED BY THE PROVISIONS OF THIS
SUBSECTION 2.5.


 


(H)  IF THE CANADIAN SUB-AGENT OR THE CANADIAN REVOLVING CREDIT LENDERS HOLDING
MORE THAN 50% OF THE CANADIAN REVOLVING CREDIT COMMITMENTS DETERMINE IN GOOD
FAITH, WHICH DETERMINATION SHALL BE FINAL, CONCLUSIVE AND BINDING UPON EACH
CANADIAN REVOLVING CREDIT BORROWER, AND THE CANADIAN SUB-AGENT NOTIFIES SUCH
BORROWER THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE MONEY MARKET THERE IS NO
MARKET FOR BANKERS’ ACCEPTANCES OR ACCEPTANCE NOTES OR THE DEMAND FOR BANKERS’
ACCEPTANCES OR ACCEPTANCE NOTES IS INSUFFICIENT TO ALLOW THE SALE OR TRADING OF
THE BANKERS’ ACCEPTANCES OR ACCEPTANCE NOTES CREATED HEREUNDER, THEN:


 

(I)  THE RIGHT OF ANY CANADIAN REVOLVING CREDIT BORROWER TO REQUEST THE
ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES SHALL BE SUSPENDED UNTIL THE
CANADIAN SUB-AGENT OR THE CANADIAN REVOLVING CREDIT LENDERS HOLDING MORE THAN
50% OF THE CANADIAN REVOLVING CREDIT COMMITMENTS DETERMINE THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST AND THE CANADIAN SUB-AGENT
SO NOTIFIES EACH CANADIAN REVOLVING CREDIT BORROWER; AND

 

(II)  ANY NOTICE OF CANADIAN REVOLVING CREDIT BORROWING OR NOTICE OF
ROLLOVER/CONVERSION IN RESPECT OF BANKERS’ ACCEPTANCES WHICH ARE OUTSTANDING
SHALL BE CANCELLED AND SUCH NOTICE SHALL (AT THE OPTION OF THE APPLICABLE
BORROWER) BE DEEMED TO BE A REQUEST FOR A BORROWING OF OR CONVERSION TO CANADIAN
PRIME RATE LOANS IN PRINCIPAL AMOUNT EQUAL TO THE BA DISCOUNT PROCEEDS THAT
WOULD HAVE BEEN PAYABLE IN RESPECT OF THE REQUESTED BANKERS’ ACCEPTANCES OR
ACCEPTANCE NOTES.

 


(I)  THE CANADIAN SUB-AGENT SHALL PROMPTLY NOTIFY EACH CANADIAN REVOLVING CREDIT
BORROWER OF THE SUSPENSION OF SUCH BORROWER’S RIGHT TO REQUEST

 

43

--------------------------------------------------------------------------------



 


ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES OR ACCEPTANCE NOTES AND OF THE
TERMINATION OF ANY SUCH SUSPENSION.


 


(J)  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THIS SUBSECTION
2.5 AND ANY OTHER PROVISION OF SECTION 2 OR 3 WITH RESPECT TO BANKERS’
ACCEPTANCES OR ACCEPTANCE NOTES, THE PROVISIONS OF THIS SUBSECTION 2.5 SHALL
PREVAIL.


 

2.6.  Swing Line Commitments.  (c)Subject to the terms and conditions hereof,
each Swing Line Lender severally agrees to make swing line loans (“Swing Line
Loans”) to any US Revolving Credit Borrower on any Business Day from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding for all Swing Line Lenders not to exceed $200,000,000; provided
that in no event may the amount of any Swing Line Borrowing cause the aggregate
amount of US Revolving Credit Loans and Swing Line Loans (after giving effect to
the use of proceeds of such Swing Line Loans and any other concurrent Borrowing)
to exceed the aggregate US Revolving Credit Commitments then in effect of all US
Revolving Credit Lenders.  Amounts borrowed by the US Revolving Credit Borrowers
under this subsection 2.6 may be repaid and, to but excluding the Termination
Date, reborrowed.

 


(A)  ALL SWING LINE LOANS SHALL BE MADE IN DOLLARS AND SHALL BEAR INTEREST AS
SET FORTH IN SCHEDULE 2.13(A) AND, NOTWITHSTANDING SUBSECTION 2.11(A), SHALL NOT
BE ENTITLED TO BE CONVERTED INTO EUROCURRENCY LOANS.  THE APPLICABLE US
REVOLVING CREDIT BORROWER SHALL GIVE THE AGENT IRREVOCABLE NOTICE (WHICH NOTICE
MUST BE RECEIVED BY THE AGENT PRIOR TO 1:00 P.M., NEW YORK CITY TIME), ON THE
REQUESTED BORROWING DATE (WHICH SHALL BE A BUSINESS DAY) SPECIFYING THE AMOUNT
OF EACH REQUESTED SWING LINE LOAN, WHICH SHALL BE IN A MINIMUM AMOUNT OF
$5,000,000 OR A MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND THE AMOUNT OF THE
AVAILABILITY REDUCTION AMOUNT, IF ANY.  UPON RECEIPT OF ANY SUCH NOTICE FROM THE
APPLICABLE US REVOLVING CREDIT BORROWER, THE AGENT SHALL PROMPTLY NOTIFY EACH
SWING LINE LENDER THEREOF.  EACH SWING LINE LENDER WILL MAKE THE AMOUNT OF ITS
EQUAL SHARE OF EACH SWING LINE LOAN AVAILABLE TO THE AGENT FOR THE ACCOUNT OF
THE APPLICABLE US REVOLVING CREDIT BORROWER AT THE OFFICE OF THE AGENT SPECIFIED
IN SUBSECTION 10.2 PRIOR TO 3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE
REQUESTED BY THE APPLICABLE US REVOLVING CREDIT BORROWER IN FUNDS IMMEDIATELY
AVAILABLE TO THE AGENT.  THE PROCEEDS OF EACH SWING LINE LOAN WILL THEN BE MADE
IMMEDIATELY AVAILABLE TO THE APPLICABLE US REVOLVING CREDIT BORROWER BY THE
AGENT CREDITING THE ACCOUNT OF THE APPLICABLE US REVOLVING CREDIT BORROWER ON
THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
AGENT BY THE SWING LINE LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE AGENT.


 


(B)  THE AGENT, AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION, MAY (OR, UPON
THE REQUEST OF THE MAJORITY OF THE SWING LINE LENDERS, SHALL) ON BEHALF OF THE
APPLICABLE US REVOLVING CREDIT BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE
AGENT TO ACT ON ITS BEHALF) REQUEST EACH US REVOLVING CREDIT LENDER (INCLUDING
EACH SWING LINE LENDER) TO MAKE A US REVOLVING CREDIT LOAN IN AN AMOUNT EQUAL TO
SUCH LENDER’S US REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE PRINCIPAL AMOUNT
OF THE SWING LINE LOANS OF ALL SWING LINE LENDERS (THE “REFUNDED SWING LINE
LOANS”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN; PROVIDED THAT (I) AT ANY
TIME AS THERE SHALL BE A SWING LINE LOAN OUTSTANDING FOR MORE THAN SEVEN
BUSINESS DAYS, THE AGENT SHALL, ON BEHALF OF THE APPLICABLE US REVOLVING CREDIT
BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE AGENT TO ACT ON ITS BEHALF),
PROMPTLY REQUEST EACH US REVOLVING CREDIT LENDER (INCLUDING EACH SWING LINE
LENDER) TO MAKE A US

 

44

--------------------------------------------------------------------------------



 


REVOLVING CREDIT LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S US REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE PRINCIPAL AMOUNT OF SUCH OUTSTANDING SWING LINE
LOAN AND (II) THE SWING LINE LOANS SHALL BE PREPAID BY THE APPLICABLE US
REVOLVING CREDIT BORROWER IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION
2.10(B)(I).  UNLESS ANY OF THE EVENTS DESCRIBED IN PARAGRAPH (F) OF SECTION 7
SHALL HAVE OCCURRED (IN WHICH EVENT THE PROCEDURES OF PARAGRAPH (D) OF THIS
SUBSECTION 2.6 SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT
SET FORTH IN THIS AGREEMENT TO THE MAKING OF A US REVOLVING CREDIT LOAN ARE THEN
SATISFIED, EACH US REVOLVING CREDIT LENDER SHALL MAKE THE PROCEEDS OF ITS US
REVOLVING CREDIT LOAN AVAILABLE TO THE AGENT FOR THE RATABLE BENEFIT OF THE
SWING LINE LENDERS AT THE OFFICE OF THE AGENT SPECIFIED IN SUBSECTION 10.2 PRIOR
TO 11:00 A.M., NEW YORK CITY TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE
BUSINESS DAY NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF
SUCH US REVOLVING CREDIT LOANS SHALL BE IMMEDIATELY APPLIED TO REPAY THE
REFUNDED SWING LINE LOANS.


 


(C)  IF, PRIOR TO THE MAKING OF A US REVOLVING CREDIT LOAN PURSUANT TO PARAGRAPH
(C) OF THIS SUBSECTION 2.6, ONE OF THE EVENTS DESCRIBED IN PARAGRAPH (F) OF
SECTION 7 SHALL HAVE OCCURRED, EACH US REVOLVING CREDIT LENDER WILL, ON THE DATE
SUCH US REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE, PURCHASE FROM THE SWING
LINE LENDERS AN UNDIVIDED PARTICIPATING INTEREST IN THE REFUNDED SWING LINE
LOANS IN AN AMOUNT EQUAL TO ITS US REVOLVING CREDIT COMMITMENT PERCENTAGE OF
SUCH REFUNDED SWING LINE LOANS.  EACH US REVOLVING CREDIT LENDER WILL
IMMEDIATELY TRANSFER TO THE AGENT, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF
ITS PARTICIPATION AND UPON RECEIPT THEREOF THE AGENT WILL DELIVER TO SUCH LENDER
A SWING LINE LOAN PARTICIPATION CERTIFICATE DATED THE DATE OF RECEIPT OF SUCH
FUNDS AND IN SUCH AMOUNT.


 


(D)  EACH US REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE US REVOLVING CREDIT
LOANS AND TO PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH PARAGRAPHS
(C) AND (D) ABOVE SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST ANY SWING LINE LENDER, ANY US REVOLVING CREDIT BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT; (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY OR ANY OTHER PERSON; (IV) ANY BREACH OF
THIS AGREEMENT BY THE APPLICABLE US REVOLVING CREDIT BORROWER OR ANY OTHER
PERSON; (V) ANY INABILITY OF ANY US REVOLVING CREDIT BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT ON THE DATE UPON
WHICH SUCH PARTICIPATING INTEREST IS TO BE PURCHASED OR (VI) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.  IF ANY US REVOLVING CREDIT LENDER DOES NOT MAKE AVAILABLE TO THE
AGENT THE AMOUNT REQUIRED PURSUANT TO PARAGRAPH (C) OR (D) ABOVE, AS THE CASE
MAY BE, THE AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH
LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE FOR THE FIRST TWO
BUSINESS DAYS AND AT THE BASE RATE THEREAFTER.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SUBSECTION 2.6(E), NO US REVOLVING CREDIT LENDER SHALL BE
REQUIRED TO MAKE A US REVOLVING CREDIT LOAN TO ANY US REVOLVING CREDIT BORROWER
FOR THE PURPOSE OF REFUNDING SWING LINE LOANS PURSUANT TO PARAGRAPH (C) ABOVE OR
TO PURCHASE A PARTICIPATING INTEREST IN SWING LINE LOANS PURSUANT TO PARAGRAPH
(D) ABOVE IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
PRIOR TO THE MAKING BY THE SWING LINE LENDERS OF SUCH SWING LINE LOANS, EACH

 

45

--------------------------------------------------------------------------------



 


SWING LINE LENDER HAS RECEIVED WRITTEN NOTICE FROM SUCH LENDER SPECIFYING THAT
SUCH DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DESCRIBING THE
NATURE THEREOF AND STATING THAT, AS A RESULT THEREOF, SUCH LENDER SHALL CEASE TO
MAKE SUCH US REVOLVING CREDIT LOANS AND PURCHASE SUCH PARTICIPATING INTERESTS,
AS THE CASE MAY BE; PROVIDED THAT THE OBLIGATION OF SUCH LENDER TO MAKE SUCH US
REVOLVING CREDIT LOANS AND TO PURCHASE SUCH PARTICIPATING INTERESTS SHALL BE
REINSTATED UPON THE EARLIER TO OCCUR OF (I) THE DATE UPON WHICH SUCH LENDER
NOTIFIES THE SWING LINE LENDERS THAT ITS PRIOR NOTICE HAS BEEN WITHDRAWN AND
(II) THE DATE UPON WHICH THE DEFAULT OR EVENT OF DEFAULT SPECIFIED IN SUCH
NOTICE NO LONGER IS CONTINUING.


 

2.7.  Yen Swing Line Commitments.  (d)Subject to the terms and conditions
hereof, each Yen Swing Line Lender agrees to make Yen swing line loans (“Yen
Swing Line Loans”) and each Yen Overdraft Swing Line Lender agrees to make Yen
overdraft swing line loans to the extent provided in subsection (b) (such
overdraft swing line loans, which form a part of, and not in addition to the Yen
Swing Line Loans hereunder, being “Yen Overdraft Swing Line Loans”) to any
Japanese Borrower domiciled in Japan on any Business Day from time to time
during the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed the maximum amount of the Yen Swing Line Facility then
in effect; provided that in no event may the amount of any Yen Swing Line Loan
cause the aggregate amount of Japanese Revolving Credit Loans and Yen Swing Line
Loans (after giving effect to the use of proceeds of such Yen Swing Line Loans
and any other concurrent Borrowing) to exceed the aggregate Japanese Revolving
Credit Commitments then in effect of all Japanese Revolving Credit Lenders.  The
Agent shall provide written notice to the applicable Yen Swing Line Lender
(i) no later than 1:00 P.M. (Tokyo time) of the day in question of any Borrowing
to the extent that such Borrowing will cause the Japanese Revolving Credit Loans
to be in an aggregate amount in excess of $1,000,000,000 on any day and (ii) no
later than 5:00 P.M. (Tokyo time) of the day in question of any notice of
Default or Event of Default on the day the Agent receives such notice; provided
that the Agent shall not have any liability to such Yen Swing Line Lender in the
event that it fails to provide such notice.  Amounts borrowed by any Japanese
Borrower under this subsection 2.7 may be repaid and, to but excluding the
Termination Date, reborrowed.

 

(b)           Each Yen Overdraft Swing Line Loan shall only be made as follows
with respect to the applicable Japanese Borrower’s Designated Account and the
occurrence of any of the following events shall constitute an automatic request
by the applicable Japanese Borrower for a Yen Overdraft Swing Line Loan: 
(i) presentation of any checks, drafts or other items against a Designated
Account in excess of the available balance in such account; (ii) the accrual of
any charges against a Designated Account in excess of the balance in such
account; or (iii) electronic or automatic or other funds transfers from a
Designated Account or receipt or creation by the applicable Yen Overdraft Swing
Line Lender of a debit entry against a Designated Account, in each case in
excess of the available balance in such account.  In each case, the amount of
the Yen Overdraft Swing Line Loan requested shall be equal to the amount by
which the respective item, charge, debit or transfer drawn against or chargeable
to the Designated Account exceeds the available balance in such account.  Each
Yen Overdraft Swing Line Loan shall be made by automatic transfer of funds by
the applicable Yen Overdraft Swing Line Lender directly into the Designated
Account in question on the Business Day on which the request is made.  The
applicable Yen Overdraft Swing Line Lender may, in its sole discretion, consider
a request made after its customary “cut-off time” on a Business Day to have
occurred on the next Business Day.  Each Japanese Borrower agrees that each Yen
Overdraft Swing Line Loan made to it shall be repaid, together with accrued
interest thereon, within two Business Days of having been incurred and that the
applicable Yen Overdraft Swing Line Lender may (but shall not be required to)
automatically debit such Japanese Borrower’s Designated Account on any Business
Day to repay any outstanding Yen Overdraft Swing Line Loan, together with

 

46

--------------------------------------------------------------------------------


 

any interest thereon, even if such debit causes another Yen Overdraft Swing Line
Loan to be incurred by such Japanese Borrower.  For purposes of calculating the
outstanding amount of any Yen Overdraft Swing Line Loan(s) and/or any accrued
interest thereon, the books and records of the applicable Yen Overdraft Swing
Line Lender shall be conclusive, absent manifest error.  The “Designated
Accounts” shall be as follows:

 

 

Japanese Borrower

Designated Account

 

 

 

 

Capmark Funding Japan, K.K.

Principal Transaction Account

 

Capmark Japan, K.K.

Principal Transaction Account

 

each such Designated Account being a deposit account held by the principal
office of BTMU in Tokyo, provided that any such Designated Account may be
changed or deleted or additional Designated Accounts may be added if agreed to
in writing by the applicable Yen Overdraft Swing Line Lender and the relevant
Japanese Borrower and upon receipt of written notice of such change by the Agent
and the Sub-Agent.  Only such portion of such Yen Overdraft Swing Line Loan as
does not exceed the lesser of (i) the Yen Swing Line Commitment minus the
aggregate amount of Yen Swing Line Loans (other than such Yen Overdraft Swing
Line Loan) and (ii) the aggregate Available Revolving Credit Commitments shall
be deemed to be Yen Swing Line Loans.

 


(C)           ALL YEN SWING LINE LOANS SHALL BE MADE IN YEN AND SHALL BEAR
INTEREST AS SET FORTH IN SUBSECTION 2.14(D) AND SHALL NOT BE ENTITLED TO BE
CONVERTED INTO EUROCURRENCY LOANS.  OTHER THAN IN THE CASE OF ANY YEN OVERDRAFT
SWING LINE LOAN, THE APPLICABLE JAPANESE BORROWER SHALL GIVE EACH OF THE
APPLICABLE SUB-AGENT AND YEN SWING LINE LENDER (AND, IN THE CASE WHERE A
JAPANESE BORROWER REQUESTS A YEN SWING LINE LOAN FROM BTMU AS YEN SWING LINE
LENDER, THE AGENT) IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY SUCH
SUB-AGENT AND THE YEN SWING LINE LENDER (AND AGENT, IF APPLICABLE) PRIOR TO
1:00 P.M., TOKYO TIME), ON THE REQUESTED BORROWING DATE (WHICH SHALL BE A
BUSINESS DAY) SPECIFYING THE AMOUNT OF EACH REQUESTED YEN SWING LINE LOAN, WHICH
SHALL BE IN A MINIMUM AMOUNT OF ¥100,000,000 OR A MULTIPLE THEREOF, AND THE
AMOUNT OF THE AVAILABILITY REDUCTION AMOUNT, IF ANY; PROVIDED THAT, WHERE THE
SUB-AGENT IS NOT ACTING AS YEN SWING LINE LENDER IN RESPECT OF SUCH YEN SWING
LINE LOAN REQUEST, THE SUB-AGENT SHALL HAVE NO LIABILITY WITH RESPECT TO
CREDITING THE PROCEEDS OF ANY YEN SWING LINE LOAN TO THE APPLICABLE JAPANESE
BORROWER’S ACCOUNT OR TO MONITOR THE MOVEMENT OF SUCH YEN SWING LINE LOANS FROM
THE YEN SWING LINE LENDER; AND PROVIDED FURTHER THAT, WHERE A YEN SWING LINE
LOAN IS REQUESTED FROM A YEN SWING LINE LENDER OTHER THAN BTMU, THE SUB-AGENT
SHALL PROMPTLY NOTIFY THE AGENT UPON NOTICE OF SUCH YEN SWING LINE LOAN
REQUEST.  IN THE CASE WHERE A JAPANESE BORROWER REQUESTS A YEN SWING LINE LOAN
FROM BTMU AS YEN SWING LINE LENDER, UPON RECEIPT OF ANY SUCH NOTICE FROM SUCH
JAPANESE BORROWER, THE AGENT SHALL NOTIFY BTMU OF ITS RECEIPT OF ANY SUCH
NOTICE, ACCOMPANIED, IF APPLICABLE, BY ANY NOTICE OF DEFAULT OR EVENT OF DEFAULT
WHICH THE AGENT MAY HAVE RECEIVED, BY 2:00 P.M., TOKYO TIME, ON THE REQUESTED
BORROWING DATE.  OTHER THAN IN THE CASE OF ANY YEN OVERDRAFT SWING LINE LOAN,
THE YEN SWING LINE LENDER WILL MAKE THE ENTIRE AMOUNT OF EACH YEN SWING LINE
LOAN REQUESTED FROM SUCH LENDER AVAILABLE DIRECTLY TO THE APPLICABLE JAPANESE
BORROWER PRIOR TO 3:00 P.M., TOKYO TIME, ON THE BORROWING DATE REQUESTED BY SUCH
JAPANESE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO SUCH JAPANESE BORROWER BY
CREDITING (I) IN THE CASE WHERE A JAPANESE BORROWER REQUESTS A YEN SWING LINE
LOAN FROM BTMU AS YEN SWING LINE LENDER, SUCH JAPANESE BORROWER’S MAIN
TRANSACTION ACCOUNT AT THE PRINCIPAL OFFICE OF BTMU IN TOKYO OR (II) IN THE CASE
WHERE A JAPANESE BORROWER REQUESTS A YEN SWING LINE LOAN FROM A YEN SWING LINE
LENDER OTHER THAN BTMU, AN ACCOUNT IN JAPAN DESIGNATED BY SUCH JAPANESE BORROWER
IN ITS DISCRETION IN THE NOTICE GIVEN TO THE SUB-AGENT AND THE YEN SWING LINE
LENDER WITH RESPECT TO SUCH YEN SWING LINE LOAN.  IN THE CASE OF ANY YEN
OVERDRAFT SWING LINE LOAN, THE YEN OVERDRAFT SWING LINE LENDER SHALL PROVIDE
NOTICE TO THE AGENT OF THE AMOUNT

 

47

--------------------------------------------------------------------------------



 


OF SUCH YEN OVERDRAFT SWING LINE LOAN BY 10:00 A.M., TOKYO TIME ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY.


 


(D)           THE AGENT, AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION, MAY
(OR, UPON THE REQUEST OF A YEN SWING LINE LENDER, SHALL) ON BEHALF OF THE
APPLICABLE JAPANESE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE AGENT TO ACT
ON ITS BEHALF) REQUEST EACH JAPANESE REVOLVING CREDIT LENDER (INCLUDING THE YEN
SWING LINE LENDERS) TO MAKE A JAPANESE REVOLVING CREDIT LOAN IN AN AMOUNT EQUAL
TO SUCH LENDER’S JAPANESE REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
PRINCIPAL AMOUNT OF THE YEN SWING LINE LOANS OF SUCH YEN SWING LINE LENDER (THE
“REFUNDED YEN SWING LINE LOANS”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN;
PROVIDED THAT (I) AT ANY TIME AS THERE SHALL BE A YEN SWING LINE LOAN
OUTSTANDING FOR MORE THAN SEVEN BUSINESS DAYS (OR TWO BUSINESS DAYS IN THE CASE
OF YEN OVERDRAFT SWING LINE LOANS), THE AGENT SHALL, ON BEHALF OF THE APPLICABLE
JAPANESE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE AGENT TO ACT ON ITS
BEHALF), PROMPTLY REQUEST EACH JAPANESE REVOLVING CREDIT LENDER (INCLUDING THE
YEN SWING LINE LENDERS) TO MAKE A JAPANESE REVOLVING CREDIT LOAN IN AN AMOUNT
EQUAL TO SUCH LENDER’S JAPANESE REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
PRINCIPAL AMOUNT OF SUCH OUTSTANDING YEN SWING LINE LOANS AND (II) THE YEN SWING
LINE LOANS SHALL BE PREPAID BY THE APPLICABLE JAPANESE BORROWER IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION 2.10(C)(I).  UNLESS ANY OF THE EVENTS
DESCRIBED IN PARAGRAPH (F) OF SECTION 7 SHALL HAVE OCCURRED (IN WHICH EVENT THE
PROCEDURES OF PARAGRAPH (D) OF THIS SUBSECTION 2.7 SHALL APPLY) AND REGARDLESS
OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF
A JAPANESE REVOLVING CREDIT LOAN ARE THEN SATISFIED, EACH JAPANESE REVOLVING
CREDIT LENDER SHALL MAKE THE PROCEEDS OF ITS JAPANESE REVOLVING CREDIT LOAN
AVAILABLE TO THE AGENT FOR THE RATABLE BENEFIT OF SUCH YEN SWING LINE LENDER AT
THE OFFICE OF THE AGENT SPECIFIED IN SUBSECTION 10.2 PRIOR TO 1:00 P.M., TOKYO
TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING THE
DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH JAPANESE REVOLVING CREDIT LOANS
SHALL BE IMMEDIATELY APPLIED TO REPAY THE REFUNDED YEN SWING LINE LOANS.


 


(E)           IF, PRIOR TO THE MAKING OF A JAPANESE REVOLVING CREDIT LOAN
PURSUANT TO PARAGRAPH (D) OF THIS SUBSECTION 2.7, ONE OF THE EVENTS DESCRIBED IN
PARAGRAPH (F) OF SECTION 7 SHALL HAVE OCCURRED, EACH JAPANESE REVOLVING CREDIT
LENDER WILL, ON THE DATE SUCH JAPANESE REVOLVING CREDIT LOAN WAS TO HAVE BEEN
MADE, PURCHASE FROM THE APPLICABLE YEN SWING LINE LENDER AN UNDIVIDED
PARTICIPATING INTEREST IN THE REFUNDED YEN SWING LINE LOANS IN AN AMOUNT EQUAL
TO ITS JAPANESE REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REFUNDED YEN
SWING LINE LOANS.  EACH JAPANESE REVOLVING CREDIT LENDER WILL IMMEDIATELY
TRANSFER TO THE AGENT, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
PARTICIPATION AND UPON RECEIPT THEREOF THE AGENT WILL DELIVER TO SUCH JAPANESE
REVOLVING CREDIT LENDER A YEN SWING LINE LOAN PARTICIPATION CERTIFICATE DATED
THE DATE OF RECEIPT OF SUCH FUNDS AND IN SUCH AMOUNT.


 


(F)            EACH JAPANESE REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
JAPANESE REVOLVING CREDIT LOANS AND TO PURCHASE PARTICIPATING INTERESTS IN
ACCORDANCE WITH PARAGRAPHS (D) AND (E) ABOVE SHALL BE ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION,
(I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
JAPANESE REVOLVING CREDIT LENDER MAY HAVE AGAINST ANY YEN SWING LINE LENDER, ANY
JAPANESE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE
OCCURRENCE OR CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT; (III) ANY ADVERSE
CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF ANY JAPANESE BORROWER OR ANY
OTHER PERSON; (IV) ANY BREACH OF THIS AGREEMENT BY A JAPANESE BORROWER OR ANY
OTHER PERSON; (V) ANY INABILITY OF A JAPANESE BORROWER TO SATISFY THE CONDITIONS
PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT ON THE DATE UPON WHICH SUCH
PARTICIPATING INTEREST IS TO BE PURCHASED OR (VI) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. 
IF ANY JAPANESE REVOLVING CREDIT LENDER DOES NOT MAKE AVAILABLE TO THE AGENT THE
AMOUNT REQUIRED PURSUANT TO PARAGRAPH (D) OR (E) ABOVE, AS THE CASE MAY BE, THE
AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH JAPANESE
REVOLVING CREDIT LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE
DATE OF NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT THE “UNCOLLATERALIZED
OVERNIGHT CALL RATE” AS 

 

48

--------------------------------------------------------------------------------



 


DETERMINED BY THE BANK OF JAPAN FOR THE FIRST TWO BUSINESS DAYS AND AT THE BASE
RATE THEREAFTER.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION
2.7(F), NO JAPANESE REVOLVING CREDIT LENDER SHALL BE REQUIRED TO MAKE A JAPANESE
REVOLVING CREDIT LOAN TO A JAPANESE BORROWER FOR THE PURPOSE OF REFUNDING YEN
SWING LINE LOANS PURSUANT TO PARAGRAPH (D) ABOVE OR TO PURCHASE A PARTICIPATING
INTEREST IN YEN SWING LINE LOANS PURSUANT TO PARAGRAPH (E) ABOVE IF A DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND PRIOR TO THE MAKING BY THE
YEN SWING LINE LENDER OF SUCH YEN SWING LINE LOANS, THE YEN SWING LINE LENDER
HAS RECEIVED WRITTEN NOTICE FROM SUCH JAPANESE REVOLVING CREDIT LENDER
SPECIFYING THAT SUCH DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
DESCRIBING THE NATURE THEREOF AND STATING THAT, AS A RESULT THEREOF, SUCH
JAPANESE REVOLVING CREDIT LENDER SHALL CEASE TO MAKE SUCH JAPANESE REVOLVING
CREDIT LOANS AND PURCHASE SUCH PARTICIPATING INTERESTS, AS THE CASE MAY BE;
PROVIDED THAT THE OBLIGATION OF SUCH JAPANESE REVOLVING CREDIT LENDER TO MAKE
SUCH JAPANESE REVOLVING CREDIT LOANS AND TO PURCHASE SUCH PARTICIPATING
INTERESTS SHALL BE REINSTATED UPON THE EARLIER TO OCCUR OF (I) THE DATE UPON
WHICH SUCH JAPANESE REVOLVING CREDIT LENDER NOTIFIES THE YEN SWING LINE LENDER
THAT ITS PRIOR NOTICE HAS BEEN WITHDRAWN AND (II) THE DATE UPON WHICH THE
DEFAULT OR EVENT OF DEFAULT SPECIFIED IN SUCH NOTICE NO LONGER IS CONTINUING.


 

(g)           With regard to any assignment by any Yen Swing Line Lender of any
portion of its interest in Yen Swing Line Loans and/or its Commitments to make
such Loans, the assigning Yen Swing Line Lender and the relevant assignee may
supplement the provisions of any Assignment and Assumption Agreement by which
such assignment is to be made in order to clarify the post-assignment
responsibilities of the assignor and assignee and the capacities in which they
may act with respect to their Commitments to make Yen Swing Line Loans and
otherwise carry out the provisions of this Agreement relating to Yen Swing Line
Loans, so long as such supplemental provisions do not have an adverse impact on
the Agent or any other Lender (unless the Agent or such other Lender shall have
consented to such supplemental provisions in writing).

 

2.8.  Designated Borrowers.  (e)The Subsidiaries listed on Schedule 2.8
(effective as of the date hereof), and such other Subsidiaries as may be
reasonably acceptable to the Agent and the Lenders under the applicable Facility
or Facilities (subject to the provisions of this subsection 2.8), shall be
“Designated Borrowers” hereunder and may receive Loans for their respective
accounts on the terms and conditions set forth in this Agreement.

 


(A)  THE COMPANY MAY AT ANY TIME, UPON NOT LESS THAN 15 BUSINESS DAYS’ NOTICE
FROM THE COMPANY TO THE AGENT (OR SUCH SHORTER PERIOD AS MAY BE AGREED BY THE
AGENT IN ITS SOLE DISCRETION), DESIGNATE ANY ADDITIONAL SUBSIDIARY OF THE
COMPANY (AN “APPLICANT BORROWER”) TO RECEIVE LOANS HEREUNDER BY DELIVERING TO
THE AGENT (WHICH SHALL PROMPTLY DELIVER COUNTERPARTS THEREOF TO EACH LENDER) A
DULY EXECUTED NOTICE AND AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT C (A
“DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT”).  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT PRIOR TO ANY APPLICANT BORROWER BECOMING ENTITLED TO
UTILIZE THE CREDIT FACILITIES PROVIDED FOR HEREIN THE AGENT AND THE LENDERS
UNDER THE APPLICABLE FACILITY OR FACILITIES SHALL HAVE RECEIVED SUCH SUPPORTING
RESOLUTIONS, INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND OTHER DOCUMENTS OR
INFORMATION (INCLUDING, WITHOUT LIMITATION, ALL SUCH DOCUMENTS OR INFORMATION
REQUIRED TO COMPLY WITH THE PATRIOT ACT), IN EACH CASE CONSISTENT WITH THE
DOCUMENTS AND INFORMATION REQUIRED TO BE DELIVERED HEREUNDER WITH RESPECT TO THE
COMPANY ON THE CLOSING DATE (BUT WITH SUCH DIFFERENCES AS MAY BE APPROPRIATE IN
LIGHT OF APPLICABLE LOCAL LAW), AND NOTES SIGNED BY SUCH NEW BORROWERS TO THE
EXTENT ANY LENDERS UNDER THE APPLICABLE FACILITY OR FACILITIES SO REQUIRE.  IF
THE AGENT AND THE LENDERS UNDER THE APPLICABLE FACILITY OR FACILITIES AGREE THAT
AN APPLICANT BORROWER SHALL BE ENTITLED TO RECEIVE LOANS

 

49

--------------------------------------------------------------------------------



 


HEREUNDER, THEN PROMPTLY FOLLOWING RECEIPT OF ALL SUCH REQUESTED RESOLUTIONS,
INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND OTHER DOCUMENTS OR INFORMATION,
THE AGENT SHALL SEND A NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT D (A
“DESIGNATED BORROWER NOTICE”) TO THE COMPANY AND THE LENDERS UNDER THE
APPLICABLE FACILITY OR FACILITIES SPECIFYING THE EFFECTIVE DATE UPON WHICH THE
APPLICANT BORROWER SHALL CONSTITUTE A DESIGNATED BORROWER FOR PURPOSES HEREOF,
WHEREUPON EACH OF SUCH LENDERS AGREES TO PERMIT SUCH DESIGNATED BORROWER TO
RECEIVE LOANS HEREUNDER UNDER THE APPLICABLE FACILITY OR FACILITIES, ON THE
TERMS AND CONDITIONS SET FORTH HEREIN, AND EACH OF THE PARTIES AGREES THAT SUCH
DESIGNATED BORROWER OTHERWISE SHALL BE A BORROWER FOR ALL PURPOSES OF THIS
AGREEMENT.


 


(B)  EACH SUBSIDIARY OF THE COMPANY THAT IS OR BECOMES A “DESIGNATED BORROWER”
PURSUANT TO THIS SUBSECTION 2.8 HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AGENT FOR ALL PURPOSES RELEVANT TO THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, INCLUDING (I) THE GIVING AND RECEIPT OF NOTICES AND (II) THE
EXECUTION AND DELIVERY OF ALL DOCUMENTS, INSTRUMENTS AND CERTIFICATES
CONTEMPLATED HEREIN AND ALL MODIFICATIONS HERETO.  ANY ACKNOWLEDGMENT, CONSENT,
DIRECTION, CERTIFICATION OR OTHER ACTION WHICH MIGHT OTHERWISE BE VALID OR
EFFECTIVE IF GIVEN OR TAKEN ONLY BY THE COMPANY ON BEHALF OF ANY DESIGNATED
BORROWER SHALL ALSO BE VALID AND EFFECTIVE IF GIVEN OR TAKEN BY THE DESIGNATED
BORROWER WHETHER OR NOT THE COMPANY JOINS THERETO.  ANY NOTICE, DEMAND, CONSENT,
ACKNOWLEDGMENT, DIRECTION, CERTIFICATION OR OTHER COMMUNICATION DELIVERED TO THE
COMPANY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE
BEEN DELIVERED TO EACH DESIGNATED BORROWER.


 


(C)  THE COMPANY MAY FROM TIME TO TIME, UPON NOT LESS THAN 15 BUSINESS DAYS’
NOTICE FROM THE COMPANY TO THE AGENT (OR SUCH SHORTER PERIOD AS MAY BE AGREED BY
THE AGENT IN ITS SOLE DISCRETION), TERMINATE A DESIGNATED BORROWER’S STATUS AS
SUCH, PROVIDED THAT THERE ARE NO OUTSTANDING LOANS OR LETTERS OF CREDIT PAYABLE
BY SUCH DESIGNATED BORROWER, OR OTHER AMOUNTS PAYABLE BY SUCH DESIGNATED
BORROWER ON ACCOUNT OF ANY LOANS MADE TO IT, IN EACH CASE AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION; PROVIDED FURTHER THAT, IF SUCH DESIGNATED BORROWER IS
ALSO A GUARANTOR, SUCH TERMINATION WILL NOT AFFECT SUCH DESIGNATED BORROWER’S
OBLIGATIONS AS A GUARANTOR UNDER THE GUARANTY.  THE AGENT WILL PROMPTLY NOTIFY
THE LENDERS OF ANY SUCH TERMINATION OF DESIGNATED BORROWER’S STATUS.


 

2.9.  Termination or Reduction of Commitments.  (f)Optional.  The Company shall
have the right, upon not less than one Business Day’s notice to the Agent (or
applicable Sub-Agent), to terminate the Commitments under any Facility when no
Loans or Letters of Credit are then outstanding under such Facility (after
giving effect to any repayments made at the time such notice is given or such
termination is to take effect) or, from time to time, to reduce the unutilized
portion of the Commitments under any Facility.  Any such reduction shall be in
an amount equal to $5,000,000 or a multiple of $1,000,000 in excess thereof and
shall reduce permanently the Commitments then in effect.  On the date on which
any such reduction or termination takes place with respect to the Japanese
Revolving Credit Facility or the Yen Swing Line Facility, the Agent shall notify
the Yen Swing Line Lenders in writing on such date; provided that the Agent
shall have no liability for any failure to provide such notice.  On the date on
which any such reduction or termination takes place with respect to the Irish
Revolving Credit Facility or the Irish Swing Line Facility, the Agent shall
notify the Irish Swing Line Lenders in writing on such date; provided that the
Agent shall have no liability for any failure to provide such notice.

 

50

--------------------------------------------------------------------------------


 


(A)  MANDATORY.  THE AGGREGATE TERM COMMITMENTS UNDER EACH TERM FACILITY SHALL
BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE BORROWINGS
IN RESPECT OF SUCH TERM FACILITY.


 

2.10.  Prepayments.  (g)Each Borrower may, at any time and from time to time,
prepay the Revolving Credit Loans and the Term Loans, in whole or in part,
without premium or penalty (but subject to the provisions of subsection 2.22),
(i) in the case of Base Rate Loans or Canadian Prime Rate Loans, upon
irrevocable notice to the Agent not later than 11:00 A.M. on the date of such
prepayment and (ii) in the case of Eurocurrency Loans, upon at least two
Business Days’ irrevocable notice to the Agent, in each case specifying the date
and amount of prepayment, the Currency of the Loans to be prepaid, the Facility
under which such Loans are outstanding and the Type or Types of the Loans being
prepaid, and, if of a combination of Types, the amount allocable to each.  Upon
receipt of any such notice the Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to subsection 2.22 and, in the case of prepayments of the Term
Loans only, accrued interest to such date on the amount prepaid.  Term Loans
shall be prepaid in the currency in which such Loans were borrowed.  Amounts
prepaid on account of the Term Loans may not be reborrowed.  Partial prepayments
shall be in an aggregate principal amount equal to the Applicable Borrowing
Minimum or an Applicable Borrowing Multiple in excess thereof.

 


(A)  THE COMPANY (I) SHALL PREPAY ALL SWING LINE LOANS THEN OUTSTANDING
SIMULTANEOUSLY WITH ANY US REVOLVING CREDIT BORROWING AND (II) MAY PREPAY
(WITHOUT PREMIUM OR PENALTY) ANY SWING LINE LOANS THEN OUTSTANDING UPON NOTICE
PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH PAYMENT.


 


(B)  EACH JAPANESE REVOLVING CREDIT BORROWER (I) SHALL PREPAY ALL YEN SWING LINE
LOANS MADE TO IT THAT ARE THEN OUTSTANDING SIMULTANEOUSLY WITH ANY JAPANESE
REVOLVING CREDIT BORROWING BY IT AND (II) MAY PREPAY (WITHOUT PREMIUM OR
PENALTY) ANY YEN SWING LINE LOANS THEN OUTSTANDING UPON NOTICE (IF REQUIRED BY
THE APPLICABLE YEN SWING LINE LENDER) PRIOR TO 10:00 A.M. (TOKYO TIME) ON THE
DATE OF SUCH PAYMENT.


 


(C)  IF, AS A RESULT OF ANY NEGATIVE FLUCTUATIONS IN THE EQUIVALENT IN DOLLARS
OF AVAILABLE FOREIGN CURRENCIES (OR OTHER FOREIGN CURRENCIES IN WHICH
OUTSTANDING LETTERS OF CREDIT MAY BE DENOMINATED), INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO LETTERS OF CREDIT, FROM THE DATE OF ANY BORROWING
(AS DETERMINED ON THE LAST DAY OF EACH FISCAL QUARTER OF THE COMPANY), THE
AGGREGATE AMOUNT OF OUTSTANDING LOANS (PLUS, IN THE CASE OF THE IRISH REVOLVING
CREDIT FACILITY, THE AGGREGATE AVAILABLE LETTER OF CREDIT AMOUNT OF ALL LETTERS
OF CREDIT THEN OUTSTANDING) UNDER ANY FACILITY EXCEEDS 105% OF THE AGGREGATE
AMOUNT OF THE COMMITMENTS UNDER SUCH FACILITY AS THEN IN EFFECT, THE RELEVANT
BORROWERS SHALL, IF REQUESTED (THROUGH THE AGENT) BY THE LENDERS HOLDING A
MAJORITY IN INTEREST OF THE OUTSTANDING LOANS (PLUS, IN THE CASE OF THE IRISH
REVOLVING CREDIT FACILITY, THE AGGREGATE AVAILABLE LETTER OF CREDIT AMOUNT OF
ALL LETTERS OF CREDIT THEN OUTSTANDING) AND COMMITMENTS UNDER SUCH FACILITY
PREPAY THE LOANS WITHIN FIVE BUSINESS DAYS FOLLOWING SUCH BORROWERS’ RECEIPT OF
SUCH REQUEST IN SUCH AMOUNTS AS SHALL BE NECESSARY SO THAT AFTER GIVING EFFECT
THERETO THE AGGREGATE OUTSTANDING AMOUNT OF THE LOANS DOES NOT EXCEED THE
COMMITMENTS, IN EACH CASE UNDER SUCH FACILITY.


 


(D)  EACH IRISH REVOLVING CREDIT BORROWER (I) SHALL PREPAY ALL IRISH SWING LINE
LOANS MADE TO IT THAT ARE THEN OUTSTANDING SIMULTANEOUSLY WITH ANY IRISH

 

51

--------------------------------------------------------------------------------



 


REVOLVING CREDIT BORROWING BY IT AND (II) MAY PREPAY (WITHOUT PREMIUM OR
PENALTY) ANY IRISH SWING LINE LOANS THEN OUTSTANDING UPON NOTICE PRIOR TO THE
IRISH SWING LINE APPLICABLE TIME ON THE DATE OF SUCH PAYMENT.


 


(E)  THE BORROWERS SHALL, ON EACH BUSINESS DAY, IF APPLICABLE, PREPAY (WITH NO
CORRESPONDING COMMITMENT REDUCTION) AN AGGREGATE PRINCIPAL AMOUNT OF THE
REVOLVING CREDIT LOANS OR CASH COLLATERALIZE LETTERS OF CREDIT IN AN AMOUNT
EQUAL TO THE AMOUNT BY WHICH THE AGGREGATE AMOUNT OF REVOLVING CREDIT USAGE IN
RESPECT OF A REVOLVING CREDIT FACILITY (EXCLUDING ANY REVOLVING CREDIT USAGE
PURSUANT TO AN INCREMENTAL COMMITMENT) EXCEEDS (X) THE REVOLVING CREDIT
COMMITMENTS THEN IN EFFECT OF ALL REVOLVING CREDIT LENDERS IN RESPECT OF SUCH
FACILITY (OTHER THAN ANY INCREMENTAL COMMITMENTS OF INCREASING LENDERS) MINUS
(Y) THE AVAILABILITY REDUCTION AMOUNT ATTRIBUTABLE TO SUCH FACILITY.


 

2.11.  Conversion and Continuation Options.  (h)Each Borrower may elect from
time to time to convert Eurocurrency Loans denominated in Dollars to Base Rate
Loans by giving the Agent at least one Business Day’s prior irrevocable notice
of such election; provided that any such conversion of Eurocurrency Loans may
only be made on the last day of an Interest Period with respect thereto.  Each
Borrower may elect from time to time to convert Base Rate Loans to Eurocurrency
Loans denominated in Dollars by giving the Agent at least three Business Days’
prior irrevocable notice of such election.  Any such notice of conversion to
Eurocurrency Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Agent shall
promptly notify each relevant Lender thereof.  All or any part of outstanding
Eurocurrency Loans denominated in Dollars and Base Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Agent has or the Majority Lenders have determined that such conversion is
not appropriate and (ii) no Loan may be converted into a Eurocurrency Loan after
the date that is one month prior to the Termination Date.

 


(A)  ANY EUROCURRENCY LOANS MAY BE CONTINUED AS EUROCURRENCY LOANS IN THE SAME
CURRENCY UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO BY THE APPLICABLE BORROWER GIVING NOTICE TO THE AGENT, IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN
SUBSECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO
SUCH LOANS; PROVIDED THAT (I) NO EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH WHEN
ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE AGENT HAS OR THE
MAJORITY LENDERS HAVE DETERMINED THAT SUCH CONTINUATION IS NOT APPROPRIATE AND
(II) NO EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH AFTER THE DATE THAT IS ONE
MONTH PRIOR TO THE TERMINATION DATE AND PROVIDED, FURTHER, THAT IF (A) THE
APPLICABLE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN
THIS PARAGRAPH, SUCH EUROCURRENCY LOANS SHALL BE CONTINUED ON THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD AS EUROCURRENCY LOANS WITH AN INTEREST PERIOD
OF ONE MONTH AND (B) IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE
PRECEDING PROVISO (I) ANY SUCH EUROCURRENCY LOANS DENOMINATED IN DOLLARS SHALL
BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS AND (II) ANY SUCH EUROCURRENCY
LOANS DENOMINATED IN AN AVAILABLE FOREIGN CURRENCY SHALL BE DEEMED TO BE
EXCHANGED FOR THE EQUIVALENT AMOUNT THEREOF IN DOLLARS AND AUTOMATICALLY
CONVERTED TO BASE RATE LOANS, IN EACH CASE ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD.


 

2.12.  Minimum Amounts of Eurocurrency Borrowings; Interest Periods.  All
Revolving Credit Borrowings and conversions and continuations of Revolving
Credit Loans hereunder and all selections of Interest Periods for Revolving
Credit Loans hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of

 

52

--------------------------------------------------------------------------------


 

the Revolving Credit Loans comprising each Eurocurrency Borrowing of Revolving
Credit Loans shall be equal to the Applicable Borrowing Minimum or an Applicable
Borrowing Multiple in excess thereof and so that there shall not be more than an
aggregate of 35 Eurocurrency Borrowings outstanding at any one time in respect
of the Revolving Credit Facilities.  All Term Borrowings and conversions and
continuations of Term Loans hereunder and all selections of Interest Periods for
Term Loans hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, there shall not be more than an
aggregate of 35 Eurocurrency Borrowings outstanding at any one time in respect
of the Term Facilities.

 

2.13.  Repayment of Loans and Letter of Credit Drawings; Evidence of Debt. 
(i)Each Borrower shall repay the aggregate outstanding principal amount of the
Term Loans made to such Borrower to the Agent (or applicable Sub-Agent) for the
ratable account of the Term Loan Lenders on the Termination Date (or such
earlier date as the Term Loans become due and payable pursuant to Section 7) in
the currency in which such Loans were borrowed.

 


(A)  EACH BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE APPLICABLE
AGENT (OR APPLICABLE SUB-AGENT) FOR THE RATABLE ACCOUNT OF THE REVOLVING CREDIT
LENDERS UNDER EACH FACILITY ON THE TERMINATION DATE (OR SUCH EARLIER DATE AS THE
REVOLVING CREDIT LOANS UNDER SUCH FACILITY BECOME DUE AND PAYABLE PURSUANT TO
SECTION 7), THE UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING CREDIT LOAN
(INCLUDING, WITHOUT LIMITATION, EACH SWING LINE LOAN, IRISH SWING LINE LOAN AND
YEN SWING LINE LOAN, IF ANY) MADE TO SUCH BORROWER UNDER SUCH FACILITY; PROVIDED
THAT YEN SWING LINE LOANS (INCLUDING YEN OVERDRAFT SWING LINE LOANS) AND ANY
INTEREST THEREON MAY BE REPAID DIRECTLY TO THE YEN SWING LINE LENDER AND IRISH
SWING LINE LOANS AND ANY INTEREST THEREON MAY BE REPAID DIRECTLY TO THE IRISH
SWING LINE LENDER.


 


(B)  EACH CANADIAN REVOLVING CREDIT BORROWER AGREES TO REPAY TO THE CANADIAN
SUB-AGENT FOR THE RATABLE ACCOUNT OF EACH CANADIAN REVOLVING CREDIT LENDER ON
THE TERMINATION DATE (OR SUCH EARLIER DATE AS THE CANADIAN REVOLVING CREDIT
LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 7), THE UNPAID PRINCIPAL AMOUNT
OF THE CANADIAN REVOLVING CREDIT LOANS MADE TO IT AND THEN OUTSTANDING.  IF,
NOTWITHSTANDING SUBSECTION 2.5, A BANKERS’ ACCEPTANCE REMAINS OUTSTANDING ON THE
TERMINATION DATE (OR SUCH EARLIER DATE AS THE CANADIAN REVOLVING CREDIT LOANS
BECOME DUE AND PAYABLE PURSUANT TO SECTION 7), THE APPLICABLE CANADIAN REVOLVING
CREDIT BORROWER SHALL, ON THE TERMINATION DATE OR SUCH EARLIER DATE, POST CASH
COLLATERAL WITH THE SUB-AGENT IN AN AMOUNT SUFFICIENT TO ENABLE SUCH BANKERS’
ACCEPTANCE TO BE PAID AT MATURITY THEREOF.


 


(C)  EACH BORROWER HEREBY FURTHER AGREES TO PAY INTEREST IN IMMEDIATELY
AVAILABLE FUNDS AT THE OFFICE OF THE AGENT ON THE UNPAID PRINCIPAL AMOUNT OF
EACH LOAN MADE TO SUCH BORROWER FROM TIME TO TIME FROM THE DATE HEREOF UNTIL
PAYMENT IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN
SUBSECTION 2.14.


 


(D)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE APPLICABLE BORROWER TO THE
APPROPRIATE FUNDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
FUNDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH FUNDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.

 

53

--------------------------------------------------------------------------------



 


(E)  THE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO SUBSECTION 10.7(B), AND A
SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND SUBACCOUNTS (TAKEN TOGETHER)
SHALL BE RECORDED (I) THE AMOUNT OF EACH REVOLVING CREDIT LOAN AND TERM LOAN
MADE HEREUNDER, THE TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE APPLICABLE BORROWER TO EACH LENDER HEREUNDER AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT HEREUNDER FROM THE BORROWERS
AND EACH LENDER’S SHARE THEREOF.


 


(F)  THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPHS (E) AND (F) OF THIS SUBSECTION 2.13 SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWERS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR
SUCH SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY (WITH APPLICABLE INTEREST) THE
LOANS MADE TO THE BORROWERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(G)  EACH REVOLVING LOAN AND TERM LOAN OF A LENDER (OTHER THAN BANKER’S
ACCEPTANCES) MAY BE EVIDENCED (IF REQUESTED BY SUCH LENDER) BY A NOTE ISSUED BY
THE APPLICABLE BORROWER IN ACCORDANCE WITH SUBSECTION 10.7(D).


 


(H)  THE PAYMENT OBLIGATIONS OF EACH BORROWER UNDER ANY LETTER OF CREDIT
AGREEMENT RELATING TO ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF SUCH
BORROWER SHALL BE ABSOLUTE AND UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH LETTER OF
CREDIT AGREEMENT (IT BEING UNDERSTOOD THAT IN THE EVENT OF ANY CONFLICT BETWEEN
THIS AGREEMENT AND ANY LETTER OF CREDIT AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT SHALL GOVERN) UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING CIRCUMSTANCES (IT BEING UNDERSTOOD THAT ANY SUCH PAYMENT BY SUCH
BORROWER IS WITHOUT PREJUDICE TO, AND DOES NOT CONSTITUTE A WAIVER OF, ANY
RIGHTS (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO ASSERT ANY CLAIM BY SEPARATE
SUIT OR COMPULSORY COUNTERCLAIM) SUCH BORROWER MIGHT HAVE OR MIGHT ACQUIRE AS A
RESULT OF THE PAYMENT BY ANY ISSUING BANK OF ANY DRAFT OR THE REIMBURSEMENT BY
SUCH BORROWER THEREOF), PROVIDED THAT NOTWITHSTANDING THE FOLLOWING, NO BORROWER
SHALL IN ANY EVENT BE OBLIGATED TO REIMBURSE SUCH ISSUING BANK FOR ANY WRONGFUL
PAYMENT MADE BY SUCH ISSUING BANK UNDER ANY LETTER OF CREDIT AS A RESULT OF ACTS
OR OMISSION CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE:


 

(I)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY NOTE, ANY
LETTER OF CREDIT AGREEMENT, ANY LETTER OF CREDIT OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATING THERETO (ALL OF THE FOREGOING BEING, COLLECTIVELY, THE “L/C
RELATED DOCUMENTS”);

 

(II)  ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY OF THE OBLIGATIONS OF SUCH BORROWER IN RESPECT OF ANY L/C
RELATED DOCUMENT OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE
FROM ALL OR ANY OF THE L/C RELATED DOCUMENTS;

 

(III)  THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT THAT SUCH
BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF A
LETTER

 

54

--------------------------------------------------------------------------------


 

OF CREDIT (OR ANY PERSONS FOR WHICH ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE
MAY BE ACTING), ANY ISSUING BANK, THE AGENT, ANY LENDER OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE L/C RELATED
DOCUMENTS OR ANY UNRELATED TRANSACTION;

 

(IV)  ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(V)  PAYMENT BY ANY ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION
OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT;

 

(VI)  ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY
GUARANTEE FOR ALL OR ANY OF THE OBLIGATIONS OF SUCH BORROWER IN RESPECT OF THE
L/C RELATED DOCUMENTS; OR

 

(VII)  ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY OTHER CIRCUMSTANCE THAT
MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, SUCH
BORROWER OR A GUARANTOR.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is understood and agreed that the obligations of the Borrowers in
their respective capacities as such under this Agreement or any other Loan
Document are several and not joint (it being understood that this subsection
2.13(i) shall in no way limit the obligations of the Company under Section 8 of
this Agreement or the obligations of any Guarantor in its capacity as such under
the Guaranty).

 

2.14.  Interest Rates and Payment Dates.  (j)Each Base Rate Loan shall bear
interest at a rate per annum equal at all times to the Base Rate.

 


(A)  EACH CANADIAN PRIME RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
AT ALL TIMES TO THE CANADIAN PRIME RATE.


 


(B)  EACH SWING LINE LOAN SHALL BEAR INTEREST AT A RATE EQUAL TO THE FEDERAL
FUNDS RATE (AS DETERMINED BY THE AGENT FROM TIME TO TIME) PLUS THE APPLICABLE
MARGIN THEN IN EFFECT FOR EUROCURRENCY LOANS.


 


(C)  EACH YEN SWING LINE LOAN (OTHER THAN YEN OVERDRAFT SWING LINE LOANS) SHALL
BEAR INTEREST AT A RATE EQUAL TO (I) IN THE CASE OF YEN SWING LINE LOANS MADE BY
BTMU AS YEN SWING LINE LENDER, THE SHORT TERM PRIME RATE MINUS 0.60% PER ANNUM
OR (II) IN THE CASE OF YEN SWING LINE LOANS MADE BY YEN SWING LINE LENDERS OTHER
THAN BTMU, THE YEN SWING LINE RATE.  IN THE CASE OF YEN SWING LINE LOANS MADE
AVAILABLE BY BTMU, IN THE EVENT (AN “ADJUSTMENT EVENT”) THAT, ON THE FIRST DAY
OF ANY CALENDAR MONTH, THE SHORT TERM PRIME RATE (AS OF SUCH DATE) MINUS 0.60%
PER ANNUM EITHER (I) EXCEEDS THE RATE (THE “FORMULA RATE”) EQUAL TO THE SUM OF
(A) THE AVERAGE ONE-MONTH EUROCURRENCY RATE FOR YEN-DENOMINATED BORROWINGS (THE
“AVERAGE EUROCURRENCY RATE”) FOR THE IMMEDIATELY PRECEDING FULL CALENDAR MONTH,
(B) THE APPLICABLE MARGIN (AS OF SUCH DATE) AND (C) 0.10% PER

 

55

--------------------------------------------------------------------------------



 


ANNUM OR (II) IS LESS THAN SUCH FORMULA RATE MINUS 0.20% PER ANNUM, THEN, IN
EITHER SUCH CASE, BTMU MAY, AND UPON RECEIPT OF WRITTEN REQUEST FROM ANY OF THE
JAPANESE BORROWERS SHALL (IN EACH CASE WITHOUT THE CONSENT OF ANY OTHER PARTY TO
THIS AGREEMENT), CHANGE THE RATE PER ANNUM APPLICABLE TO YEN SWING LINE LOANS
PURSUANT TO THIS SECTION 2.14(D) (WITH SUCH CHANGE TAKING EFFECT ON THE TENTH
BUSINESS DAY FOLLOWING THE RECEIPT OF SUCH REQUEST OR THE DECISION BY BTMU TO
MAKE SUCH CHANGE) TO A RATE PER ANNUM EQUAL TO SUCH FORMULA RATE MINUS 0.10% PER
ANNUM; PROVIDED THAT, IF NO ADJUSTMENT EVENT EXISTS ON THE FIRST DAY OF ANY
CALENDAR MONTH, THE RATE PER ANNUM APPLICABLE TO YEN SWING LINE LOANS MADE BY
BTMU PURSUANT TO THIS SECTION 2.14(D) SHALL REMAIN EQUAL TO (OR SHALL REVERT TO,
AS APPLICABLE) THE FORMULA RATE MINUS 0.10% PER ANNUM.  AT THE END OF EACH
CALENDAR MONTH, ANY ONE OF THE JAPANESE BORROWERS SHALL CALCULATE THE AVERAGE
EUROCURRENCY RATE FOR THE IMMEDIATELY PRECEDING FULL CALENDAR MONTH FOR THE
PURPOSE OF COMPUTING THE INTEREST RATE FOR THE IMMEDIATELY FOLLOWING MONTH AND
SHALL PROVIDE SUCH CALCULATIONS TO THE AGENT AND BTMU FOR USE IN SETTING THE
INTEREST RATE FOR YEN SWING LINE LOANS MADE AVAILABLE BY BTMU FOR THE FOLLOWING
CALENDAR MONTH (SUBJECT TO THE APPROVAL OF SUCH CALCULATION BY BTMU).


 


(D)  EACH YEN OVERDRAFT SWING LINE LOAN SHALL BEAR INTEREST AT A RATE EQUAL TO
(I) IN THE CASE OF YEN OVERDRAFT SWING LINE LOANS MADE BY BTMU AS YEN OVERDRAFT
SWING LINE LENDER, THE SHORT TERM PRIME RATE PLUS 0.00% PER ANNUM OR (II) IN THE
CASE OF YEN OVERDRAFT SWING LINE LOANS MADE BY YEN OVERDRAFT SWING LINE LENDERS
OTHER THAN BTMU, THE YEN SWING LINE RATE.


 


(E)  SUBJECT TO SUBSECTION 2.20(C), THE LOANS COMPRISING EACH EUROCURRENCY
BORROWING SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO, IN THE CASE OF EACH
EUROCURRENCY REVOLVING CREDIT LOAN AND EACH EUROCURRENCY TERM LOAN, THE
EUROCURRENCY RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH EUROCURRENCY
BORROWING PLUS THE APPLICABLE MARGIN PLUS (IN THE CASE OF A EUROCURRENCY RATE
LOAN OF ANY LENDER WHICH IS MADE FROM A FUNDING OFFICE IN THE UNITED KINGDOM OR
A PARTICIPATING MEMBER OF THE EUROPEAN UNION) THE MANDATORY COST, IF ANY.


 


(F)  INTEREST SHALL BE PAYABLE (OTHER THAN IN RESPECT OF BORROWINGS BY WAY OF
BANKERS’ ACCEPTANCES) IN ARREARS ON EACH INTEREST PAYMENT DATE; PROVIDED THAT
INTEREST ACCRUING PURSUANT TO PARAGRAPH (I) OF THIS SUBSECTION 2.14 SHALL BE
PAYABLE FROM TIME TO TIME ON DEMAND AND ACCRUED INTEREST ON ANY IRISH SWING LINE
LOAN [OR] YEN SWING LINE LOAN SHALL BE PAYABLE AT THE TIME SUCH LOAN IS REPAID.


 


(G)  THE “APPLICABLE MARGIN” WITH RESPECT TO EACH EUROCURRENCY REVOLVING CREDIT
LOAN, EACH EUROCURRENCY TERM LOAN, EACH IRISH SWING LINE LOAN, EACH YEN SWING
LINE LOAN AND EACH SWING LINE LOAN, AT ANY DATE SHALL BE THE APPLICABLE
PERCENTAGE AMOUNT SET FORTH IN THE TABLE BELOW BASED UPON THE APPLICABLE RATING
OF THE INDEX DEBT ON SUCH DATE:

 

56

--------------------------------------------------------------------------------


 

 

 

Level 1
Index Debt
rated:

 

Level 2
Index Debt
rated:

 

Level 3
Index Debt
rated:

 

Level 4
Index Debt
rated:

S&P

 

BBB+ or better

 

BBB

 

BBB-

 

Lower than Level 3

Fitch

 

BBB+ or better

 

BBB

 

BBB-

 

Lower than Level 3

Moody’s

 

Baa1 or better

 

Baa2

 

Baa3

 

Lower than Level 3

Applicable Margin

 

0.600%

 

0.675%

 

0.750%

 

0.925%

 

In the event that, and from and after the time and for so long as (but only for
so long as), the ratings established by S&P, Fitch and Moody’s are split, the
applicable Level shall be determined exclusively by reference to the highest of
the available ratings except that, in the event that the lowest of such ratings
is more than one level below the highest of such ratings, then pricing will be
determined based on the lower of the two highest ratings.  If S& P, Fitch or
Moody’s shall cease to issue ratings of debt securities generally, then the
Agent and the Company shall negotiate in good faith to agree upon a substitute
rating agency (and to correlate the system of ratings of such substitute rating
agency with that of the rating agency for which it is substituting) and
(i) until such substitute rating agency is agreed upon, the foregoing test may
be satisfied on the basis of the rating assigned by the other such rating
agencies and (ii) after such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
rating agencies and such substitute rating agency.

 


(H)  IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN, (II) ANY
INTEREST PAYABLE THEREON OR (III) ANY FACILITY FEE OR OTHER AMOUNT PAYABLE
HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO
(INCLUDING ANY MANDATORY COST) PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SUBSECTION 2.14 PLUS 2.00% FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT
IS PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).  FOR PURPOSES OF THIS
AGREEMENT, PRINCIPAL SHALL BE “OVERDUE” ONLY IF NOT PAID IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION 2.13.


 


(I)  EACH IRISH SWING LINE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL AT
ALL TIMES TO THE APPLICABLE IRISH SWING LINE RATE.


 

2.15.  Facility Fee.  (a) The Company shall pay to the Agent, for the account of
each Lender, a facility fee at the rate per annum equal to (a) for each day that
the applicable level of the Company is Level 1, 0.100%, (b) for each day that
the applicable Level of the Company is Level 2, 0.125%, (c) for each day that
the applicable Level of the Company is Level 3, 0.150% and (d) for each day that
the applicable Level of the Company is Level 4, 0.175%, in each case of the sum
of (x) the aggregate Revolving Credit Commitments of (or if the Revolving Credit
Commitments have been terminated, the aggregate principal amount of the
Revolving Credit Loans made by) such Lender, plus (y) the aggregate Term
Commitments of (or if the Term Commitments have been terminated, the aggregate
outstanding principal of the Term Loans made by) such Lender, in each case in
effect or outstanding, as applicable, on such day.  On the first Business Day
following the last day of each fiscal quarter of the Company and on the
Termination Date (or, if earlier, on the date upon which both the Commitments
are terminated and the Loans are paid in full), the Company shall pay to the
Agent, for the ratable benefit of each Lender, the portion of such facility fee
which accrued during the fiscal quarter most recently ended (or, in the case of
the payment due on the Termination Date, the portion thereof ending on such
date).

 

(b)           Each Borrower shall pay to the Agent for the account of each Irish
Revolving Credit Lender a commission on such Lender’s Irish Revolving Credit
Commitment Percentage of the

 

57

--------------------------------------------------------------------------------


 

average daily aggregate Available Letter of Credit Amount of all Letters of
Credit issued for the account of such Borrower and outstanding from time to time
at a rate per annum equal to the Eurocurrency Margin in effect from time to time
during such calendar quarter, payable quarterly in arrears on each March 31,
June 30, September 30 and December 31 and on the Termination Date.

 

(c)           Each Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee and such other commissions, issuance fees, transfer fees and
other fees and charges as such Borrower and such Issuing Bank shall agree in
connection with the Issuance or administration of each Letter of Credit issued
by such Issuing Bank for the account of such Borrower.

 

2.16.  Computation of Interest and Fees.  (k)Interest on all Loans shall be
computed on the basis of the actual number of days elapsed over a year of 360
days or, in the case of Base Rate Loans and Canadian Prime Rate Loans, a year of
365 or 366 days as appropriate (in each case including the first day but
excluding the last day).  Each determination of an interest rate by the Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error.  All fees shall
be computed on the basis of a year composed of twelve 30-day months.  The Agent
shall, at any time and from time to time upon request of the Company, deliver to
the Company a statement showing the quotations used by the Agent in determining
any interest rate applicable to Revolving Credit Loans or Term Loans pursuant to
this Agreement.

 


(A)  IF ANY REFERENCE LENDER SHALL FOR ANY REASON NO LONGER HAVE A COMMITMENT,
SUCH REFERENCE LENDER SHALL THEREUPON CEASE TO BE A REFERENCE LENDER, AND IF, AS
A RESULT THEREOF, THERE SHALL ONLY BE ONE REFERENCE LENDER REMAINING, THE
COMPANY AND THE AGENT (AFTER CONSULTATION WITH THE LENDERS) SHALL, BY NOTICE TO
THE LENDERS, DESIGNATE ANOTHER LENDER AS A REFERENCE LENDER SO THAT THERE SHALL
AT ALL TIMES BE AT LEAST TWO REFERENCE LENDERS.


 


(B)  EACH REFERENCE LENDER SHALL USE ITS BEST EFFORTS TO FURNISH QUOTATIONS OF
RATES TO THE AGENT AS CONTEMPLATED HEREBY.  IF ANY OF THE REFERENCE LENDERS
SHALL BE UNABLE OR SHALL OTHERWISE FAIL TO SUPPLY SUCH RATES TO THE AGENT UPON
ITS REQUEST, THE RATE OF INTEREST SHALL, SUBJECT TO THE PROVISIONS OF SUBSECTION
2.17, BE DETERMINED ON THE BASIS OF THE QUOTATIONS OF THE REMAINING REFERENCE
LENDERS.


 


(C)  WITH RESPECT TO LOANS MADE TO A CANADIAN REVOLVING CREDIT BORROWER,
WHENEVER A RATE OF INTEREST HEREUNDER IS CALCULATED ON THE BASIS OF A YEAR (THE
“DEEMED YEAR”) WHICH CONTAINS FEWER DAYS THAN THE ACTUAL NUMBER OF DAYS IN THE
CALENDAR YEAR OF CALCULATION, SUCH RATE OF INTEREST SHALL BE EXPRESSED AS A
YEARLY RATE FOR PURPOSES OF THE INTEREST ACT (CANADA) BY MULTIPLYING SUCH RATE
OF INTEREST BY THE ACTUAL NUMBER OF DAYS IN THE CALENDAR YEAR OF CALCULATION AND
DIVIDING IT BY THE NUMBER OF DAYS IN THE DEEMED YEAR.


 


(D)  WITH RESPECT TO LOANS MADE TO A CANADIAN REVOLVING CREDIT BORROWER, THE
PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST SHALL NOT APPLY TO ANY INTEREST
CALCULATION UNDER THIS AGREEMENT; ALL INTEREST PAYMENTS TO BE MADE HEREUNDER
SHALL BE PAID WITHOUT ALLOWANCE OR DEDUCTION FOR REINVESTMENT OR OTHERWISE,
BEFORE AND AFTER MATURITY, DEFAULT AND JUDGMENT.  THE RATES OF INTEREST
SPECIFIED IN THIS AGREEMENT ARE INTENDED TO BE NOMINAL RATES AND NOT EFFECTIVE
RATES.  INTEREST CALCULATED HEREUNDER SHALL BE CALCULATED USING THE NOMINAL RATE
METHOD AND NOT THE EFFECTIVE RATE METHOD OF CALCULATION.

 

58

--------------------------------------------------------------------------------



 


(E)  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL THE
AGGREGATE “INTEREST” (AS DEFINED IN SECTION 347 OF THE CRIMINAL CODE (CANADA))
PAYABLE BY A CANADIAN REVOLVING CREDIT BORROWER UNDER THIS AGREEMENT EXCEED THE
EFFECTIVE ANNUAL RATE OF INTEREST ON THE “CREDIT ADVANCED” (AS DEFINED IN THE
SECTION) UNDER THIS AGREEMENT LAWFULLY PERMITTED BY THAT SECTION AND, IF ANY
PAYMENT, COLLECTION OR DEMAND PURSUANT TO THIS AGREEMENT IN RESPECT OF
“INTEREST” (AS DEFINED IN THAT SECTION) IS DETERMINED TO BE CONTRARY TO THE
PROVISIONS OF THAT SECTION, SUCH PAYMENT, COLLECTION OR DEMAND SHALL BE DEEMED
TO HAVE BEEN MADE BY MUTUAL MISTAKE OF SUCH CANADIAN REVOLVING CREDIT BORROWER,
THE CANADIAN SUB-AGENT AND THE CANADIAN REVOLVING CREDIT LENDERS AND THE AMOUNT
OF SUCH PAYMENT OR COLLECTION SHALL BE REFUNDED TO SUCH CANADIAN REVOLVING
CREDIT BORROWER.  FOR THE PURPOSES OF THIS AGREEMENT, THE EFFECTIVE ANNUAL RATE
OF INTEREST SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACTUARIAL
PRACTICES AND PRINCIPLES OVER THE RELEVANT TERM AND, IN THE EVENT OF A DISPUTE,
A CERTIFICATE OF A FELLOW OF THE CANADIAN INSTITUTE OF ACTUARIES APPOINTED BY
THE CANADIAN SUB-AGENT WILL BE PRIMA FACIE EVIDENCE OF SUCH RATE.


 

2.17.  Inability to Determine Interest Rate.  If the Eurocurrency Rate cannot be
determined by the Agent in the manner specified in the definition of the term
“Eurocurrency Rate” contained in subsection 1.1 of this Agreement, the Agent
shall give telecopy or telephonic notice thereof to the Borrowers and the
Lenders as soon as practicable thereafter.  Until such time as the Eurocurrency
Rate can be determined by the Agent in the manner specified in the definition of
such term contained in said subsection 1.1, no further Eurocurrency Loans shall
be continued as such at the end of the then current Interest Period or (other
than any Eurocurrency Loans previously requested and with respect to which the
Eurocurrency Rate previously was determined) shall be made, nor shall the
Borrowers have the right to convert Base Rate Loans to Eurocurrency Loans.

 

2.18.  Pro Rata Treatment and Payments.  (l)Each Revolving Credit Borrowing from
the Lenders hereunder, each payment by the Company on account of any facility
fee hereunder and (except as provided in subsection 2.23(c)) any reduction of
the Revolving Credit Commitments of the Revolving Credit Lenders shall be made
pro rata according to the relevant respective Revolving Credit Commitment
Percentages of the Revolving Credit Lenders under the relevant Revolving Credit
Facility.  Each Term Borrowing from the Term Loan Lenders hereunder and (except
as provided in subsection 2.23(c)) any reduction of the Term Commitments of the
Term Loan Lenders shall be made pro rata according to the respective Term
Commitments of the Term Loan Lenders under the relevant Term Loan Facility. 
Each payment (including each prepayment) by any Borrower on account of principal
of and interest on the Revolving Credit Loans or Term Loans under any Facility
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Credit Loans or Term Loans made to such Borrower then held by
the Lenders under such Facility.  Each payment by the Company on account of
principal of or interest on the Swing Line Loans shall be made pro rata
according to the respective outstanding principal amounts of the Swing Line
Loans then held by the Swing Line Lenders.  Each payment by a Japanese Borrower
on account of principal of or interest on the Yen Swing Line Loans shall be made
pro rata according to the respective outstanding principal amounts of the Yen
Swing Line Loans then held by the Yen Swing Line Lenders.  Each payment by the
Company on account of principal of or interest on the Irish Swing Line Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Irish Swing Line Loans then held by the Irish Swing Line Lenders.

 


(A)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWERS HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM.  ALL PAYMENTS (INCLUDING PREPAYMENTS) IN
RESPECT OF LOANS IN ANY CURRENCY SHALL BE MADE IN SUCH CURRENCY

 

59

--------------------------------------------------------------------------------



 


AND IN IMMEDIATELY AVAILABLE FUNDS AT THE PAYMENT OFFICE, AND AT OR PRIOR TO
12:00 NOON (LOCAL TIME AT THE APPLICABLE PAYMENT OFFICE), ON THE DUE DATE
THEREOF.  THE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE RELEVANT LENDERS
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
(OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL
BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF ANY PAYMENT ON
A EUROCURRENCY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY,
THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


 


(B)  UNLESS THE AGENT (OR APPLICABLE SUB-AGENT) SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO THE DEADLINE FOR FUNDING A BORROWING THAT SUCH
LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS PRO RATA SHARE OF SUCH
BORROWING AVAILABLE TO THE AGENT (OR APPLICABLE SUB-AGENT), THE AGENT (OR
APPLICABLE SUB-AGENT) MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE AGENT (OR APPLICABLE SUB-AGENT), AND THE AGENT (OR APPLICABLE
SUB-AGENT) MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
APPLICABLE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE AGENT (OR APPLICABLE SUB-AGENT) BY THE REQUIRED TIME ON THE
BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE AGENT (OR APPLICABLE
SUB-AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE
DAILY AVERAGE FEDERAL FUNDS RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH
AMOUNT IMMEDIATELY AVAILABLE TO THE AGENT (OR APPLICABLE SUB-AGENT).  A
CERTIFICATE OF THE AGENT (OR APPLICABLE SUB-AGENT) SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION 2.18 SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S PRO RATA SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE AGENT (OR APPLICABLE SUB-AGENT) BY SUCH
LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE AGENT (OR
APPLICABLE SUB-AGENT) SHALL BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST
THEREON (SUCH INTEREST BEING IN LIEU OF AND NOT IN ADDITION TO ANY INTEREST
OTHERWISE PAYABLE PURSUANT TO SUBSECTION 2.13) AT THE FEDERAL FUNDS RATE, ON
DEMAND, FROM THE APPLICABLE BORROWER.


 

2.19.  Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Agent and the Company describing the relevant provisions
of such Requirement of Law (and, if the Company shall so request, provide the
Company with a memorandum or opinion of counsel of recognized standing (as
selected by such Lender) as to such illegality), following which (a) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert Base Rate Loans to Eurocurrency Loans
shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall (i) if such Eurocurrency Loans are denominated
in Dollars, be converted automatically to Base Rate Loans and (ii) if such
Eurocurrency Loans are denominated in an Available Foreign Currency, be deemed
to be exchanged for the Equivalent amount in Dollars of such Loans and converted
automatically to Base Rate Loans, in each case, (A) on the respective last days
of the then current Interest Periods with respect to such

 

60

--------------------------------------------------------------------------------


 

Loans or (B) within such earlier period as required by law.  If any such
conversion of a Eurocurrency Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the applicable Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
subsection 2.22.

 

2.20.  Increased Costs.  Except with respect to Taxes, which are governed
exclusively by subsection 2.21 of this Agreement, (m)if there shall be (i) any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining any Loans, (ii) any reduction in any amount receivable in respect
thereof or (iii) in the case of any Eurocurrency Borrowing, without duplication,
any failure of the Mandatory Cost (as calculated hereunder) to cover the cost to
any Lender of complying with the requirements of the Bank of England and/or the
Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans, and, in each case, such
increased cost or reduced amount receivable is due to either:

 

(x)  the introduction of or any change in or in the interpretation of any law or
regulation after the date hereof; or

 

(y)  the compliance with any guideline or request made after the date hereof
from any central bank or other Governmental Authority (whether or not having the
force of law),

 

then (subject to the provisions of subsection 2.23) the applicable Borrower
shall from time to time, upon written demand by such Lender pay such Lender
additional amounts sufficient to compensate such Lender for such increased cost
or reduced amount receivable.  The foregoing provisions of this clause (a) shall
not apply to the extent that any increase in cost or reduction in amount
receivable is compensated for by the payment of the Mandatory Cost.

 


(A)  IF ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT (I) THE APPLICABILITY
OF ANY LAW, RULE, REGULATION OR GUIDELINE ADOPTED AFTER THE DATE HEREOF PURSUANT
TO OR ARISING OUT OF THE JULY 1988 PAPER OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS,” OR (II) THE ADOPTION AFTER THE DATE
HEREOF OF ANY OTHER LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL
ADEQUACY AFFECTING SUCH LENDER, OR (III) ANY CHANGE ARISING AFTER THE DATE
HEREOF IN THE FOREGOING OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY OF THE
FOREGOING BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY
SUCH LENDER (OR ANY FUNDING OFFICE OF SUCH LENDER), OR ANY HOLDING COMPANY FOR
SUCH LENDER WHICH IS SUBJECT TO ANY OF THE CAPITAL REQUIREMENTS DESCRIBED ABOVE,
WITH ANY REQUEST OR DIRECTIVE OF GENERAL APPLICATION ISSUED AFTER THE DATE
HEREOF REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF ANY SUCH HOLDING COMPANY AS A DIRECT CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR ANY SUCH HOLDING COMPANY
COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH HOLDING COMPANY
WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE
MATERIAL, THEN (SUBJECT TO THE PROVISIONS OF SUBSECTION 2.23) FROM TIME TO TIME
SUCH LENDER MAY REQUEST THE APPLICABLE BORROWER TO PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ANY SUCH HOLDING COMPANY
FOR ANY SUCH REDUCTION SUFFERED, NET OF THE SAVINGS (IF ANY) WHICH MAY BE
REASONABLY PROJECTED TO BE ASSOCIATED WITH SUCH INCREASED CAPITAL REQUIREMENT. 
ANY CERTIFICATE AS TO SUCH

 

61

--------------------------------------------------------------------------------



 


AMOUNTS WHICH IS DELIVERED PURSUANT TO SUBSECTION 2.23(A) SHALL, IN ADDITION TO
ANY ITEMS REQUIRED BY SUBSECTION 2.23(A), INCLUDE THE CALCULATION OF THE SAVINGS
(IF ANY) WHICH MAY BE REASONABLY PROJECTED TO BE ASSOCIATED WITH SUCH INCREASED
CAPITAL REQUIREMENT; PROVIDED THAT IN NO EVENT SHALL ANY LENDER BE OBLIGATED TO
PAY OR REFUND ANY AMOUNTS TO THE BORROWERS ON ACCOUNT OF SUCH SAVINGS.


 


(B)  IN THE EVENT THAT ANY GOVERNMENTAL AUTHORITY SHALL IMPOSE ANY EUROCURRENCY
RESERVE REQUIREMENTS WHICH INCREASE THE COST TO ANY LENDER OF MAKING OR
MAINTAINING EUROCURRENCY LOANS, THEN (SUBJECT TO THE PROVISIONS OF SUBSECTION
2.23) THE APPLICABLE BORROWER SHALL THEREAFTER PAY IN RESPECT OF THE
EUROCURRENCY LOANS OF SUCH LENDER A RATE OF INTEREST BASED UPON THE EUROCURRENCY
RESERVE RATE (RATHER THAN UPON THE EUROCURRENCY RATE).  FROM AND AFTER THE
DELIVERY TO THE APPLICABLE BORROWER OF THE CERTIFICATE REQUIRED BY SUBSECTION
2.23(A), ALL REFERENCES CONTAINED IN THIS AGREEMENT TO THE EUROCURRENCY RATE
SHALL BE DEEMED TO BE REFERENCES TO THE EUROCURRENCY RESERVE RATE WITH RESPECT
TO EACH SUCH AFFECTED LENDER.


 

2.21.  Taxes.  (n)All payments made by each Borrower under this Agreement and
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(collectively, “Taxes”), now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority, excluding net income taxes and
franchise taxes or any other tax based upon net income imposed on the Agent or
any Lender as a result of a present or former connection between the Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Agent or any Lender hereunder, the amounts so payable to the Agent or such
Lender shall be increased to the extent necessary to yield to the Agent or such
Lender (after payment of all Non-Excluded Taxes) a net amount equal to the
amount it would have received had no such deduction or withholding been made. 
Notwithstanding the foregoing, no Borrower shall be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (b) of this subsection 2.21, (ii) that are withholding
taxes applicable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from such
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph,
(iii) that are imposed by Canada on any amount paid or credited under the
Canadian Revolving Credit Facility to any Lender that is a non-resident for
purposes of the Income Tax Act (Canada) in respect of such amount or (iv) that
are imposed by Ireland on any amount paid or credited to any Lender where the 
confirmations given in accordance with paragraphs 2.21(f)(Y) or 2.21(f)(Z) on
the date hereof, or on the date on which a Lender becomes a party to this
Agreement, prove to be incorrect.  Whenever any Non-Excluded Taxes are payable
by any Borrower, as promptly as possible thereafter, the applicable Borrower
shall send to the Agent for its own account or for the account of such Lender,
as the case may be, a certified copy of an original official receipt received by
the applicable Borrower showing payment thereof.  If any Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Agent the required receipts or other required documentary evidence,
such Borrower shall indemnify the Agent, each Sub-Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the Agent or
any Lender as a result of any such failure.  The agreements in this subsection

 

62

--------------------------------------------------------------------------------


 

2.21 shall survive the termination of this Agreement and the payment of all
other amounts payable hereunder.

 


(A)  EACH LENDER THAT IS NOT A “U.S. PERSON” AS DEFINED IN SECTION 7701(A)(30)
OF THE CODE (“NON-US LENDER”) SHALL:


 

(X)(I)  ON OR BEFORE THE DATE SUCH NON-US LENDER BECOMES A LENDER OR A
PARTICIPANT UNDER THIS AGREEMENT, DELIVER TO THE BORROWERS AND THE AGENT TWO
DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR
W-8ECI, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, CERTIFYING THAT IT IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION, WITHHOLDING
OR BACKUP WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES;

 

(II)  IF, AND TO THE EXTENT, SUCH LENDER IS LEGALLY ENTITLED TO DO SO, DELIVER
TO THE BORROWERS AND THE AGENT TWO FURTHER COPIES OF ANY SUCH FORM OR
CERTIFICATION ON OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES
OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN
THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE BORROWERS; AND

 

(III)  IF, AND TO THE EXTENT, SUCH LENDER IS LEGALLY ENTITLED TO DO SO, OBTAIN
SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETING SUCH FORMS OR CERTIFICATIONS
AS MAY REASONABLY BE REQUESTED BY THE ANY BORROWER OR THE AGENT;

 

(Y)  in the case of any such Non-US Lender claiming exception from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payment of “portfolio interest”, deliver on or before the date such Non-US
Lender becomes a Lender or a Participant under this Agreement,  (A) a
certificate substantially in the form of Exhibit L (any such certificate a “US
Tax Compliance Certificate”), (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such certificate to
a complete exemption from US withholding tax, (C) two further copies of such
form and certification (I) on or before the date it expires or becomes obsolete
and (II) if and to the extent such Non-US Lender is then legally able to provide
such form or certification, after the occurrence of any event requiring a change
in the most recent form previously delivered by it to the Borrowers, and, (D) if
and to the extent such Non-US Lender is then legally able to do so, if
necessary, obtain any extensions of time reasonably requested by a Borrower or
the Agent for filing and completing such forms, and (iii) agree, if and to the
extent such Non-US Lender is then legally entitled to do so, upon reasonable
request by a Borrower, to provide to such Borrower (for the benefit of such
Borrower and the Agent) such other forms as may be reasonably required in order
to establish the legal entitlement of such Lender to a complete exemption from
or reduced rate of withholding with respect to payments under this Agreement and
any Notes; or

 

(Z)  in the case of any Lender that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Company is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement, deliver to the Company, at the
time or times prescribed by applicable law or reasonably requested by the
Company, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

63

--------------------------------------------------------------------------------


 

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company, any other
applicable Borrower and the Agent.  Each Non-U.S. Lender that is an Assignee or
Participant hereunder pursuant to subsection 10.7 shall, upon the effectiveness
of the related transfer, be required to provide all of the forms and statements
required pursuant to this subsection 2.21; provided that in the case of a
Participant such Participant shall furnish all such required forms and
statements, documentation or certifications to the Lender from which the related
participation shall have been purchased, and such Lender shall in turn furnish
all such required forms (including, without limitation, Internal Revenue Service
Form W-8IMY), documentation and certifications to the Company, any other
applicable Borrower and the Agent.  Any Lender or Participant that is a “United
States person” (within the meaning of Code section 7701(a)(30)) but is not
incorporated  under the laws of the United States or a state thereof shall
furnish the Company, any other applicable Borrower and the Agent with a Form W-9
or successor form thereto, certifying an exemption from backup withholding in
respect of payments hereunder, if it is legally entitled to do so.

 


(B)  IF AND TO THE EXTENT THAT A LENDER, IN ITS SOLE DISCRETION (EXERCISED IN
GOOD FAITH), DETERMINES THAT IT HAS RECEIVED OR BEEN GRANTED A CREDIT AGAINST, A
RELIEF FROM, A REMISSION OF, OR A REPAYMENT OF, ANY NON-EXCLUDED TAX, IN RESPECT
OF WHICH IT HAS RECEIVED ADDITIONAL PAYMENT UNDER SUBSECTION 2.21(A) OF THIS
AGREEMENT, THEN SUCH LENDER SHALL PAY TO THE APPLICABLE BORROWER THE AMOUNT OF
SUCH CREDIT, RELIEF, REMISSION OR REPAYMENT SO DETERMINED BY SUCH LENDER, IN ITS
SOLE DISCRETION (EXERCISED IN GOOD FAITH), ATTRIBUTABLE TO SUCH DEDUCTION OR
WITHHOLDING OF NON-EXCLUDED TAX; PROVIDED THAT THE LENDER SHALL NOT BE OBLIGATED
TO MAKE ANY PAYMENT UNDER THIS PARAGRAPH IN RESPECT OF SUCH CREDIT, RELIEF,
REFUND, REMISSION OR REPAYMENT UNTIL THE LENDER, IN ITS SOLE JUDGMENT (EXERCISED
IN GOOD FAITH), IS SATISFIED THAT ITS TAX AFFAIRS FOR THE TAX YEAR IN RESPECT OF
WHICH SUCH CREDIT, RELIEF, REMISSION OR REPAYMENT WAS OBTAINED HAVE BEEN FINALLY
SETTLED.


 


(C)  EACH CANADIAN REVOLVING CREDIT LENDER CONFIRMS TO THE AGENT AND THE
CANADIAN REVOLVING CREDIT BORROWERS THAT IT IS NOT A NON-RESIDENT OF CANADA FOR
PURPOSES OF PART XIII OF THE INCOME TAX ACT (CANADA) IN RESPECT OF ANY AMOUNT
PAID OR CREDITED TO IT PURSUANT TO THIS AGREEMENT AND AGREES TO NOTIFY THE AGENT
AND THE CANADIAN REVOLVING CREDIT BORROWERS IMMEDIATELY IN WRITING SHOULD IT
BECOME A NON-RESIDENT OF CANADA FOR SUCH PURPOSES.  EACH LOAN MADE TO A CANADIAN
REVOLVING CREDIT BORROWER THAT IS NOT DOMICILED IN CANADA SHALL BE MADE FROM A
FUNDING OFFICE OF SUCH LENDER (OR BRANCH OR AFFILIATE OF SUCH LENDER) LOCATED IN
AN APPROPRIATE JURISDICTION FOR THE PURPOSES OF MAKING SUCH LOANS THAT IS
OUTSIDE OF CANADA.


 


(D)  IF A LENDER THAT IS NOT A JAPANESE CORPORATION AND THAT EXTENDS LOANS TO A
BORROWER THAT IS QUALIFIED TO CLAIM AN EXEMPTION FROM JAPANESE WITHHOLDING TAX
OR TO CLAIM A DECREASED RATE OF WITHHOLDING TAX, AS THE CASE MAY BE, ON INTEREST
TO BE PAID TO SUCH LENDER WITH RESPECT TO SUCH LOANS (I) BY OBTAINING A
WITHHOLDING TAX EXEMPTION CERTIFICATE FROM THE DIRECTOR OF THE COMPETENT
NATIONAL REGIONAL TAX OFFICE PURSUANT TO ARTICLE 180, PARAGRAPH 1 OF THE
JAPANESE INCOME TAX LAW (LAW NO. 33 OF 1965, AS AMENDED) (OR ANY SUCCESSOR
PROVISIONS THERETO) OR ANY OTHER TAX LAW AND REGULATION THEN EFFECTIVE AND
PRESENTING SUCH CERTIFICATE TO SUCH BORROWER OR (II) BY SUBMITTING, THROUGH SUCH
BORROWER, ANY REQUIRED FORMS AND OTHER DOCUMENTS TO THE RELEVANT JAPANESE TAX
OFFICE OR OTHER RELEVANT AUTHORITIES PURSUANT TO ANY TAX LAW AND REGULATION THEN
EFFECTIVE OR ANY APPLICABLE TAX TREATY, THEN SUCH LENDER SHALL TIMELY PRESENT
SUCH CERTIFICATE TO THE RELEVANT BORROWER OR SHALL TIMELY


 

64

--------------------------------------------------------------------------------



 


SUBMIT, AS THE CASE MAY BE, THROUGH SUCH BORROWER, ANY SUCH REQUIRED FORMS AND
OTHER DOCUMENTS TO THE RELEVANT JAPANESE TAX OFFICE OR OTHER RELEVANT
AUTHORITIES.  ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
NO BORROWER SHALL BE REQUIRED TO PAY ADDITIONAL AMOUNTS ON ACCOUNT OF, OR
REIMBURSE FOR, A JAPANESE WITHHOLDING TAX TO THE EXTENT ATTRIBUTABLE TO SUCH
LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF THIS SUBSECTION (E).


 


(E)  (X) WITH REGARD TO ANY BORROWINGS BY AN IRISH BANK OTHER THAN BORROWINGS
UNDER THE IRISH REVOLVING CREDIT FACILITY, SUCH IRISH BANK CONFIRMS THAT IT IS
CARRYING ON A BONA FIDE BANKING BUSINESS IN IRELAND WITH WHICH ALL INTEREST
PAYMENTS MADE PURSUANT TO THIS AGREEMENT ARE CONNECTED AND THAT SUCH INTEREST IS
PAID IN THE ORDINARY COURSE OF ITS BUSINESS.


 


(Y)       IN THE CASE OF INTEREST PAID TO AN IRISH REVOLVING CREDIT LENDER BY AN
IRISH REVOLVING CREDIT BORROWER WHICH IS NOT AN IRISH BANK OR WHICH IS AN IRISH
BANK BUT THE INTEREST IS PAID OTHERWISE THAN IN THE ORDINARY COURSE OF ITS
BANKING BUSINESS, EACH IRISH REVOLVING CREDIT LENDER HEREBY CONFIRMS THAT IT IS:


 

(I)  AN IRISH BANK WHICH IS CARRYING ON A BONA FIDE BANKING BUSINESS IN IRELAND
WITH WHICH INTEREST PAYMENTS MADE PURSUANT TO THIS AGREEMENT ARE CONNECTED;

 

(II)  (A) A PERSON THAT IS RESIDENT FOR THE PURPOSES OF TAX IN A MEMBER STATE OF
THE EUROPEAN COMMUNITIES (OTHER THAN IRELAND) OR IN A TERRITORY WITH WHICH
IRELAND HAS CONCLUDED A DOUBLE TAXATION TREATY THAT IS IN EFFECT (RESIDENCE FOR
SUCH PURPOSES BEING DETERMINED IN ACCORDANCE WITH THE LAWS OF THE TERRITORY OF
WHICH THE LENDER CLAIMS TO BE RESIDENT); OR

 

(b) a corporation organized under the laws of a jurisdiction located within the
United States and subject to taxation in the United States on its worldwide
income; or

 

(c) a limited liability company organized under the laws of a jurisdiction
located within the United States, provided that the ultimate recipients of the
interest are resident in and under the laws of a country with which Ireland has
a double taxation treaty or resident in and under the laws of a member state of
the European Communities (other than Ireland) and the business conducted through
such limited liability company is so structured for commercial reasons and not
for purposes of tax avoidance;

provided, that in each case of sub-clause (a), (b) or (c) above, such  Person is
not carrying on a trade or business in Ireland through any agency or branch with
which interest payments made pursuant to this Agreement are connected; or

 

(III)  A PERSON THAT IS TREATED, UNDER THE TERMS OF A TREATY, AS A RESIDENT OF A
JURISDICTION WHICH HAS A DOUBLE TAXATION TREATY WITH IRELAND, WHICH TREATY
PROVIDES FOR FULL EXEMPTION FROM TAX IMPOSED BY IRELAND ON INTEREST RECEIVED OR
RECEIVABLE BY SUCH PERSON, FOR THE PURPOSES OF THAT TREATY, AND WHICH PERSON IS
ENTITLED TO THE BENEFITS OF SUCH EXEMPTION AND PROVIDED THAT THE REQUIRED
PROCEDURAL FORMALITIES HAVE BEEN COMPLETED; OR

 

(IV)  A BODY CORPORATE WHICH IS RESIDENT IN IRELAND FOR THE PURPOSES OF IRISH
TAX OR WHICH CARRIES ON A TRADE IN IRELAND THROUGH A BRANCH OR AGENCY:

 

65

--------------------------------------------------------------------------------


 

(a)  which advances money pursuant to this Agreement in the ordinary course of a
trade which includes the lending of money;

 

(b)  in whose hands any interest payable in respect of this Agreement is taken
into account in computing the trading income of the Company; and

 

(c)  that has complied with all of the provisions of Section 246(5)(a) of the
Taxes Consolidation Act, 1997, as amended, of Ireland (the “Taxes Act”)
including the making of appropriate notifications thereunder to the Irish
Revenue Commissioners; or

 

(V)  A QUALIFYING COMPANY WITHIN THE MEANING OF SECTION 110 OF THE TAXES ACT.

 

(Z) In the case of any Irish Revolving Credit Borrower that is an Irish Bank,
each Irish Revolving Credit Lender confirms that it is an Irish Bank or that it
will file with such Irish Revolving Credit Borrower prior to any interest
payment being made a declaration in accordance with Section 263 of the Taxes Act
confirming that it is not a resident of Ireland.

 


2.22.  INDEMNITY(A)  .  IF (A) ANY PAYMENT OF PRINCIPAL OF ANY EUROCURRENCY LOAN
IS MADE BY A BORROWER TO OR FOR THE ACCOUNT OF A LENDER OTHER THAN ON THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH EUROCURRENCY LOAN AS A RESULT OF A PAYMENT
OR CONVERSION PURSUANT TO SUBSECTION 2.10, 2.11, 2.13, OR 2.20, AS A RESULT OF
ACCELERATION OF THE MATURITY OF THE LOANS PURSUANT TO SECTION 7 OR FOR ANY OTHER
REASON, (B) ANY BORROWING OF EUROCURRENCY LOANS IS NOT MADE AS A RESULT OF A
WITHDRAWN NOTICE OF BORROWING, (C) ANY BASE RATE LOAN IS NOT CONVERTED INTO A
EUROCURRENCY LOAN AS A RESULT OF A WITHDRAWN NOTICE OF CONVERSION OR
CONTINUATION, (D) ANY EUROCURRENCY LOAN IS NOT CONTINUED AS A EUROCURRENCY LOAN
AS A RESULT OF A WITHDRAWN NOTICE OF CONVERSION OR CONTINUATION OR (F) ANY
PREPAYMENT OF PRINCIPAL OF ANY EUROCURRENCY LOAN IS NOT MADE AS A RESULT OF A
WITHDRAWN NOTICE OF PREPAYMENT PURSUANT TO SUBSECTION 2.10, THE APPLICABLE
BORROWER SHALL, AFTER RECEIPT OF A WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST
SHALL SET FORTH IN REASONABLE DETAIL THE BASIS FOR REQUESTING SUCH AMOUNT), PAY
TO THE AGENT FOR THE ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO COMPENSATE
SUCH LENDER FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT SUCH LENDER MAY
REASONABLY INCUR AS A RESULT OF SUCH PAYMENT, FAILURE TO CONVERT, FAILURE TO
CONTINUE OR FAILURE TO PREPAY, INCLUDING ANY LOSS, COST OR EXPENSE (EXCLUDING
LOSS OF ANTICIPATED PROFITS) ACTUALLY INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR
MAINTAIN SUCH EUROCURRENCY LOAN.


 

2.23.  Notice of Amounts Payable; Relocation of Funding Office; Mandatory
Assignment.  (o)In the event that any Lender becomes aware that any amounts are
or will be owed to it pursuant to subsection 2.19, 2.20, 2.21(a) or 2.22, then
it shall promptly notify the applicable Borrower (and the Company if not the
same) thereof and, as soon as possible thereafter, such Lender shall submit to
such Borrower (and the Company if not the same) a certificate indicating the
amount owing to it, the calculation thereof and a description in reasonable
detail of the circumstances giving rise to such amount.  The amounts set forth
in such certificate shall be prima facie evidence of the obligations of the
Borrower hereunder; provided, however, that the failure of a Borrower to pay any
amount owing to any Lender pursuant to subsection 2.19, 2.20, 2.21(a) or 2.22
shall not be deemed to constitute a Default or an Event

 

66

--------------------------------------------------------------------------------


 

of Default hereunder to the extent that such Borrower is contesting in good
faith its obligation to pay such amount by ongoing discussions diligently
pursued with such Lender or by appropriate proceedings.

 


(A)  IF A LENDER CLAIMS ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO SUBSECTION
2.19 OR 2.20, IT SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO AVOID THE NEED FOR PAYING SUCH ADDITIONAL AMOUNTS,
INCLUDING CHANGING THE JURISDICTION OF ITS APPLICABLE FUNDING OFFICE, PROVIDED
THAT THE TAKING OF ANY SUCH ACTION WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH
LENDER, BE DISADVANTAGEOUS TO SUCH LENDER.


 


(B)  IN THE EVENT THAT ANY LENDER DELIVERS TO A BORROWER A CERTIFICATE IN
ACCORDANCE WITH SUBSECTION 2.23(A) (OTHER THAN A CERTIFICATE AS TO AMOUNTS
PAYABLE PURSUANT TO SUBSECTION 2.22), OR SUCH BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNTS OR OTHER PAYMENTS IN ACCORDANCE WITH SUBSECTION 2.19, 2.20 OR
2.21(A), SUCH BORROWER MAY, AT ITS OWN EXPENSE AND IN ITS SOLE DISCRETION,
(I) REQUIRE SUCH LENDER TO TRANSFER OR ASSIGN, IN WHOLE OR IN PART, WITHOUT
RECOURSE (IN ACCORDANCE WITH SUBSECTION 10.7), ALL OR PART OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ANOTHER PERSON (PROVIDED THAT
SUCH BORROWER, WITH THE FULL COOPERATION OF SUCH LENDER, CAN IDENTIFY A PERSON
WHO IS READY, WILLING AND ABLE TO BE AN ASSIGNEE WITH RESPECT TO THERETO) WHICH
SHALL ASSUME SUCH ASSIGNED OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF
SUCH ASSIGNEE LENDER ACCEPTS SUCH ASSIGNMENT) OR (II) DURING SUCH TIME AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TERMINATE THE
COMMITMENT OF SUCH LENDER AND PREPAY ALL OUTSTANDING LOANS OF SUCH LENDER;
PROVIDED THAT (X) SUCH BORROWER OR THE ASSIGNEE, AS THE CASE MAY BE, SHALL HAVE
PAID TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS THE PRINCIPAL OF AND INTEREST
ACCRUED TO THE DATE OF SUCH PAYMENT ON THE LOANS MADE BY IT HEREUNDER AND
(SUBJECT TO SUBSECTION 2.22) ALL OTHER AMOUNTS OWED TO IT HEREUNDER AND (Y) SUCH
ASSIGNMENT OR TERMINATION OF THE COMMITMENT OF SUCH LENDER AND THE PREPAYMENT OF
LOANS IS NOT PROHIBITED BY ANY LAW, RULE OR REGULATION OR ORDER OF ANY COURT OR
GOVERNMENTAL AUTHORITY.


 

2.24.  Availability.  Notwithstanding any provision to the contrary contained in
this Agreement, (i) Base Rate Loans denominated in Dollars shall only be
available to US Borrowers domiciled in the United States and Canadian Revolving
Credit Borrowers domiciled in Canada, (ii) Bankers’ Acceptances and Canadian
Prime Rate Loans shall only be available to Canadian Revolving Credit Borrowers
domiciled in Canada and (iii) Yen Swing Line Loans (unless otherwise consented
to by the Yen Swing Line Lenders) and Loans made from Funding Offices located in
Japan shall only be available to Japanese Borrowers domiciled in Japan (it being
understood that such restriction shall not affect the obligation of any Japanese
Lender to make Loans to Japanese Borrowers that are not domiciled in Japan).

 

2.25.  Irish Swing Line Commitments.  (a)  Subject to the terms and conditions
hereof, each Irish Swing Line Lender severally agrees to make swing line loans
(“Irish Swing Line Loans”) to any Irish Revolving Credit Borrower on any
Business Day from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding for all Irish Swing Line Lenders
not to exceed $300,000,000 (or the Equivalent in Euros or Pounds Sterling, as
the case may be); provided that in no event may the amount of any Irish Swing
Line Borrowing cause the aggregate amount of Irish Revolving Credit Loans and
Irish Swing Line Loans (after giving effect to the use of proceeds of such Irish
Swing Line Loans and any other concurrent Borrowing) to exceed the aggregate
Irish Revolving Credit Commitments then in effect of all Irish Revolving Credit
Lenders.  Amounts borrowed by the Irish

 

67

--------------------------------------------------------------------------------


 

Revolving Credit Borrowers under this subsection 2.25 may be repaid and, to but
excluding the Termination Date, reborrowed.

 


(B)           THE IRISH SWING LINE LOANS MAY BE MADE IN DOLLARS, POUNDS STERLING
OR EUROS; PROVIDED THAT, NOTWITHSTANDING SUBSECTION 2.11(A), IRISH SWING LINE
LOANS THAT ARE DENOMINATED IN DOLLARS SHALL NOT BE ENTITLED TO BE CONVERTED INTO
EUROCURRENCY LOANS.  THE APPLICABLE IRISH REVOLVING CREDIT BORROWER SHALL GIVE
THE AGENT AND IRISH SWING LINE LENDER IRREVOCABLE NOTICE (WHICH NOTICE MUST BE
RECEIVED BY THE AGENT AND THE IRISH SWING LINE LENDER PRIOR TO THE IRISH SWING
LINE APPLICABLE TIME, ON THE REQUESTED BORROWING DATE (WHICH SHALL BE A BUSINESS
DAY) SPECIFYING THE AMOUNT OF EACH REQUESTED IRISH SWING LINE LOAN, WHICH SHALL
BE IN A MINIMUM AMOUNT OF $5,000,000 (OR THE EQUIVALENT IN EUROS OR POUNDS
STERLING, AS THE CASE MAY BE) OR A MULTIPLE OF $1,000,000 (OR THE EQUIVALENT IN
EUROS OR POUNDS STERLING, AS THE CASE MAY BE) IN EXCESS THEREOF, AND THE AMOUNT
OF THE AVAILABILITY REDUCTION AMOUNT, IF ANY.  EACH IRISH SWING LINE LENDER WILL
MAKE THE AMOUNT OF ITS RATABLE SHARE OF EACH IRISH SWING LINE LOAN AVAILABLE
DIRECTLY TO THE APPLICABLE IRISH REVOLVING CREDIT BORROWER PRIOR TO, (I) IN THE
CASE OF IRISH SWING LINE LOANS MADE TO IRISH REVOLVING CREDIT BORROWERS THAT ARE
US BORROWERS AND THAT ARE DENOMINATED IN DOLLARS, 3:00 P.M., NEW YORK CITY TIME,
(II) IN THE CASE OF IRISH SWING LINE LOANS MADE (A) TO IRISH REVOLVING CREDIT
BORROWERS THAT ARE US BORROWERS AND THAT ARE DENOMINATED IN EUROS OR POUNDS
STERLING OR (B) TO IRISH REVOLVING CREDIT BORROWERS THAT ARE NOT US BORROWERS,
2:00 P.M., LONDON TIME, ON THE BORROWING DATE REQUESTED BY SUCH IRISH REVOLVING
CREDIT BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE IRISH REVOLVING CREDIT
BORROWER (I) IN THE CASE OF IRISH SWING LINE LOANS MADE TO IRISH REVOLVING
CREDIT BORROWERS THAT ARE US BORROWERS AND THAT ARE DENOMINATED IN DOLLARS, BY
CREDITING AN ACCOUNT OF THE IRISH REVOLVING CREDIT BORROWER IN THE UNITED STATES
OF AMERICA DESIGNATED BY SUCH APPLICABLE IRISH REVOLVING CREDIT BORROWER IN ITS
DISCRETION IN THE NOTICE GIVEN TO THE AGENT AND THE IRISH SWING LINE LENDER WITH
RESPECT TO THE IRISH SWING LINE LOAN OR (II) IN THE CASE OF IRISH SWING LINE
LOANS MADE (A) TO IRISH REVOLVING CREDIT BORROWERS THAT ARE US BORROWERS AND
THAT ARE DENOMINATED IN EUROS OR POUNDS STERLING OR (B) MADE TO IRISH REVOLVING
CREDIT BORROWERS THAT ARE NOT US BORROWERS, BY CREDITING AN ACCOUNT OF THE IRISH
REVOLVING CREDIT BORROWER IN LONDON OR DUBLIN DESIGNATED BY SUCH APPLICABLE
IRISH REVOLVING CREDIT BORROWER IN ITS DISCRETION IN THE NOTICE GIVEN TO THE
AGENT AND THE IRISH SWING LINE LENDER WITH RESPECT TO THE IRISH SWING LINE LOAN.


 


(C)           THE AGENT, (I) AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION,
MAY, OR (II) (A) WITH RESPECT TO THE OUTSTANDING IRISH SWING LINE LOANS OF ANY
IRISH SWING LINE LENDER, UPON THE REQUEST OF SUCH IRISH SWING LINE LENDER AND,
SUBJECT TO CLAUSE (I) OF THE PROVISO BELOW, NO EARLIER THAN THE THIRD BUSINESS
DAY FOLLOWING SUCH REQUEST OF SUCH IRISH SWING LINE LENDER, OR (B) UPON THE
REQUEST OF THE MAJORITY OF THE IRISH SWING LINE LENDERS, SHALL, ON BEHALF OF THE
APPLICABLE IRISH REVOLVING CREDIT BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE
AGENT TO ACT ON ITS BEHALF) REQUEST EACH IRISH REVOLVING CREDIT LENDER
(INCLUDING EACH IRISH SWING LINE LENDER) TO MAKE AN IRISH REVOLVING CREDIT LOAN
IN AN AMOUNT EQUAL TO SUCH LENDER’S IRISH REVOLVING CREDIT COMMITMENT PERCENTAGE
OF THE PRINCIPAL AMOUNT OF THE IRISH SWING LINE LOANS OF ANY OR ALL IRISH SWING
LINE LENDERS (THE “IRISH REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE
SUCH NOTICE IS GIVEN; PROVIDED THAT (I) AT ANY TIME AS THERE SHALL BE AN IRISH
SWING LINE LOAN OUTSTANDING FOR MORE THAN SEVEN BUSINESS DAYS, THE AGENT SHALL,
ON BEHALF OF THE APPLICABLE IRISH REVOLVING CREDIT BORROWER (WHICH HEREBY
IRREVOCABLY DIRECTS THE AGENT TO ACT ON ITS BEHALF), PROMPTLY REQUEST EACH IRISH
REVOLVING CREDIT LENDER (INCLUDING EACH IRISH SWING LINE LENDER) TO MAKE AN
IRISH REVOLVING CREDIT LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S IRISH REVOLVING
CREDIT COMMITMENT PERCENTAGE OF THE PRINCIPAL AMOUNT OF SUCH OUTSTANDING IRISH
SWING LINE LOAN AND (II) THE IRISH SWING LINE LOANS SHALL BE PREPAID BY THE
APPLICABLE IRISH REVOLVING CREDIT BORROWER IN ACCORDANCE WITH THE PROVISIONS OF
SUBSECTION 2.10(E)(I).  UNLESS ANY OF THE EVENTS DESCRIBED IN PARAGRAPH (F) OF
SECTION 7 SHALL HAVE OCCURRED (IN WHICH EVENT THE PROCEDURES OF PARAGRAPH (D) OF
THIS SUBSECTION 2.25 SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS
PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF AN


 

68

--------------------------------------------------------------------------------



 


IRISH REVOLVING CREDIT LOAN ARE THEN SATISFIED, EACH IRISH REVOLVING CREDIT
LENDER SHALL MAKE THE PROCEEDS OF ITS IRISH REVOLVING CREDIT LOAN AVAILABLE TO
THE AGENT FOR THE RATABLE BENEFIT OF THE IRISH SWING LINE LENDERS AT THE OFFICE
OF THE AGENT SPECIFIED IN SUBSECTION 10.2 PRIOR TO 11:00 A.M., NEW YORK CITY
TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING THE
DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH IRISH REVOLVING CREDIT LOANS
SHALL BE IMMEDIATELY APPLIED TO REPAY THE IRISH REFUNDED SWING LINE LOANS.


 


(D)           IF, PRIOR TO THE MAKING OF AN IRISH REVOLVING CREDIT LOAN PURSUANT
TO PARAGRAPH (C) OF THIS SUBSECTION 2.25, ONE OF THE EVENTS DESCRIBED IN
PARAGRAPH (F) OF SECTION 7 SHALL HAVE OCCURRED, EACH IRISH REVOLVING CREDIT
LENDER WILL, ON THE DATE SUCH IRISH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE,
PURCHASE FROM THE IRISH SWING LINE LENDERS AN UNDIVIDED PARTICIPATING INTEREST
IN THE IRISH REFUNDED SWING LINE LOANS IN AN AMOUNT EQUAL TO ITS IRISH REVOLVING
CREDIT COMMITMENT PERCENTAGE OF SUCH IRISH REFUNDED SWING LINE LOANS.  EACH
IRISH REVOLVING CREDIT LENDER WILL IMMEDIATELY TRANSFER TO THE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION AND UPON RECEIPT
THEREOF THE AGENT WILL DELIVER TO SUCH LENDER AN IRISH SWING LINE LOAN
PARTICIPATION CERTIFICATE DATED THE DATE OF RECEIPT OF SUCH FUNDS AND IN SUCH
AMOUNT.


 


(E)           EACH IRISH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE IRISH
REVOLVING CREDIT LOANS AND TO PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE
WITH PARAGRAPHS (C) AND (D) ABOVE SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL
NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY
HAVE AGAINST ANY IRISH SWING LINE LENDER, ANY IRISH REVOLVING CREDIT BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE
OF ANY DEFAULT OR EVENT OF DEFAULT; (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY OR ANY OTHER PERSON; (IV) ANY BREACH OF
THIS AGREEMENT BY THE APPLICABLE IRISH REVOLVING CREDIT BORROWER OR ANY OTHER
PERSON; (V) ANY INABILITY OF ANY IRISH REVOLVING CREDIT BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT ON THE DATE UPON
WHICH SUCH PARTICIPATING INTEREST IS TO BE PURCHASED OR (VI) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.  IF ANY IRISH REVOLVING CREDIT LENDER DOES NOT MAKE AVAILABLE TO
THE AGENT THE AMOUNT REQUIRED PURSUANT TO PARAGRAPH (C) OR (D) ABOVE, AS THE
CASE MAY BE, THE AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM
SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF
NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT (I) IN THE CASE OF IRISH SWING
LINE LOANS MADE TO IRISH REVOLVING CREDIT BORROWERS THAT ARE US BORROWERS AND
THAT ARE DENOMINATED IN DOLLARS, THE FEDERAL FUNDS RATE FOR THE FIRST TWO
BUSINESS DAYS AND AT THE BASE RATE THEREAFTER AND (II) IN THE CASE OF IRISH
SWING LINE LOANS THAT ARE MADE (A) TO IRISH REVOLVING CREDIT BORROWERS THAT ARE
US BORROWERS AND THAT ARE DENOMINATED IN EUROS OR POUNDS STERLING OR (B) TO
IRISH REVOLVING CREDIT BORROWERS THAT ARE NOT US BORROWERS, THE EUROCURRENCY
REFERENCE RATE FOR DOLLARS, EUROS OR POUNDS STERLING, AS APPLICABLE. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 2.25(E), NO IRISH
REVOLVING CREDIT LENDER SHALL BE REQUIRED TO MAKE A IRISH REVOLVING CREDIT LOAN
TO ANY IRISH REVOLVING CREDIT BORROWER FOR THE PURPOSE OF REFUNDING IRISH SWING
LINE LOANS PURSUANT TO PARAGRAPH (C) ABOVE OR TO PURCHASE A PARTICIPATING
INTEREST IN IRISH SWING LINE LOANS PURSUANT TO PARAGRAPH (D) ABOVE IF A DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND PRIOR TO THE MAKING BY
THE IRISH SWING LINE LENDERS OF SUCH IRISH SWING LINE LOANS, EACH IRISH SWING
LINE LENDER HAS RECEIVED WRITTEN NOTICE FROM SUCH LENDER SPECIFYING THAT SUCH
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DESCRIBING THE
NATURE THEREOF AND STATING THAT, AS A RESULT THEREOF, SUCH LENDER SHALL CEASE TO
MAKE SUCH IRISH REVOLVING CREDIT LOANS AND PURCHASE SUCH PARTICIPATING
INTERESTS, AS THE CASE MAY BE; PROVIDED THAT THE OBLIGATION OF SUCH LENDER TO
MAKE SUCH IRISH REVOLVING CREDIT LOANS AND TO PURCHASE SUCH PARTICIPATING
INTERESTS SHALL BE REINSTATED UPON THE EARLIER TO OCCUR OF (I) THE DATE UPON
WHICH SUCH LENDER NOTIFIES THE IRISH SWING LINE LENDERS THAT ITS PRIOR NOTICE
HAS BEEN WITHDRAWN AND (II) THE DATE UPON WHICH THE DEFAULT OR EVENT OF DEFAULT
SPECIFIED IN SUCH NOTICE NO LONGER IS CONTINUING.


 

69

--------------------------------------------------------------------------------


 

(f)            With regard to any assignment by the Irish Swing Line Lender of
any portion of its interest in Irish Swing Line Loans and/or its Commitments to
make such Loans, the assigning Irish Swing Line Lender and the relevant assignee
may supplement the provisions of any Assignment and Assumption Agreement by
which such assignment is to be made in order to clarify the post-assignment
responsibilities of the assignor and assignee and the capacities in which they
may act with respect to their Commitments to make Irish Swing Line Loans and
otherwise carry out the provisions of this Agreement relating to Irish Swing
Line Loans, so long as such supplemental provisions do not have an adverse
impact on the Agent or any other Lender (unless the Agent or such other Lender
shall have consented to such supplemental provisions in writing).

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into this Agreement and to make the
Loans and to issue Letters of Credit, each of the Company and, except in the
case of subsections 3.1, 3.2 and 3.11 below, each other Borrower hereby
represents and warrants to the Agent and each Lender that:

 

3.1.  Financial Condition.  The Company has heretofore furnished to each Lender
a copy of its consolidated financial statements for its fiscal year ended
December 31, 2004 and for its fiscal quarters ended March 31, 2005, June 30,
2005 and September 30, 2005.  Such financial statements present fairly the
financial condition and results of operations of the Company and its
Subsidiaries as of such dates in accordance with GAAP.

 

3.2.  No Change.  As of the date hereof, since March 31, 2005, there has been no
development or event which has had a Closing Date Material Adverse Effect.

 

3.3.  Corporate Existence.  Such Borrower (a) is duly organized, validly
existing and in good standing (to the extent applicable under the laws of such
Borrower’s jurisdiction of organization) under the laws of its jurisdiction of
organization, (b) has the power and authority under its constituent documents,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign corporation (or other entity, as
applicable) and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that all failures to be duly
qualified and in good standing could not, in the aggregate, have a Material
Adverse Effect.

 

3.4.  Corporate Power; Authorization; Enforceable Obligations.  Such Borrower
has the corporate (or other organizational) power and authority, and the legal
right, to make, deliver and perform its obligations under this Agreement and to
borrow hereunder and has taken all necessary corporate (or other organizational)
action to authorize its Borrowings on the terms and conditions of this Agreement
and to authorize the execution, delivery and performance of this Agreement.  No
consent or authorization of any Governmental Authority or any other Person is
required in connection with its Borrowings hereunder or with its execution,
delivery and performance of this Agreement, or the validity or enforceability of
this Agreement against it.  This Agreement has been duly executed and delivered
on behalf of such Borrower.  This Agreement constitutes a legal, valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, except as enforceability may

 

70

--------------------------------------------------------------------------------


 

be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

3.5.  No Legal Bar.  The execution, delivery and performance of this Agreement,
its Borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or Contractual Obligation of such Borrower and will not
result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation, except to the extent that all such violations and creation or
imposition of Liens could not, in the aggregate, have a Material Adverse Effect.

 

3.6.  No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of such Borrower, threatened by or against such Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues as
of the Closing Date (a) with respect to this Agreement or any of the actions
contemplated hereby, or (b) which involves a probable risk of an adverse
decision which would materially restrict the ability of such Borrower to comply
with its obligations under this Agreement.

 

3.7.  Federal Regulations.  The proceeds of any Loans will not be used for
“buying,” “purchasing” or “carrying” any “margin stock” in violation of (within
the respective meanings of each of the quoted terms under) Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of such Board of Governors.

 

3.8.  Investment Company Act.  Such Borrower is not an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

3.9.  ERISA.  Such Borrower and its Subsidiaries are in compliance with all
material provisions of ERISA (to the extent applicable to it), except to the
extent that all failures to be in compliance could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

3.10.  No Material Misstatements.  No report, financial statement or other
written information furnished by or on behalf of such Borrower to the Agent or
any Lender pursuant to subsection 3.1 or subsection 5.1(a) contains or will
contain any material misstatement of fact or omits or will omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were, are or will be made, not misleading, except
to the extent that the facts (whether misstated or omitted) do not result in a
Material Adverse Effect.

 

3.11.  Solvency.  As of the date hereof, the Company is, individually and
together with its Subsidiaries, Solvent.

 

3.12.  Purpose of Loans.  The proceeds of the Loans shall be used by such
Borrower (a) to retire the Company’s Existing Indebtedness (other than Surviving
Indebtedness), (b) to pay costs and expenses incurred in connection therewith
and with the Acquisition and (c) for its general corporate purposes. 
Notwithstanding the foregoing, and for the avoidance of doubt, no Loan made to
any Borrower incorporated under the laws of Ireland may be used by such Borrower
(whether directly or indirectly) for the purpose of, or in connection with, a
purchase or subscription made or to be made by any Person of or for any shares
of such Borrower or of its direct or indirect holding company, or for any other
purpose

 

71

--------------------------------------------------------------------------------


 

whatsoever that would constitute “unlawful financial assistance” within the
meaning of Section 60 (as amended) of the Companies Act, 1963 of Ireland.

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1.  Conditions to Initial Loans.  The agreement of each Lender to make the
initial Loan or Loans and the obligation of each Issuing Bank to issue a Letter
of Credit requested to be made or issued by it is subject to the satisfaction,
prior to or concurrently with the making of such Loan or Loans or the issuance
of such Letter of Credit, of the following conditions precedent:

 

(A)  CREDIT AGREEMENT.  THE AGENT SHALL HAVE RECEIVED THIS AGREEMENT, EXECUTED
AND DELIVERED (INCLUDING, WITHOUT LIMITATION, BY WAY OF A TELECOPIED SIGNATURE
PAGE OR A SIGNATURE PAGE IN ELECTRONIC FORMAT ACCEPTABLE TO THE AGENT) BY A DULY
AUTHORIZED OFFICER OF THE COMPANY, EACH OTHER BORROWER AS OF THE CLOSING DATE
AND EACH LENDER.

 

(B)  GUARANTY.  THE AGENT SHALL HAVE RECEIVED THE GUARANTY, EXECUTED AND
DELIVERED (INCLUDING, WITHOUT LIMITATION, BY WAY OF A TELECOPIED SIGNATURE PAGE)
BY EACH GUARANTOR LISTED ON SCHEDULE III.

 

(C)  SECRETARY’S CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
THE SECRETARY OR ASSISTANT SECRETARY (OR EQUIVALENT OFFICER) OF EACH BORROWER,
IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WHICH CERTIFICATE SHALL
(I) CERTIFY AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF SUCH BORROWER
EXECUTING THIS AGREEMENT (WITH THE PRESIDENT, A VICE PRESIDENT, THE SECRETARY OR
ASSISTANT SECRETARY (OR EQUIVALENT OFFICER) OF SUCH BORROWER ATTESTING TO THE
INCUMBENCY AND SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY PROVIDING SUCH
CERTIFICATE), (II) HAVE ATTACHED TO IT A TRUE, COMPLETE AND CORRECT COPY OF EACH
OF THE CERTIFICATE OF INCORPORATION OR FORMATION (OR EQUIVALENT DOCUMENT, IF
ANY, IN THE CASE OF ANY FOREIGN DESIGNATED BORROWER) AND BY-LAWS OR LIMITED
LIABILITY COMPANY AGREEMENT (OR EQUIVALENT DOCUMENT, IF ANY, IN THE CASE OF ANY
FOREIGN DESIGNATED BORROWER) OF SUCH BORROWER, (III) HAVE ATTACHED TO IT A TRUE
AND CORRECT COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR OTHER
GOVERNING BODY OR PERSON(S) AS APPROPRIATE) OF SUCH BORROWER, WHICH RESOLUTIONS
SHALL AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE BORROWINGS BY SUCH BORROWER HEREUNDER AND (IV) CERTIFY THAT, AS OF THE DATE
OF SUCH CERTIFICATE (WHICH SHALL NOT BE EARLIER THAN THE DATE HEREOF), NONE OF
SUCH CERTIFICATE OF INCORPORATION OR FORMATION (OR EQUIVALENT DOCUMENT, IF ANY,
IN THE CASE OF ANY FOREIGN DESIGNATED BORROWER), BY-LAWS OR LIMITED LIABILITY
COMPANY AGREEMENT (OR EQUIVALENT DOCUMENT, IF ANY, IN THE CASE OF ANY FOREIGN
DESIGNATED BORROWER) OR RESOLUTIONS SHALL HAVE BEEN AMENDED, SUPPLEMENTED,
MODIFIED, REVOKED OR RESCINDED.

 

(D)  FEES.  THE COMPANY SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID PURSUANT TO
THE TERMS OF THE FEE LETTER.

 

(E)  LEGAL OPINIONS.  THE AGENT SHALL HAVE RECEIVED (I) THE EXECUTED LEGAL
OPINION OF LIONEL SAWYER & COLLINS, NEVADA COUNSEL TO THE COMPANY, SUBSTANTIALLY
IN THE FORM OF EXHIBIT H-1, (II) THE EXECUTED LEGAL OPINION OF SIMPSON,
THACHER & BARTLETT LLP, COUNSEL TO THE COMPANY, SUBSTANTIALLY IN THE FORM OF
EXHIBIT H-2, (III) EXECUTED LEGAL OPINIONS OF LOCAL COUNSEL IN EACH OF CANADA,
IRELAND AND JAPAN AS TO THE MATTERS SET FORTH ON EXHIBIT H-3 AND SUCH OTHER
MATTERS CONCERNING THE COMPANY OR DESIGNATED BORROWERS AND THE LOAN DOCUMENTS AS
THE AGENT OR LENDERS MAY REASONABLY REQUEST AND (IV) SUCH OTHER EXECUTED LEGAL
OPINIONS OF LOCAL COUNSEL IN THE JURISDICTION OF ORGANIZATION OF EACH DESIGNATED
BORROWER AS THE ARRANGERS MAY REASONABLY REQUEST, SUBSTANTIALLY IN THE FORM OF
EXHIBIT H-4.  THE COMPANY HEREBY INSTRUCTS LIONEL SAWYER

 

72

--------------------------------------------------------------------------------


 

& COLLINS AND SIMPSON, THACHER & BARTLETT LLP TO DELIVER THEIR OPINIONS FOR THE
BENEFIT OF THE AGENT AND EACH OF THE LENDERS.

 

(F)  DEBT RATINGS.  THE COMPANY SHALL HAVE RECEIVED LONG-TERM SENIOR UNSECURED
DEBT RATINGS FOR THE FACILITIES AND THE BRIDGE FACILITY OF NOT LESS THAN BBB-
FROM S&P, BAA3 FROM MOODY’S AND BBB- FROM FITCH, IN EACH CASE WITH AT LEAST
STABLE OUTLOOK.

 

(G)  CONSUMMATION OF ACQUISITION.  THE ACQUISITION SHALL HAVE BEEN CONSUMMATED
IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT, WITHOUT ANY AMENDMENT OR
MODIFICATION THAT IS MATERIAL TO THE INTERESTS OF THE LENDERS AND TO WHICH ANY
TWO ARRANGERS HAVE REASONABLY OBJECTED.

 

(H)  BRIDGE FACILITY.  THE BRIDGE FACILITY SHALL HAVE BEEN CONSUMMATED.

 

(I)  ISSUANCE OF HYBRID CAPITAL.  THE HYBRID CAPITAL SHALL HAVE BEEN ISSUED TO
GMAC.

 

(J)  PAYMENT OF EXISTING INDEBTEDNESS.  THE AGENT SHALL BE SATISFIED THAT ALL
EXISTING INDEBTEDNESS, OTHER THAN SURVIVING INDEBTEDNESS, HAS BEEN PREPAID,
REDEEMED OR DEFEASED IN FULL OR OTHERWISE SATISFIED AND EXTINGUISHED AND ALL
COMMITMENTS RELATING THERETO TERMINATED.

 

The Agent shall notify the Company and each Lender promptly after the
satisfaction of the foregoing conditions.

 

4.2.  Conditions to Each Credit Event.  The agreement of each Lender to make any
Loan requested to be made by it on any date (including, without limitation, its
initial Loan) or of any Issuing Bank to issue a Letter of Credit is subject to
the satisfaction of the following conditions:

 

(A)  NOTICE OF BORROWING.  THE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING
OR REQUEST FOR ISSUANCE, AS THE CASE MAY BE, AS REQUIRED BY SUBSECTION 2.3, 2.4,
2.5 OR 2.6, AS THE CASE MAY BE, THE IRISH SWING LINE LENDER SHALL HAVE RECEIVED
A NOTICE OF BORROWING OR REQUEST FOR A LOAN, AS THE CASE MAY BE, AS REQUIRED BY
SUBSECTION 2.25, IF APPLICABLE AND THE YEN SWING LINE LENDER SHALL HAVE RECEIVED
A NOTICE OF BORROWING OR REQUEST FOR A LOAN, AS THE CASE MAY BE, AS REQUIRED BY
SUBSECTION 2.7, IF APPLICABLE.

 

(B)  REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE BORROWERS IN OR PURSUANT TO THIS AGREEMENT, EXCLUDING, FOR EACH LOAN
MADE AFTER THE CLOSING DATE, THE REPRESENTATIONS AND WARRANTIES IN SUBSECTION
3.2 HEREIN, SHALL BE TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND
AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY
THEIR TERMS, REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF THE PROPOSED
BORROWING OR ISSUANCE OF A LETTER OF CREDIT, AS THE CASE MAY BE, IN WHICH CASE
AS OF SUCH SPECIFIC DATE.

 

(C)  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE LOANS OR LETTER OF CREDIT
REQUESTED TO BE MADE OR ISSUED ON SUCH DATE.

 

(D)  DESIGNATED BORROWERS.  IF THE APPLICABLE BORROWER OR APPLICANT IS A
DESIGNATED BORROWER SO DESIGNATED AFTER THE CLOSING DATE, THEN THE CONDITIONS OF
SUBSECTION 2.8 TO THE DESIGNATION OF SUCH BORROWER AS A DESIGNATED BORROWER
SHALL HAVE BEEN MET TO THE SATISFACTION OF THE AGENT.

 

73

--------------------------------------------------------------------------------


 

Each Borrowing by any Borrower hereunder and each request for the issuance of a
Letter of Credit hereunder shall, in each case, constitute a representation and
warranty by the Borrowers as of the date of such Loan that the conditions
contained in this subsection 4.2 have been satisfied.

 

SECTION 5.  AFFIRMATIVE COVENANTS

 

The Borrowers hereby agree that, so long as the Commitments remain in effect, or
any amount is owing to any Lender or the Agent hereunder or any Letter of Credit
is outstanding, the Company and, except in the case of subsections 5.1, 5.2, and
5.12 below, each other Borrower shall:

 

5.1.  Financial Statements.  Furnish to each Lender:

 

(A)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 110 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY (OR SUCH EARLIER DATE ON WHICH THE COMPANY HAS
FILED SUCH FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION), A
COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR
SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR; AND

 

(B)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE COMPANY
(OR SUCH EARLIER DATE ON WHICH THE COMPANY HAS FILED SUCH FINANCIAL STATEMENTS
WITH THE SECURITIES AND EXCHANGE COMMISSION), THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR
SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
YEAR;

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP (it being understood that
in the event of any change in GAAP or in the interpretation or application
thereof, any financial statement delivered hereunder prior to such change shall
be deemed to have been prepared in accordance with GAAP for purposes of and in
accordance with the requirements of this Agreement so long as such financial
statements were prepared in accordance with GAAP as in effect on the date such
financial statements were delivered and in accordance with the historical
application thereof by the Company, without giving effect to any changes thereto
or in the interpretation or application thereof after such date) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

 

5.2.  Certificates; Other Information.  Furnish to:

 

(A)  EACH LENDER, CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTION 5.1(A), A CERTIFICATE OF PRICEWATERHOUSECOOPERS LLP OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
STATING THAT, IN MAKING THE EXAMINATION NECESSARY THEREFOR, NOTHING CAME TO
THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT THE COMPANY WAS, AS AT THE DATE
AT WHICH SUCH FINANCIAL STATEMENTS WERE MADE, IN BREACH OF SUBSECTION 6.1;

 

(b)  each Lender, concurrently with the delivery of the financial statements
referred to in subsections 5.1(a) and 5.1(b), a certificate of the chief
financial officer of the Company (i) stating that, to the best of the chief
financial officer’s knowledge, (A) such financial statements present fairly the
financial condition and results of operations of the Company and its
Subsidiaries for the

 

74

--------------------------------------------------------------------------------


 

PERIOD REFERRED TO THEREIN (SUBJECT, IN THE CASE OF INTERIM STATEMENTS, TO
NORMAL YEAR-END AUDIT ADJUSTMENTS), AND (B) DURING SUCH PERIOD EACH BORROWER HAS
PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS CONTAINED IN THIS AGREEMENT
TO BE PERFORMED BY IT, AND THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) SETTING FORTH IN REASONABLE
DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE COMPANY WAS IN
COMPLIANCE WITH THE PROVISIONS OF SUBSECTION 6.1 ON THE DATE OF SUCH FINANCIAL
STATEMENTS; AND

 

(C)  EACH LENDER, WITHIN 30 DAYS AFTER THE SAME BECOME PUBLIC, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH THE COMPANY MAY MAKE TO, OR FILE WITH,
THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS
GOVERNMENTAL AUTHORITY; PROVIDED, THAT SUCH FINANCIAL STATEMENTS AND REPORTS
SHALL BE DEEMED DELIVERED TO EACH LENDER UPON FILING WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

5.3.  Notices.  Promptly give notice to the Agent and each Lender (it being
understood that such a notice given by any Borrower under this subsection 5.3
shall satisfy the requirements of this subsection as to all Borrowers) of the
occurrence of any Default or Event of Default, accompanied by a statement of a
Financial Officer setting forth details of the occurrence referred to therein
and stating what action the Company or such other Borrower proposes to take with
respect thereto.

 

5.4.  Conduct of Business and Maintenance of Existence.  Continue to engage in
its principal line of business as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its principal line of business except as otherwise
permitted pursuant to subsection 6.2 or to the extent that failure to do so
would not have a Material Adverse Effect.

 

5.5.  Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders (including as to
environmental matters), such compliance to include, without limitation,
compliance with ERISA, except in each case to the extent that failure to do so
would not have a Material Adverse Effect.

 

5.6.  Payment of Taxes, Etc.  Except to the extent that failure to do so would
not have a Material Adverse Effect, pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

5.7.  Visitation Rights.  Once per calendar year (or, during the continuance of
an Event of Default, at any reasonable time and from time to time), permit the
Agent or any agents or representatives thereof to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Company and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Company and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

5.8.  Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Borrower
and each such Subsidiary in

 

75

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles in effect from time to
time, except to the extent that failure to do so would not have a Material
Adverse Effect.

 

5.9.  Maintenance of Properties, Etc.  Except to the extent that failure to do
so would not have a Material Adverse Effect, maintain and preserve, and cause
each of its

 

Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

5.10.  Maintenance of Insurance.  Except to the extent that failure to do so
would not have a Material Adverse Effect, maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Borrower or such Subsidiary operates.

 

5.11.  Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than the Company or any Subsidiary
of the Company) on terms that are fair and reasonable and no less favorable to
such Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
foregoing restrictions shall not apply to (a) the payment of customary annual
fees to any Equity Investor and/or its Affiliates for management, consulting and
financial services rendered to the Company and its Subsidiaries; (b) customary
investment banking fees paid to any Equity Investor and/or its Affiliates for
services rendered to the Company and its Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions; (c) customary
fees paid to members of the board of directors of the Company and its
Subsidiaries and (d) dividends and restricted payments not prohibited by this
Agreement.

 

5.12.  Covenant to Guaranty Obligations.  Upon the formation or acquisition of
any new wholly owned, first-tier or second-tier Subsidiaries (other than any
Excluded Subsidiary or Permitted Receivables Subsidiary) by the Company, then in
each case the Company shall (at the Company’s expense), within 30 days after
such formation or acquisition (or, if an Event of Default shall have occurred
and be continuing, as promptly as practicable after such formation or
acquisition), cause each such Subsidiary to duly execute and deliver to the
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Agent, guaranteeing the Company’s obligations under the Loan
Documents.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Borrowers hereby agree that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Agent hereunder or any Letter of Credit
is outstanding, the Company shall not, directly or indirectly:

 

6.1.  Leverage Ratio.  Permit the ratio of Total Consolidated Indebtedness at
the last day of any fiscal quarter of the Company to Total Capitalization at
such date to be greater than 0.87 to 1.0, in each case without giving effect to
ARB51, FIN 46(R) or FAS 66 in each case in relation to the Company’s affordable
tax credit syndication business.

 

76

--------------------------------------------------------------------------------


 

6.2.  Merger, Consolidation, etc.  Merge or consolidate with any other Person or
sell or convey all or substantially all of its assets to any Person unless,
(a) in the case of sales or conveyances of all or substantially all of the
assets of any Designated Borrower, either prior to or after giving effect to
such sale or conveyance, and the use of proceeds thereof, such Designated
Borrower shall (x) not owe any amounts to any Lender or the Agent hereunder,
(y) not have any Letter of Credit for its account outstanding hereunder and
(z) have ceased to be a Designated Borrower pursuant to subsection 2.8(d) and
(b) in the case of mergers and consolidations, (x) the Company shall be the
continuing corporation and (y) immediately before and immediately after giving
effect to such merger or consolidation, no Default or Event of Default shall
have occurred and be continuing; provided, however, that nothing contained in
this Agreement shall be deemed to prevent or prohibit the conversion of the
Company into a Delaware or Nevada limited liability company, by means of merger
or otherwise, so long as (x) no Default or Event of Default shall have occurred
and be continuing and (y) the surviving limited liability company shall
expressly assume the obligations of the Company under this Agreement and the
other Loan Documents to which it is a party and agree to be bound by all other
provisions applicable to the Company under this Agreement and such other Loan
Documents.

 

6.3.  Limitation on Liens.  Pledge or otherwise subject to any Lien any of its
property or assets, or permit any Designated Borrower or Guarantor to pledge or
otherwise subject to any Lien any of its property or assets, unless all
principal, interest, fees and other obligations owing under or in connection
with this Agreement are secured by such pledge or Lien equally and ratably with
any and all other obligations and indebtedness secured thereby so long as any
such other obligations and indebtedness shall be so secured; provided, however,
that this covenant shall not apply in the case of:

 

(A)  LIENS IN FAVOR OF ANY BORROWER OR GUARANTOR;

 

(B)  ANY DEPOSIT OF ASSETS OF ANY BORROWER OR GUARANTOR WITH ANY SURETY COMPANY
OR CLERK OF ANY COURT, OR ESCROW, AS COLLATERAL IN CONNECTION WITH, OR IN LIEU
OF, ANY BOND ON APPEAL BY SUCH BORROWER OR GUARANTOR FROM ANY JUDGMENT OR DECREE
AGAINST IT, OR IN CONNECTION WITH OTHER PROCEEDINGS IN ACTIONS AT LAW OR IN
EQUITY BY OR AGAINST SUCH BORROWER OR GUARANTOR;

 

(C)  ANY LIEN OR CHARGE ON ANY PROPERTY, TANGIBLE OR INTANGIBLE, REAL OR
PERSONAL, EXISTING AT THE TIME OF ACQUISITION OF SUCH PROPERTY (INCLUDING
ACQUISITION THROUGH MERGER OR CONSOLIDATION) OR GIVEN TO SECURE THE PAYMENT OF
ALL OR ANY PART OF THE PURCHASE PRICE THEREOF OR TO SECURE ANY INDEBTEDNESS
INCURRED PRIOR TO, AT THE TIME OF, OR WITHIN 60120 DAYS AFTER, THE ACQUISITION
THEREOF FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE
THEREOF;

 

(D)  LIENS ON PROPERTY OR ASSETS FINANCED THROUGH TAX EXEMPT MUNICIPAL
OBLIGATIONS IN CONNECTION WITH MUNICIPAL MORTGAGE TRUSTS;

 

(E)  ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS, RENEWALS
OR REPLACEMENTS), IN WHOLE OR IN PART, OF ANY LIEN, CHARGE OR PLEDGE REFERRED TO
IN CLAUSES (A) TO (D) OF THIS SUBSECTION 6.3; PROVIDED THAT THE AMOUNT OF ANY
AND ALL OBLIGATIONS AND INDEBTEDNESS SECURED THEREBY SHALL NOT EXCEED THE AMOUNT
THEREOF SO SECURED IMMEDIATELY PRIOR TO THE TIME OF SUCH EXTENSION, RENEWAL OR
REPLACEMENT;

 

(F)  LIENS (I) EVIDENCING THE SALE, SECURITIZATION, SYNDICATION OR FINANCING OF
(I) ANY REAL ESTATE RECEIVABLES AND MORTGAGE NOTES AND RELATED SECURITY IN
CONNECTION WITH PERMITTED RECEIVABLES FINANCINGS, IN EACH CASE SO LONG AS SUCH
LIENS EXTEND SOLELY TO THE ASSETS BEING SOLD, SECURITIZED OR SYNDICATED
THEREUNDER OR (II) ON ANY ASSETS THAT (A) FALL WITHIN ANY SPECIFIED ASSET
CATEGORY OR (B) ARE OWNED BY ANY SPECIFIED SUBSIDIARY; AND

 

77

--------------------------------------------------------------------------------


 

(G)  LIENS SECURING INDEBTEDNESS OF THE BORROWERS AND THE GUARANTORS IN AN
AGGREGATE AMOUNT NOT TO EXCEED THE GREATER OF (I) 20% OF THE DIFFERENCE OF
CONSOLIDATED SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS SUBSIDIARIES MINUS
ATTRIBUTED EQUITY AND (II) $750 MILLION.

 

To the extent that the creation, incurrence or assumption of any Lien could be
attributable to more than one of the foregoing exceptions, the applicable
Borrower may allocate such Lien to any one or more of such subsections.

 

6.4.  Indebtedness.  Permit any of its Subsidiaries (other than any Specified
Subsidiary and any Designated Borrower) that are not Guarantors to create,
incur, assume or suffer to exist, any Indebtedness, except:

 


(A)  INDEBTEDNESS SECURED BY LIENS PERMITTED BY SUBSECTIONS 6.3(C), 6.3(D) AND
6.3(E),


 


(B)  CAPITALIZED LEASES,


 


(C)  THE SURVIVING INDEBTEDNESS, AND ANY INDEBTEDNESS EXTENDING THE MATURITY OF,
OR REFUNDING, REPLACING OR REFINANCING, IN WHOLE OR IN PART, ANY SURVIVING
INDEBTEDNESS; PROVIDED THAT THE TERMS OF ANY SUCH EXTENDING, REFUNDING OR
REFINANCING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY
INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE OTHERWISE PERMITTED BY THE LOAN
DOCUMENTS; PROVIDED FURTHER THAT THE PRINCIPAL AMOUNT OF SUCH SURVIVING
INDEBTEDNESS SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING OR REFINANCING, AND
THE DIRECT AND CONTINGENT OBLIGORS THEREFOR SHALL NOT BE CHANGED, AS A RESULT OF
OR IN CONNECTION WITH SUCH EXTENSION, REFUNDING OR REFINANCING,


 


(D)  INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS DESIGNED TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE,


 


(E)  INDEBTEDNESS OWED TO THE COMPANY OR A WHOLLY-OWNED SUBSIDIARY OF THE
COMPANY, WHICH INDEBTEDNESS, IF SECURED, SHALL BE OTHERWISE PERMITTED UNDER THE
PROVISIONS OF SUBSECTION 6.3,


 


(F)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY OF THE COMPANY AFTER
THE CLOSING DATE, WHICH INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES
A SUBSIDIARY OF THE COMPANY (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OF THE COMPANY),


 


(G)  (I)  INDEBTEDNESS IN AN AMOUNT NOT TO EXCEED THE AGGREGATE AMOUNT OF
ATTRIBUTED INDEBTEDNESS DEDUCTED IN DETERMINING TOTAL CONSOLIDATED INDEBTEDNESS
TO THE EXTENT OF ANY CORRESPONDING DEDUCTION OF ATTRIBUTED CAPITALIZATION FROM
TOTAL CAPITALIZATION, IN EACH CASEEQUITY OF ALL BANKING AND MARKET DESTINED
ASSETS, COMPUTED FOR PURPOSES OF DETERMINING COMPLIANCE WITH SUBSECTION 6.1 AND
(II) ANY OTHER INDEBTEDNESS SECURED BY LIENS PERMITTED BY SUBSECTION 6.3(F), AND


 


(H)   OTHER INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE GREATER OF
(I) AN AMOUNT EQUAL TO 30% OF THE DIFFERENCE OF CONSOLIDATED SHAREHOLDERS’


 

78

--------------------------------------------------------------------------------



 


EQUITY OF THE COMPANY AND ITS SUBSIDIARIES MINUS ATTRIBUTED EQUITY AND (II) $750
MILLION.

 

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one of the foregoing exceptions, the
applicable Borrower may allocate such Indebtedness to any one or more of such
subsections and in no event shall the same portion of such Indebtedness be
deemed to utilize or be attributable to more than one such subsection.

 

SECTION 7.  EVENTS OF DEFAULT


 


7.1.  EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR AND BE
CONTINUING:


 

(A)  ANY BORROWER SHALL (I) FAIL TO PAY ANY PRINCIPAL OF ANY LOAN MADE TO IT
WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF OR (II) FAIL TO PAY ANY INTEREST ON
ANY LOAN MADE TO IT OR ANY OTHER AMOUNT WHICH IS PAYABLE HEREUNDER AND (IN THE
CASE OF THIS CLAUSE (II) ONLY) SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR MORE
THAN FIVE BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE
COMPANY BY THE AGENT OR THE MAJORITY LENDERS; OR

 

(B)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE COMPANY IN
SECTION 3 OR ANY CERTIFIED STATEMENT FURNISHED PURSUANT TO SUBSECTION
5.2(B) SHALL PROVE TO HAVE BEEN MATERIALLY INCORRECT ON OR AS OF THE DATE MADE
OR DEEMED MADE OR CERTIFIED; OR

 

(C)  THE COMPANY SHALL DEFAULT IN THE OBSERVANCE OF THE AGREEMENT CONTAINED IN
SUBSECTION 6.1; OR

 

(D)  ANY BORROWER SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT APPLICABLE TO IT CONTAINED IN THIS AGREEMENT (OTHER THAN AS PROVIDED
IN PARAGRAPHS (A), (B) AND (C) OF THIS SECTION 7), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL
HAVE BEEN GIVEN TO THE COMPANY BY THE AGENT OR THE MAJORITY LENDERS; OR

 

(E)  THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY BANKRUPTCY REMOTE
SPECIAL PURPOSE ENTITY) SHALL DEFAULT IN ANY PAYMENT OF $50,000,000 OR MORE (IN
THE CASE OF ANY SINGLE PAYMENT) OR $100,000,000 OR MORE (IN THE CASE OF ALL SUCH
DEFAULTED PAYMENTS IN THE AGGREGATE) OF PRINCIPAL OF OR INTEREST ON ANY
INDEBTEDNESS OR IN THE PAYMENT OF $50,000,000 OR MORE (IN THE CASE OF ANY SINGLE
PAYMENT) OR $100,000,000 OR MORE (IN THE CASE OF ALL SUCH DEFAULTED PAYMENTS IN
THE AGGREGATE)  ON ACCOUNT OF ANY GUARANTEE IN RESPECT OF INDEBTEDNESS, AND SUCH
DEFAULT SHALL BE CONTINUING BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS OR GUARANTEE WAS CREATED;
OR

 

(F)  (A)ANY BORROWER OR ANY GUARANTOR SHALL COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC
OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY BORROWER OR ANY GUARANTOR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE
SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY GUARANTOR ANY CASE, PROCEEDING OR
OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN
THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR
(B) REMAINS UNDISMISSED, UNDISCHARGED OR

 

79

--------------------------------------------------------------------------------


 

UNBONDED FOR A PERIOD OF 90 DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST ANY
BORROWER OR ANY GUARANTOR ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE
OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL
OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR
ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR
BONDED PENDING APPEAL WITHIN 90 DAYS FROM THE ENTRY THEREOF; OR

 

(G)  ONE OR MORE JUDGMENTS OR DECREES SHALL (I) BE ENTERED AGAINST THE COMPANY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY BANKRUPTCY REMOTE SPECIAL PURPOSE
ENTITY), (II) NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF AND (III) INVOLVE A
LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE) OF EITHER (A) $50,000,000 OR
MORE, IN THE CASE OF ANY SINGLE JUDGMENT OR DECREE OR (B) $100,000,000 OR MORE
IN THE AGGREGATE, IN THE CASE OF ALL SUCH JUDGMENTS AND DECREES;

 

(H)  A CHANGE OF CONTROL SHALL OCCUR; OR

 

(I)  THE OCCURRENCE OF ANY ERISA EVENT, THE PARTIAL OR COMPLETE WITHDRAWAL OF
THE COMPANY OR ANY OF ITS ERISA AFFILIATES FROM A MULTIEMPLOYER PLAN AND/OR THE
REORGANIZATION OR TERMINATION OF A MULTIEMPLOYER PLAN WHICH COULD, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken: 
(i) with the consent of the Majority Lenders, the Agent may, or upon the request
of the Majority Lenders, the Agent shall, by notice to the Company declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Agent may, or upon the request of the Majority Lenders, the Agent shall, by
notice to the Company, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Except
as expressly provided above in this Section 7, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.

 

7.2.  Actions in Respect of the Letters of Credit upon Default.  If the
Commitments have been terminated and the Loans hereunder have been accelerated
pursuant to subsection 7.1, an amount equal to the aggregate Available Letter of
Credit Amount of all outstanding Letters of Credit issued for the account or at
the request of each Borrower shall be immediately due and payable to the Agent
for the account of the Lenders without notice to or demand upon the Borrowers,
which are expressly waived by each Borrower, to be held in the L/C Cash Deposit
Account, and the Borrowers shall forthwith pay to the Agent on behalf of the
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Letter of Credit Amount of all Letters of Credit issued for the
account or at the request of such Borrower then outstanding.  Upon the drawing
of any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Deposit Account, such funds shall be applied to reimburse the Issuing Banks to
the extent permitted by applicable law.  After all such Letters of Credit shall
have expired or been fully drawn upon and all other obligations of the
applicable Borrowers hereunder and under the Notes shall have been paid in full,
the balance, if any, in such L/C Cash Deposit Account shall be returned to such
Borrowers.

 

80

--------------------------------------------------------------------------------


 

SECTION 8.  GUARANTEE

 

8.1.  Guarantee.  (a)    Guarantee.  The Company hereby guarantees, as primary
obligor and not merely as surety, to each Lender and the Agent and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the principal of and
interest on the Borrowings made by the Lenders to, and the Notes (if any) held
by each Lender of, any Designated Borrower and all other amounts from time to
time owing to the Lenders or the Agent by any Designated Borrower under this
Agreement, the Notes or any of the other Loan Documents, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Company hereby further agrees that if
any Designated Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Company will promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 


(B)  OBLIGATIONS UNCONDITIONAL.  THE OBLIGATIONS OF THE COMPANY UNDER PARAGRAPH
(A) OF THIS SUBSECTION 8.1 ARE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
IRRESPECTIVE OF THE VALUE, GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY
OF THE OBLIGATIONS OF ANY DESIGNATED BORROWER UNDER THIS AGREEMENT, THE NOTES OR
OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR
THEREIN, OR ANY SUBSTITUTION, RELEASE OR EXCHANGE OF ANY OTHER GUARANTEE OF OR
SECURITY FOR ANY OF THE GUARANTEED OBLIGATIONS, AND, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER
WHICH MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE
(OTHER THAN A DEFENSE OF PAYMENT) OF A SURETY OR GUARANTOR, IT BEING THE INTENT
OF THIS SUBSECTION 8.1(B) THAT THE OBLIGATIONS OF THE COMPANY HEREUNDER SHALL BE
ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, IT IS AGREED THAT THE OCCURRENCE OF ANY ONE OR
MORE OF THE FOLLOWING SHALL NOT ALTER OR IMPAIR THE LIABILITY OF THE COMPANY
HEREUNDER WHICH SHALL REMAIN ABSOLUTE AND UNCONDITIONAL AS DESCRIBED ABOVE:


 

(A)  AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE COMPANY, THE TIME
FOR ANY PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE GUARANTEED OBLIGATIONS
SHALL BE EXTENDED, OR SUCH PERFORMANCE OR COMPLIANCE SHALL BE WAIVED;

 

(B)  ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THIS AGREEMENT OR THE
NOTES OR ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO
HEREIN OR THEREIN SHALL BE DONE OR OMITTED;

 

(C)  THE MATURITY OF ANY OF THE GUARANTEED OBLIGATIONS SHALL BE ACCELERATED, OR
ANY OF THE GUARANTEED OBLIGATIONS SHALL BE INCREASED OR SHALL BE MODIFIED,
SUPPLEMENTED OR AMENDED IN ANY RESPECT, OR ANY RIGHT UNDER THIS AGREEMENT OR THE
NOTES OR ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO
HEREIN OR THEREIN SHALL BE WAIVED OR ANY OTHER GUARANTEE OF ANY OF THE
GUARANTEED OBLIGATIONS OR ANY SECURITY THEREFORE SHALL BE RELEASED OR EXCHANGED
IN WHOLE OR IN PART OR OTHERWISE DEALT WITH;

 

81

--------------------------------------------------------------------------------


 

(D)  ANY BENEFICIARY OF THE GUARANTEED OBLIGATIONS PROCEEDING AGAINST THE
COMPANY WITHOUT PROCEEDING AGAINST ANY DESIGNATED BORROWER OR ANY OTHER PARTY.

 

Subject to paragraph (a) of this subsection 8.1, the Company hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Designated Borrower under this Agreement
or the Notes or any other Loan Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 


(C)  REINSTATEMENT.  THE OBLIGATIONS OF THE COMPANY UNDER THIS SUBSECTION 8.1
SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY REASON ANY
PAYMENT BY OR ON BEHALF OF ANY DESIGNATED BORROWER IN RESPECT OF THE GUARANTEED
OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE RESTORED BY ANY HOLDER OF ANY OF
THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT OF ANY PROCEEDINGS IN BANKRUPTCY
OR REORGANIZATION OR OTHERWISE, AND EACH DESIGNATED BORROWER AGREES THAT IT WILL
INDEMNIFY THE AGENT, EACH SUB-AGENT AND EACH LENDER ON DEMAND FOR ALL REASONABLE
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES OF COUNSEL) INCURRED BY
THE AGENT OR SUCH LENDER IN CONNECTION WITH SUCH RESCISSION OR RESTORATION,
INCLUDING ANY SUCH COSTS AND EXPENSES INCURRED IN DEFENDING AGAINST ANY CLAIM
ALLEGING THAT SUCH PAYMENT CONSTITUTED A PREFERENCE, FRAUDULENT TRANSFER OR
SIMILAR PAYMENT UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW.


 


(D)  SUBROGATION.  THE COMPANY HEREBY AGREES THAT UNTIL THE PAYMENT AND
SATISFACTION IN FULL OF ALL GUARANTEED OBLIGATIONS AND THE EXPIRATION AND
TERMINATION OF THE COMMITMENTS OF THE LENDERS UNDER THIS AGREEMENT IT SHALL NOT
EXERCISE ANY RIGHT OR REMEDY ARISING BY REASON OF ANY PERFORMANCE BY IT OF ITS
GUARANTEE IN SUBSECTION 8.1(A) HEREOF, WHETHER BY SUBROGATION OR OTHERWISE,
AGAINST THE DESIGNATED BORROWER, ANY OTHER GUARANTOR OF ANY OF THE GUARANTEED
OBLIGATIONS OR ANY SECURITY FOR ANY OF THE GUARANTEED OBLIGATIONS.


 


(E)  REMEDIES.  THE COMPANY AGREES THAT, AS BETWEEN THE COMPANY AND THE LENDERS,
THE OBLIGATIONS OF THE DESIGNATED BORROWERS UNDER THIS AGREEMENT, THE NOTES AND
ANY OTHER LOAN DOCUMENT MAY BE DECLARED TO BE FORTHWITH DUE AND PAYABLE (OR MAY
BECOME AUTOMATICALLY DUE AND PAYABLE AS PROVIDED IN ARTICLE VII HEREOF FOR
PURPOSES OF SUBSECTION 8.1(A) HEREOF) NOTWITHSTANDING ANY STAY, INJUNCTION OR
OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS FROM BECOMING
AUTOMATICALLY DUE AND PAYABLE) AS AGAINST THE DESIGNATED BORROWERS AND THAT, IN
THE EVENT OF SUCH DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE BECOME
AUTOMATICALLY DUE AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE
BY THE DESIGNATED BORROWER) SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE
COMPANY FOR PURPOSES OF SAID SUBSECTION 8.1(A).


 


(F)  CONTINUING GUARANTEE.  THE GUARANTEE IN THIS SUBSECTION 8.1 IS A CONTINUING
GUARANTEE AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS WHENEVER ARISING.


 

SECTION 9.  THE AGENT

 

9.1.  Appointment.  Each Lender hereby irrevocably designates and appoints
Citibank as the Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes Citibank, as the Agent
for such Lender, to take such action on its behalf under the

 

82

--------------------------------------------------------------------------------


 

provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, (a) the Agent shall not have any
duties or responsibilities, except those expressly set forth herein and in the
other Loan Documents, (b) the Syndication Agent, the Documentation Agents and
the Arrangers shall not have any duties or responsibilities in their capacities
as such to the Lenders and (c) none of the Agent, the Syndication Agent, any
Documentation Agent or any Arranger shall have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent, the Syndication Agent, any
Documentation Agent or any Arranger.

 

9.2.  Delegation of Duties.  The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

9.3.  Exculpatory Provisions.  Neither the Agent nor any of its officers,
directors, employees or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Loan Document or for any failure of any Borrower to perform its obligations
hereunder or thereunder.  The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower.

 

9.4.  Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent.  The Agent may deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agent.  The Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Majority Lenders (or, to the extent that
this Agreement expressly requires a higher percentage of Lenders, such higher
percentage), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
obligations owing by any Borrower hereunder.

 

9.5.  Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Agent has received written notice from a Lender or any Borrower referring to
this Agreement, describing such Default or Event of Default

 

83

--------------------------------------------------------------------------------


 

and stating that such notice is a “notice of default”.  In the event that the
Agent receives such a notice, the Agent shall promptly notify the Borrowers
(unless the Company or applicable Borrower shall have delivered such notice to
the Agent) and then give notice thereof to the Lenders (provided that the
failure to notify the Borrowers shall not impair any of the rights of the Agent
and the Lenders with respect to the events and circumstances specified in such
notice).  The Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Majority Lenders; provided
that unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

9.6.  Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of any Borrower, shall be deemed to constitute any
representation or warranty by the Agent to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Agent hereunder, the Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrowers which may come into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

9.7.  Indemnification.  The Lenders agree to indemnify the Agent and each
Sub-Agent (in their respective capacities as such, but only to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitments in effect on the
date on which indemnification is sought under this subsection 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Commitments immediately prior to such date of payment in full) but
giving effect to any subsequent assignments in accordance with subsection 10.7,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Agent or such Sub-Agent (as the case may be)
in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent or
any Sub-Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or the relevant Sub-Agent (as the case may be).  The
agreements in this subsection 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.8.  Agent in Its Individual Capacity.  The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrowers as though the

 

84

--------------------------------------------------------------------------------


 

Agent were not the Agent hereunder.  With respect to Loans made or renewed by
it, the Agent shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Agent, and the terms
“Lender” and “Lenders” shall include the Agent in its individual capacity.

 

9.9.  Successor Agent.  The Agent may resign as Agent upon 30 days’ notice to
the Lenders and the Borrowers and following the appointment of a successor Agent
in accordance with the provisions of this subsection 9.9.  If the Agent shall
resign as Agent under this Agreement, then the Majority Lenders shall appoint
from among the Lenders willing to serve as Agent a successor agent for the
Lenders, which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld and shall not be required if an Event of
Default under subsection 7.1(a) or (f) has occurred and is continuing),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the obligations owing hereunder.  After any retiring Agent’s resignation as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

9.10.  Sub-Agent.  Each Sub-Agent has been designated under this Agreement to
carry out the duties of the Agent.  Each Sub-Agent shall be subject to each of
the obligations in this Agreement to be performed by such Sub-Agent, and each of
the Borrowers and the Lenders agrees that each Sub-Agent shall be entitled to
exercise each of the rights and shall be entitled to each of the benefits of the
Agent under this Agreement as they related to the performance of its obligations
hereunder.  None of the Lenders or other Persons identified on the facing
page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “bookrunner,” or “lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than to the extent expressly set forth herein and, in the case of such Lenders,
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

SECTION 10.  MISCELLANEOUS

 

10.1.  Amendments and Waivers.  Neither this Agreement nor the Guaranty nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this subsection 10.1.  The Majority Lenders
may, or, with the written consent of the Majority Lenders, the Agent may, from
time to time, (a) enter into with the Borrowers and, in the case of the
Guaranty, the Guarantors, written amendments, supplements or modifications
hereto or to the Guaranty, as the case may be, for the purpose of adding any
provisions to this Agreement or the Guaranty or changing in any manner the
rights of the Lenders or of the Borrowers or Guarantors, as the case may be,
hereunder or thereunder or (b) waive, on such terms and conditions as the
Majority Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or any Default or Event of
Default and its consequences; provided, however, that (x) no such waiver and no
such amendment, supplement or modification shall, unless in writing and signed
by all of the Lenders (other than any Lender that is, at such time, a defaulting
Lender):

 

85

--------------------------------------------------------------------------------


 

(I)  AMEND, MODIFY OR WAIVE THE VOTING REQUIREMENTS OF THIS SUBSECTION 10.1 OR
REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY LENDERS, OR
CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY BORROWER OF ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, OR

 

(II)   RELEASE ONE OR MORE GUARANTORS (OR OTHERWISE LIMIT THE LIABILITY OF ONE
OR MORE GUARANTORS WITH RESPECT TO THE OBLIGATIONS OWING TO THE AGENT AND THE
LENDERS UNDER THE GUARANTY) IF SUCH RELEASE OR LIMITATION IS IN RESPECT OF
SUBSTANTIALLY ALL OF THE VALUE PROVIDED BY ALL GUARANTORS UNDER THE GUARANTY, OR

 

(III)  PERMIT THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OUTSIDE OF THE ORDINARY COURSE OF ITS
BUSINESS;

 

and (y) no such waiver and no such amendment, supplement or modification shall,
unless in writing and signed by the Lender or Lenders specified below for such
waiver, amendment, supplement or modification:

 

(I)  REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, OR REDUCE THE STATED RATE OF ANY
INTEREST OR FEE PAYABLE HEREUNDER, OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT
THEREOF, OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY LENDER’S
COMMITMENT, IN EACH CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, OR

 

(II)  AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS AGREEMENT, IN EACH CASE
GOVERNING THE RIGHTS OF THE LENDERS UNDER ANY FACILITY IN RESPECT OF THE
GUARANTY, THE GUARANTEE IN SECTION 8 OF THIS AGREEMENT OR ANY COLLATERAL THAT
MAY SECURE THE OBLIGATIONS OWING TO SUCH LENDERS UNDER THIS AGREEMENT OR THE
GUARANTY (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY AMENDMENT THAT WOULD
PROVIDE FOR THE ADDITION OF ANY SUCH COLLATERAL), WITHOUT THE WRITTEN CONSENT OF
LENDERS HOLDING A MAJORITY IN INTEREST OF THE OBLIGATIONS UNDER SUCH FACILITY,
IF SUCH AMENDMENT, MODIFICATION OR WAIVER MATERIALLY ADVERSELY AFFECTS THE
LENDERS UNDER SUCH FACILITY IN A MANNER THAT IS DISPROPORTIONATE TO THE EFFECT
OF SUCH AMENDMENT, MODIFICATION OR WAIVER ON THE LENDERS UNDER THE OTHER
FACILITIES, OR

 

(III)  AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS AGREEMENT, IN EACH CASE
GOVERNING THE APPLICATION OF PAYMENTS TO THE LENDERS UNDER ANY FACILITY, WITHOUT
THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OBLIGATIONS
UNDER SUCH FACILITY, IF SUCH AMENDMENT, MODIFICATION OR WAIVER MATERIALLY
ADVERSELY AFFECTS THE LENDERS UNDER SUCH FACILITY IN A MANNER THAT IS
DISPROPORTIONATE TO THE EFFECT OF SUCH AMENDMENT, MODIFICATION OR WAIVER ON THE
LENDERS UNDER THE OTHER FACILITIES, OR

 

(IV)  AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS AGREEMENT, IN EACH CASE
GOVERNING THE RIGHTS OF THE LENDERS UNDER ANY FACILITY, WITHOUT THE WRITTEN
CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OBLIGATIONS UNDER SUCH
FACILITY, IF SUCH AMENDMENT, MODIFICATION OR WAIVER, OR SUCH PROVISION, BY ITS
EXPRESS TERMS APPLIES ONLY TO SUCH FACILITY (OR ONLY TO THE LENDERS THEREUNDER)
AND IF SUCH AMENDMENT, MODIFICATION OR WAIVER ADVERSELY AFFECTS THE LENDERS
UNDER SUCH FACILITY, OR

 

86

--------------------------------------------------------------------------------


 

(V)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SUBSECTION 2.3 OR ANY OTHER
PROVISION OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF ANY ISSUING
BANK, WITHOUT THE WRITTEN CONSENT OF SUCH ISSUING BANK, OR

 

(VI)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SUBSECTION 2.6 OR ANY OTHER
PROVISION OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF ANY SWING
LINE LENDER, WITHOUT THE WRITTEN CONSENT OF SUCH SWING LINE LENDER, OR

 

(VII) AMEND, MODIFY OR WAIVE ANY PROVISION OF SUBSECTION 2.7 OR ANY OTHER
PROVISION OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF EACH YEN
SWING LINE LENDER, WITHOUT THE WRITTEN CONSENT OF SUCH YEN SWING LINE LENDER, OR

 

(VIII)  PERMIT ANY BORROWER TO REQUEST BORROWINGS IN ADDITIONAL FOREIGN
CURRENCIES WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, OR

 

(IX)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 9 OR ANY OTHER PROVISION
OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF THE AGENT WITHOUT THE
WRITTEN CONSENT OF THE THEN AGENT, OR

 

(X)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SUBSECTION 2.25 OR ANY OTHER
PROVISION OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF ANY IRISH
SWING LINE LENDER, WITHOUT THE WRITTEN CONSENT OF SUCH IRISH SWING LINE LENDER.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrowers, the
Lenders, the Agent and all future holders of the obligations owing hereunder. 
In the case of any waiver, the Borrowers, the Lenders and the Agent shall be
restored to their former position and rights hereunder, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding anything to the contrary contained in this subsection 10.1, with
respect to any provision contained in this Agreement relating to any Facility,
the Agent, the Borrowers and a majority in interest of the Applicable Lenders
under such Facility shall be permitted to amend such provision, without the
consent of any other Lender, solely to the extent reasonably necessary or
advisable to (x) comply with applicable laws relating to such Facility or
(y) better implement the intentions of this Agreement with respect to such
Facility, and, in the case of any amendment made pursuant to this clause (y),
solely to the extent that such amendment does not impair the rights, obligations
or interests of any other Lender under this Agreement in any material respect.

 

10.2.  Notices.  (p)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or four days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company or any Borrower and
the Agent, and as set forth in Schedule I or II in the case of the other parties
hereto, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the obligations owing hereunder:

 

The Company:

 

Capmark Financial Group Inc.

 

 

200 Witmer Road

 

 

Horsham, PA 19044

 

 

Attention:

Marc Fox

 

 

 

Wayne Hoch

 

 

Telecopy:

215-328-1515

 

87

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

 

 

 

 

Capmark Financial Group Inc.

 

 

200 Witmer Road

 

 

Horsham, PA 19044

 

 

Attention:  General Counsel

 

 

 

Telecopy:  215-328-3620

 

 

 

 

The Agent:

 

Citibank, N.A.

 

 

2 Penns Way, Suite 200

 

 

New Castle, DE 19720

 

 

Attention:  Dawayne Sims

 

 

 

Telecopy:  212-994-0961

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Citibank, N.A.

 

 

388 Greenwich Street

 

 

New York, NY 10013

 

 

Attention:  Yoko Otani

 

 

 

Telecopy:  646-291-1727

 

 

provided that any notice, request or demand to or upon the Agent, any Issuing
Bank or the Lenders pursuant to subsections 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9,
2.10, 2.11 or 2.25 shall not be effective until received.

 


(A)  SO LONG AS CITIBANK OR ANY OF ITS AFFILIATES IS THE AGENT, MATERIALS
REQUIRED TO BE DELIVERED PURSUANT TO SUBSECTIONS 5.1, 5.2 AND 5.3 MAY BE
DELIVERED TO THE AGENT IN AN ELECTRONIC MEDIUM IN A FORMAT ACCEPTABLE TO THE
AGENT AND THE LENDERS BY E-MAIL AT OPLOANSWEBADMIN@CITIGROUP.COM (AND DELIVERY
IN SUCH FORMAT SHALL FULLY SATISFY THE DELIVERY REQUIREMENTS OF SUCH SUBSECTIONS
IN RESPECT THEREOF).  THE BORROWERS AGREE THAT THE AGENT MAY MAKE SUCH
MATERIALS, AS WELL AS ANY OTHER WRITTEN INFORMATION, DOCUMENTS, INSTRUMENTS AND
OTHER MATERIAL RELATING TO THE BORROWERS, ANY OF THEIR SUBSIDIARIES OR ANY OTHER
MATERIALS OR MATTERS RELATING TO THIS AGREEMENT, THE NOTES, THE GUARANTY OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY, THE “COMMUNICATIONS”)
AVAILABLE TO THE LENDERS BY POSTING SUCH NOTICES ON INTRALINKS OR A
SUBSTANTIALLY SIMILAR ELECTRONIC SYSTEM (THE “PLATFORM”).  THE BORROWERS
ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM
IS NOT NECESSARILY SECURE AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS
ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE” AND (III) NEITHER THE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM AND
EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS
OR THE PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THE PLATFORM.

 

88

--------------------------------------------------------------------------------


 


(B)  EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) (A
“NOTICE”) SPECIFYING THAT ANY COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH INFORMATION, DOCUMENTS OR OTHER
MATERIALS TO SUCH LENDER FOR PURPOSES OF THIS AGREEMENT; PROVIDED THAT IF
REQUESTED BY ANY LENDER THE AGENT SHALL DELIVER A COPY OF THE COMMUNICATIONS TO
SUCH LENDER BY EMAIL OR TELECOPIER.  EACH LENDER AGREES (I) TO NOTIFY THE AGENT
IN WRITING OF SUCH LENDER’S E-MAIL ADDRESSES TO WHICH A NOTICE MAY BE SENT BY
ELECTRONIC TRANSMISSION (INCLUDING BY ELECTRONIC COMMUNICATION) ON OR BEFORE THE
DATE SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER TO ENSURE THAT THE AGENT HAS ON RECORD AT LEAST ONE EFFECTIVE E-MAIL
ADDRESS FOR SUCH LENDER) AND (II) THAT ANY NOTICE MAY BE SENT TO SUCH E-MAIL
ADDRESS.


 

10.3.  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans and issuances of
Letters of Credit hereunder.

 

10.5.  Payment of Expenses and Taxes.  The Company agrees (a) to pay or
reimburse the Agent for all its reasonable out-of-pocket costs and expenses
reasonably incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
or any other Loan Document and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Agent, (b) to pay or
reimburse each Lender and the Agent for all its reasonable costs and expenses
reasonably incurred in connection with the enforcement of any rights under this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel to the Agent and to the several Lenders (other than those incurred in
connection with the compliance by the relevant Lender with the provisions of
subsection 2.23(a)), and (c) to pay, indemnify, and hold each Lender and the
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay by any Borrower in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement or any other Loan Document, and (d) to pay,
indemnify, and hold each Lender, each Arranger, the Syndication Agent, each
Documentation Agent, the Agent and each Sub-Agent harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and the other Loan Documents
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided that the Company shall have no obligation hereunder to
the Agent, the Syndication Agent, such Documentation Agent, such Sub-Agent, such
Arranger, or any Lender with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of the Agent, such Sub-Agent, the
Syndication Agent, such Documentation Agent, such Arranger, or any such Lender. 
The agreements in this subsection 10.5 shall survive repayment of the Loans,
expiration or other termination of the Letters of Credit and payment of all
other amounts payable hereunder.

 

89

--------------------------------------------------------------------------------


 

10.6.  No Liability of the Issuing Banks.  The Borrowers assume all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit.  Neither an Issuing Bank nor any of
its officers or directors nor the Agent or any Lender shall be liable or
responsible for:  (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
applicable Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that were caused by such
Issuing Bank’s willful misconduct or gross negligence.  In furtherance and not
in limitation of the foregoing, such Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; provided
that nothing herein shall be deemed to excuse such Issuing Bank if it acts with
gross negligence or willful misconduct in accepting such documents.

 

10.7.  Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this subsection.

 


(B) (A)SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS, ITS UNISSUED LETTER OF CREDIT COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT UNDER ONE OR MORE FACILITIES) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)  the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under subsection 7.1(a) or (f) has
occurred and is continuing, any other Person;

 

(B)  the Agent, provided that no consent of the Agent shall be required for an
assignment to an Assignee that is an affiliate of such assigning Lender; and

 

(C)  solely in the case of any assignment under the Letter of Credit Facility,
each Issuing Bank (such consent not to be unreasonably withheld or delayed),
provided that no consent of any Issuing Bank shall be required for an assignment
to an Assignee that is an affiliate of such assigning Lender.

 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)  except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent) shall be an amount equal to $5,000,000 or a

 

90

--------------------------------------------------------------------------------


 

multiple of $1,000,000 in excess thereof unless each of the Company and the
Agent otherwise consent, provided that (1) no such consent of the Company shall
be required if an Event of Default under subsection 7.1(a) or (f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

 

(B)  the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption substantially in the form of Exhibit G, together with
a processing and recordation fee of $3,500;

 

(C)  the Assignee, if it shall not be a Lender, shall deliver to the Agent an
administrative questionnaire; and

 

(D)  in the case of an assignment by any Lender to a CLO (as defined below)
administered or managed by such Lender or an affiliate of such Lender, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of subsection
10.1 and (2) directly affects such CLO.

 

For the purposes of this subsection 10.7, the terms “Approved Fund” and “CLO”
have the following meanings:

 

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an affiliate of such investment
advisor.

 

“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SUBSECTIONS 2.20, 2.21, 2.22 AND 9.7); PROVIDED THAT NO ASSIGNEE SHALL THEN BE
ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUBSECTIONS 2.19, 2.20, 2.21
OR 2.22 THAN THE ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE THEREUNDER
IN RESPECT OF THE RIGHTS AND OBLIGATIONS ASSIGNED BY SUCH ASSIGNING LENDER TO
SUCH ASSIGNEE HAD NO SUCH ASSIGNMENT OCCURRED.  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SUBSECTION 10.7 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SUBSECTION.

 

91

--------------------------------------------------------------------------------


 

(IV)  THE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL
MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWERS THEREIN RECORDED, AND THE BORROWERS,
THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  THE AGENT SHALL PROVIDE A
COPY OF THE REGISTER TO THE BORROWERS ON A MONTHLY BASIS.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SUBSECTION
AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SUBSECTION, THE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.

 


(C) (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE AGENT, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE BORROWERS, THE AGENT,
ANY SUB-AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND (D) SUCH LENDER SHALL HAVE GIVEN PRIOR WRITTEN NOTICE TO THE
COMPANY AND ANY OTHER APPLICABLE BORROWER OF THE IDENTITY OF SUCH PARTICIPANT. 
ANY AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL
PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT
AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT,
WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR
WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SUBSECTION 10.1 AND
(2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SUBSECTION, THE BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SUBSECTIONS 2.19, 2.20, 2.21, 2.22 AND 9.7 TO THE SAME EXTENT AS IF
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SUBSECTION.


 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SUBSECTION 2.19, 2.20, 2.21, 2.22 OR 9.7 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  ANY PARTICIPANT SHALL NOT BE ENTITLED
TO THE BENEFITS OF SUBSECTION 2.21 EXCEPT TO THE EXTENT THAT IT HAS COMPLIED
WITH ANY APPLICABLE REQUIREMENTS OF SUCH SUBSECTION.

 


(D)           NOTHING HEREIN SHALL PROHIBIT ANY LENDER FROM PLEDGING OR
ASSIGNING ALL OR ANY PORTION OF ITS LOANS TO ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH APPLICABLE LAW.  IN ORDER TO FACILITATE SUCH PLEDGE OR
ASSIGNMENT, THE BORROWERS HEREBY AGREE THAT, UPON REQUEST OF ANY LENDER AT ANY
TIME AND FROM TIME TO TIME AFTER SUCH BORROWER HAS MADE ITS INITIAL BORROWING
HEREUNDER, SUCH BORROWER SHALL PROVIDE TO SUCH LENDER, AT SUCH BORROWER’S OWN
EXPENSE, A PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT I EVIDENCING
THE REVOLVING CREDIT LOANS, TERM LOANS AND/OR CANADIAN REVOLVING CREDIT
BORROWINGS (OTHER THAN BAS) OWING BY SUCH BORROWER TO SUCH LENDER (A “NOTE”). 
EACH LENDER AGREES THAT ANY NOTE REQUESTED FROM A BORROWER INCORPORATED IN
IRELAND SHALL NOT BE VALID AND BINDING ON SUCH

 

92

--------------------------------------------------------------------------------


 


BORROWER UNLESS IT IS PROPERLY STAMPED WITH THE APPROPRIATE RATE OF STAMP DUTY,
AND SUCH STAMP IS DULY CANCELLED, PRIOR TO EXECUTION BY SUCH BORROWER.


 


(E)           ON OR PRIOR TO THE EFFECTIVE DATE OF AN ASSIGNMENT, THE ASSIGNING
LENDER SHALL SURRENDER ANY OUTSTANDING NOTES HELD BY IT ALL OR A PORTION OF
WHICH ARE BEING ASSIGNED, AND THE APPLICABLE BORROWER SHALL, UPON THE REQUEST TO
THE AGENT MADE AT THE TIME OF SUCH ASSIGNMENT BY THE ASSIGNING LENDER OR THE
ASSIGNEE, AS APPLICABLE, EXECUTE AND DELIVER TO THE AGENT (IN EXCHANGE FOR THE
OUTSTANDING NOTES OF THE ASSIGNING LENDER) A NEW NOTE TO THE ORDER OF SUCH
ASSIGNEE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH ASSIGNEE’S LOAN AND, IF
APPLICABLE, A NEW NOTE TO THE ORDER OF THE ASSIGNING LENDER IN AN AMOUNT EQUAL
TO THE LOAN RETAINED BY SUCH LENDER.  ANY SUCH NEW NOTES SHALL BE DATED THE
CLOSING DATE AND SHALL OTHERWISE BE IN THE FORM OF THE NOTE REPLACED THEREBY. 
ANY NOTES SURRENDERED BY THE ASSIGNING LENDER SHALL BE RETURNED BY THE AGENT TO
THE APPLICABLE BORROWER MARKED “CANCELLED.”


 


(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF ANY BORROWER OR THE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SUBSECTION 10.7(B); PROVIDED, THAT NO CONDUIT LENDER
SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUBSECTIONS 2.19,
2.20, 2.21, 2.22 OR 9.7 THAN THE DESIGNATING LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE IN RESPECT OF THE EXTENSIONS OF CREDIT MADE BY SUCH CONDUIT LENDER.  IN
ADDITION, ANY CONDUIT LENDER MAY DISCLOSE, ON A CONFIDENTIAL BASIS, THE
EXISTENCE AND TERMS OF THE LOANS IT HAS FUNDED TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENTS TO SUCH CONDUIT LENDER; PROVIDED THAT NO SUCH PERSON SHALL RECEIVE
ANY CONFIDENTIAL FINANCIAL INFORMATION WITH RESPECT TO ANY BORROWER UNLESS SUCH
PERSON HAS COMPLIED WITH SUBSECTION 10.7(G) AS IF SUCH PERSON WERE A
TRANSFEREE.  EACH OF THE BORROWERS, THE LENDERS AND THE AGENT HEREBY CONFIRMS
THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE
(INCLUDING LEGAL EXPENSES) ARISING OUT OF ITS DESIGNATION OF A CONDUIT LENDER,
INCLUDING BUT WITHOUT LIMITATIONS TO, INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


 


(G)           EACH BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY
PROSPECTIVE PARTICIPANT, ANY PARTICIPANT, ANY PROSPECTIVE ASSIGNEE OR ANY
ASSIGNEE (EACH, A “TRANSFEREE”) ANY AND ALL FINANCIAL INFORMATION IN SUCH
LENDER’S POSSESSION CONCERNING SUCH BORROWER AND ITS AFFILIATES WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF SUCH BORROWER PURSUANT TO THIS
AGREEMENT OR WHICH HAS BEEN DELIVERED TO ALL LENDERS BY OR ON BEHALF OF SUCH
BORROWER IN CONNECTION WITH THEIR RESPECTIVE CREDIT EVALUATIONS OF SUCH BORROWER
AND ITS AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT; PROVIDED THAT
(I) SUCH TRANSFEREE HAS EXECUTED AND DELIVERED TO SUCH BORROWER A WRITTEN
CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM OF THAT WHICH HAS BEEN
EXECUTED AND DELIVERED BY EACH LENDER PRIOR TO THE DATE HEREOF AND (II) IN THE
CASE OF ANY INFORMATION OTHER THAN THAT CONTAINED IN THE CONFIDENTIAL
INFORMATION MEMORANDUM, DATED NOVEMBER 2005, SUCH BORROWER HAS BEEN INFORMED OF
THE IDENTITY OF SUCH TRANSFEREE AND HAS CONSENTED (SUCH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) TO THE DISCLOSURE OF SUCH INFORMATION THERETO.  NOTHING
CONTAINED IN THIS SUBSECTION 10.7(G) SHALL BE DEEMED TO PROHIBIT THE DELIVERY TO
ANY TRANSFEREE OF ANY FINANCIAL INFORMATION WHICH IS OTHERWISE PUBLICLY
AVAILABLE.


 

(h)           If at any time, any Lender becomes a Non-Consenting Lender, then
any applicable Borrower may, at its sole cost and expense, on five Business
Days’ prior written notice to the Agent and such Lender, replace such Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to this subsection 10.7 all of its rights and obligations under this Agreement
to one or more Eligible Assignees; provided that neither the Agent nor any
Lender shall have any

 

93

--------------------------------------------------------------------------------


 

obligation to such Borrower to find a replacement Lender or other such Person;
provided, further, that such Non-Consenting Lender shall be entitled to receive
the full outstanding principal amount of Loans so assigned, together with
accrued interest and fees payable in respect of such Loans and all other amounts
then owed and payable to it under the Loan Documents as of the date of such
assignment.

 

(i)            Notwithstanding anything to the contrary contained in this
Agreement, participating interests in, and rights and obligations with respect
to, Canadian Revolving Credit Loans and Canadian Revolving Credit Commitments
may be granted or assigned only to Schedule I Banks, Schedule II Banks, Schedule
III Banks or a Person established under the laws of Canada or any province or
territory thereof that is authorized to carry on business in Canada pursuant to
Part XII of the Bank Act (Canada).

 

10.8.  Adjustments.  If any Lender under any Facility (a “Benefitted Lender”)
shall at any time receive any payment of all or part of its Loans under such
Facility, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 7.1(f), or otherwise), such
that it has received aggregate payments or collateral on account of its Loans
under such Facility in a greater proportion than any such payment to or
collateral received by any other Lender under such Facility, if any, in respect
of such other Lender’s Loans under such Facility which are then due and payable,
or interest thereon, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loans under such Facility, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders under such Facility;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided, further, that to the extent that any
Benefitted Lender receives any payment of all or part of its Loans from any
Borrower that owes amounts to such Benefitted Lender under more than one
Facility, or interest thereon, or receives any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 7.1(f), or otherwise), any
such amount shall be deemed to have been received by such Benefitted Lender to
ratably repay amounts owing to such Benefitted Lender under each such Facility.

 

10.9.  Counterparts.  (q)This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the Agent.

 


(A)  BY ITS SIGNATURE HERETO, EACH LENDER HEREBY AGREES THAT THIS AGREEMENT
SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE EXECUTION AND DELIVERY BY THE
BORROWERS AND THE AGENT OF THIS AGREEMENT.  IN THE EVENT THAT THIS AGREEMENT HAS
NOT BEEN DULY EXECUTED AND DELIVERED BY EACH PERSON LISTED ON THE SIGNATURE
PAGES HERETO (OTHER THAN THE BORROWERS AND THE AGENT, WITH RESPECT TO WHICH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT SHALL BE A CONDITION PRECEDENT TO ITS
EFFECTIVENESS) ON THE DATE UPON WHICH THIS AGREEMENT BECOMES EFFECTIVE IN
ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE, THIS AGREEMENT SHALL
NEVERTHELESS BECOME EFFECTIVE WITH RESPECT TO THOSE PERSONS WHO HAVE EXECUTED
AND DELIVERED IT ON OR BEFORE SUCH EFFECTIVE DATE AND THOSE PERSONS WHO HAVE NOT
EXECUTED AND DELIVERED IT (SUCH PERSONS, THE “NON-EXECUTING BANKS”) SHALL BE
DEEMED NOT TO BE LENDERS HEREUNDER.

 

94

--------------------------------------------------------------------------------


 


(B)  ON THE DATE OF EFFECTIVENESS OF THIS AGREEMENT, THE COMPANY MAY (AFTER
CONSULTATION WITH THE AGENT) DESIGNATE ONE OR MORE LENDERS (THE “DESIGNATED
LENDERS”) TO ASSUME THE COMMITMENTS WHICH WOULD HAVE BEEN HELD BY THE
NON-EXECUTING BANKS AND, IF THE DESIGNATED LENDERS AGREE TO ASSUME SUCH
COMMITMENTS, (I) SCHEDULES I AND II SHALL BE DEEMED TO BE AMENDED TO REFLECT
SUCH INCREASE IN THE RESPECTIVE COMMITMENT OF EACH DESIGNATED LENDER AND THE
OMISSION OF EACH NON-EXECUTING BANK AS A LENDER HEREUNDER AND (II) THE
RESPECTIVE COMMITMENT OF EACH DESIGNATED LENDER SHALL BE DEEMED TO BE SUCH
INCREASED AMOUNT FOR ALL PURPOSES HEREUNDER.


 


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE COMMITMENT
OF A LENDER SHALL NOT BE INCREASED (WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
LENDER) AS A RESULT OF THE FAILURE OF ANY OTHER PERSON TO EXECUTE AND DELIVER
THIS AGREEMENT OR OTHERWISE.


 

10.10.  Judgment.  (r)  If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Dollars with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

 


(A)  IF FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY COURT IT IS NECESSARY TO
CONVERT A SUM DUE HEREUNDER IN ANOTHER CURRENCY INTO DOLLARS, THE PARTIES AGREE
TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
AGENT COULD PURCHASE SUCH OTHER CURRENCY WITH DOLLARS AT CITIBANK’S PRINCIPAL
OFFICE IN LONDON AT 11:00 A.M. (LONDON TIME) ON THE BUSINESS DAY PRECEDING THAT
ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)  THE OBLIGATION OF EACH BORROWER IN RESPECT OF ANY SUM DUE FROM IT IN ANY
CURRENCY (THE “PRIMARY CURRENCY”) TO ANY LENDER, ISSUING BANK, SUB-AGENT OR THE
AGENT HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT IN ANY OTHER CURRENCY, BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH
LENDER, ISSUING BANK, SUB-AGENT OR THE AGENT (AS THE CASE MAY BE), OF ANY SUM
ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY, SUCH LENDER, ISSUING BANK,
SUB-AGENT OR THE AGENT (AS THE CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES PURCHASE THE APPLICABLE PRIMARY CURRENCY WITH SUCH OTHER
CURRENCY; IF THE AMOUNT OF THE APPLICABLE PRIMARY CURRENCY SO PURCHASED IS LESS
THAN SUCH SUM DUE TO SUCH LENDER, ISSUING BANK, SUB-AGENT OR THE AGENT (AS THE
CASE MAY BE) IN THE APPLICABLE PRIMARY CURRENCY, SUCH BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
LENDER, ISSUING BANK, SUB-AGENT OR THE AGENT (AS THE CASE MAY BE) AGAINST SUCH
LOSS, AND IF THE AMOUNT OF THE APPLICABLE PRIMARY CURRENCY SO PURCHASED EXCEEDS
SUCH SUM DUE TO ANY LENDER, ISSUING, SUB-AGENT OR THE AGENT (AS THE CASE MAY BE)
IN THE APPLICABLE PRIMARY CURRENCY, SUCH LENDER, ISSUING BANK, SUB-AGENT OR THE
AGENT (AS THE CASE MAY BE) AGREES TO REMIT TO THE SUCH BORROWER SUCH EXCESS.


 

10.11.  Substitution of Currency.  If a change in any Available Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or

 

95

--------------------------------------------------------------------------------


 

multi-national authority, this Agreement (including, without limitation, the
definitions of Eurocurrency Rate and EURIBO Rate) will be amended to the extent
determined by the Agent and the Borrowers (each acting reasonably) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Available Foreign Currency had occurred.

 


10.12.  INTENTIONALLY OMITTED.


 

10.13.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.14.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.15.  USA PATRIOT Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.  Each Borrower shall promptly provide such information upon request
by any Lender.

 


10.16.  WAIVER OF JURY TRIAL.  EACH OF THE LOAN PARTIES, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE BORROWINGS, THE LETTERS OF CREDIT OR
THE ACTIONS OF ANY AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

CAPMARK FINANCIAL GROUP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Taxpayer ID:

 

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

  as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[OTHER AGENTS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[LENDERS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex B to

Amendment No. 2 to the Credit Agreement

 

Form of Guarantor Consent

 

CONSENT

 

Reference is made to the Credit Agreement, dated as of March 23, 2006, as
amended by Amendment No. 1 to the Credit Agreement, dated as of April 17, 2007
and Amendment No. 2 to the Credit Agreement, dated as of June 30, 2007, among
Capmark Financial Group Inc. (the “Company”), certain subsidiaries of the
Company, the financial institutions and other institutional lenders party
thereto, Citibank, N.A., as administrative agent for the Lenders and the other
agents party thereto (such Credit Agreement, as so amended, the “Credit
Agreement”).

 

Each of the undersigned confirms and agrees that notwithstanding the
effectiveness of the foregoing Amendment No. 2 to the Credit Agreement, each
Loan Document to which such Person is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects, in
each case as amended by Amendment No. 2 to the Credit Agreement (in each case,
as defined therein).

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

COMMERCIAL EQUITY INVESTMENTS,
INC.,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CAPMARK CAPITAL INC.,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NET LEASE ACQUISITION LLC,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CAPMARK FINANCE INC.,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CAPMARK INVESTMENTS LP,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MORTGAGE INVESTMENTS, LLC,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SJM CAP, LLC,
as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA
LIMITED, as a Guarantor

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------